 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 484Zurn/N.E.P.C.O. and International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFLŒCIO and Interna-tional Brotherhood of Carpenters and Joiners of America, Local Union 140, AFLŒCIO and In-ternational Association of Bridge, Structural and Ornamental Iron Workers, Local 397, AFLŒCIO and Lawrence Roberts, and United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the U.S. and Canada, Local 624, AFLŒCIO, CLC. Cases 12ŒCAŒ15833, 12ŒCAŒ16656, 12ŒCAŒ16661, 12ŒCAŒ16801, 12ŒCAŒ16381, 12ŒCAŒ16382, 12ŒCAŒ16418, and 12ŒCAŒ16860 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On November 2, 1995, Administrative Law Judge Richard J. Linton issued the attached decision. The Gen-eral Counsel and Charging Party Boilermakers filed ex-ceptions and supporting briefs, and the Respondent filed briefs answering the parties™ exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs,1 and has decided to affirm the judge™s rulings, findings,2 and conclusions3 as discussed below, and to adopt the recommended Order. The complaint in this case alleged several Section 8(a)(1) violations and the Respondent™s unlawful refusal to hire and/or consider for hire a large number of union members at its construction sites in Auburndale, Bartow, and Mulberry, Florida.                                                            1 The Respondent™s motion to dismiss and/or strike the General Counsel™s and the Charging Party™s exceptions is denied as lacking in merit. Both sets of exceptions are in substantial compliance with Sec. 102.46 of the Board™s Rules and Regulations, and the Charging Party™s exceptions were in fact accepted as timely filed with the Board. 2 The General Counsel and the Charging Party have excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. In affirming the judge™s decision, we do not rely on his discussion in the sixth paragraph of sec. D of his decision of the alleged agency relationship between the Respondent and the Florida Job Service (FJS).  We find it unnecessary to address the agency issue since the judge™s credibility findings make it unnecessary to consider the significance of any actions by FJS that might be attributed to the Respondent. 3 We note that, as the judge anticipated, subsequent to his decision, the Supreme Court issued its opinion in NLRB v. Town & Country Electric, 516 U.S. 85 (1995), in which the Court endorsed the Board™s position, and the judge™s finding in this case, that paid union organizers who seek employment with a statutory employer are employees within the meaning of Sec. 2(3) of the Act. The judge recommended dismissal of the complaint, essentially concluding that the evidence was insufficient to support any of the complaint allegations.  We agree that the General Counsel has failed to establish that the Respondent violated the Act, but we add the following regarding the judge™s findings concerning the Respon-dent™s priority hiring policy. The Respondent has had in effect since at least the late 1980s a hiring policy that gives preference to former employees of the Respondent and to employees referred by the Respondent™s current managers, supervisors, and employees.  The General Counsel argues that the Re-spondent™s utilization of this policy in hiring employees to work at the three Florida jobsites involved in this case was unlawful because it gave advantage to nonunion applicants and screened out applicants likely to favor unionization.  As the judge found, however, the policy does not on its face preclude or limit the possibilities for consideration of applicants with union preferences or backgrounds, and union members were in fact hired at the Auburndale site.  For the reasons stated by the judge, we agree that the evidence presented is insufficient to support the General Counsel™s theory that the policy as applied at the Florida jobsites unlawfully discriminated on the basis of union activities.  We emphasize, however, that because of the manner in which this case was liti-gated, that is the only theory we pass on in dismissing the complaint. As set forth by the judge in his decision, the General Counsel at trial consistently took the position that the Government™s theory of the case was that Zurn™s hiring policy had been unlawfully applied at the three Florida sites, and that it was not challenging the policy either as a general matter or as applied at other jobsites not identi-fied in the complaint.  The Charging Party has just as consistently argued that the policy itself is unlawful, both on the theory that it is a calculated and deliberate plan to discriminate against prounion job applicants which vio-lates Section 8(a)(3), and on the theory that it is ﬁinher-ently destructiveﬂ of Section 7 rights, under the rationale of Great Dane Trailers, Inc., 388 U.S. 26 (1967).  As the judge correctly noted, however, it is well established that the General Counsel™s theory of the case is controlling, and that a charging party cannot enlarge upon or change the General Counsel™s theory.  Kimtruss Corp., 305 NLRB 710 (1991).  Accordingly, in dismissing the com-plaint, we do not pass on either of the Charging Party™s theories. The General Counsel excepted to the judge™s refusal to admit into evidence certain transcript excerpts and exhib-its from Case 7ŒCAŒ33443 et al. (Cadillac case), an un-fair labor practice proceeding involving the Respondent which was pending before Judge Karl H. Buschmann at the time the instant case was litigated, and which is cur-rently pending before the Board.  The General Counsel also excepted to the judge™s grant of a petition to revoke 329 NLRB No. 52  ZURN/N.E.P.C.O. 485the General Counsel™s subpoena to an expert witness 
who had testified for the Respondent in the Cadillac case, 
but who maintained that he knew nothing about the ap-
plication of the Respondent™s hiring policies at the job 
sites at issue in this case.  The General Counsel has re-
ferred to all this material
 as ﬁbackground animus.ﬂ  
Given the scope of the theory actually litigated in this 
case, as discussed above, we deny the exceptions for the 
reasons stated by the judge in
 his Statement of the Case. 
It is also noteworthy that, in view of the General 
Counsel™s litigation theory, no significant factual connec-

tion has been shown between the two cases. The Re-
spondent™s personnel supervisors, Tom Brigham and 
Larry Sullivan, who played a significant role in the al-
leged unfair labor practices in
 the Cadillac case, played no such role in the instant case. Rather, the Respondent™s 
personnel supervisor, B.J. Malone, who was 
not involved 
in the Cadillac case, was at the heart of the unfair labor 
practice allegations here. In addition, there is no signifi-
cant evidence that employees hi
red by the Respondent in 
the Cadillac case, allegedly to avoid hiring applicants 
with prounion sympathies, were also hired in the instant 
case under the Respondent™s 
preferential hiring policy. 
ORDER The recommended Order of the administrative law 
judge is adopted, and the complaint is dismissed. 
 Michael Maiman 
and Joe Canfield, Esqs., 
for the General 
Counsel.  David Kresser, Esq. 
and Kenneth A. Knox, Esq. (Fisher & Phil-
lips), 
of Atlanta, Georgia, and Fo
rt Lauderdale, Florida, for 
the Respondent.
  Michael J. Stapp, Esq. (Blake & Uhlig), 
of Kansas City, Kan-
sas, for Charging Party Boilermakers.
  DECISION  STATEMENT OF THE 
CASE  RICHARD J. L
INTON, Administrative Law Judge. Reaching 
back to the legendary Joe Hill, the spiritual roots of this ﬁsalt-
ingﬂ case run deep. As Boilerma
kers™ organizer, 
Camilo Juncal, 
wrote on his October 5, 1993 employment application to Zurn, 
and as IBEW Local 915 organizer, 
Bill Dever, expressed it at 
trial, their duties are to ﬁorganize the unorganized.ﬂ
1 This salting case involves three 
construction jobsites of Zurn 
Nepco in Florida about 35 miles east of Tampa: 
Auburndale, 
Bartow, and Mulberry.
 When the Boilermakers and other 
unions tried to ﬁsaltﬂ Zurn Nepco™s three Florida construction 
                                                          
                                                           
1 ‚ﬁHeed this cry that comes from the hearts of men. Organize the 
Unorganized.™ŠJohn L. Lewis, 1935.ﬂ Pete Seeger and Bob Reiser, 
ﬁCARRY IT ON! A History in Song and Picture of America™s Working 
Men and Womenﬂ 143 (1985, Simon & Schuster). The slogan ﬁOrgan-
ize the unorganizedﬂ has its spiritural 
origin in a farewell telegram from 
Joe Hill the night before his Novemb
er 19, 1915 execution by a Utah 
firing squad. The memorable line from
 Hill™s wire reads, ﬁDon™t waste 
time mourning. Organize!ﬂ ﬁG. M. Smith,ﬂ 
Joe Hill 172 (1969, 1984, 
Peregrine Smith Books); Edith Fowke & Joe Glazer, ﬁSongs of Work 

and Protestﬂ 21 (1960, 1973, Dover 
Publications). And Carl Sandburg 
quotes Joe Hill™s farewell admonition in his 1936 poem, ﬁThe People, 
Yes,ﬂ number 23. (And see fn. 9, below.) 
jobsites in 1993Œ1994 (mostly with regular union members, but 
in some instances with paid, st
aff union organizers), Zurn did 
not hire the ﬁsalters.ﬂ Arguing that
 Zurn illegally refused to hire 
the salters, the prosecutor (the NLRB™s General Counsel)
2 al-leges that Zurn, to maintain its nonunion status, has a national 
policy of hiring former employee
s and (among other priorities) 
referrals from supervisors which, as applied at the three Florida 
jobsites here, operated to hire
 nonunion employees and to ex-
clude union workers. Defending its national hiring policy, Zurn 
argues that no worker is rejected because of his union status, 
and that there is nothing unlawful about assigning preferential 
hiring priorities to persons recommended by sources Zurn finds 
reliable (such as past or current experience as a Zurn employee, 
or recommended by a supervisor or other Zurn employee). 
Finding no merit to any of the G
overnment™s allegations, I dis-miss the complaint in its entirety.  
I presided at this 18-day trial in Tampa, Florida, beginning 
December 12, 1994, and closing May 10, 1995. Trial was pur-

suant to the December 7, 1994 order consolidating cases, sec-
ond consolidated amended complaint and notice of hearing (the 
complaint), as amended during the hearing, issued by the Gen-
eral Counsel of the National Labor Relations Board (the Board) 
through the Regional Director for Region 12 of the Board.  
The complaint is based on a charge filed October 8, 1993, in 
the lead case, Case 12ŒCAŒ15833, by the International Broth-
erhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFLŒCIO (Boilermakers or the Union), 
plus other later charges filed by
 the Boilermakers, Carpenters 
Local Union 140 (Carpenters or Local 140), Iron Workers Lo-

cal Union 397 (Iron Workers or Local 397), Lawrence Roberts 
(Roberts), an individual, and Pipe Fitters Local 624 (Pipefitters 
or Local 624) against Zurn/N.E.P
.C.O. (Zurn, the Company, or 
Respondent).  Two of the listed case numbers were added by amendments 
during the hearing. By order dated February 14, 1995 (GCX. 
92, with GCX. 92a correcting th
e date), I granted the General 
Counsel™s motion to amend the co
mplaint to add the charge in 
Case 12ŒCAŒ16801 (GCX 4) to the others.
3 On January 13, 
1995, Pipefitters Local 624 filed a charge (GCX 149) in Case 
12ŒCAŒ16860. The charge was amended on April 21 (GCX 
150) to allege that, since abou
t November 2, 1994, Zurn had 
failed and refused to hire Glen Thornbury in violation of Sec-
tion 8(a)(3) and (1) of the Act. By motion (GCX 153) dated 
May 2 the General Counsel sought
 to amend the complaint to 
insert, as complaint paragraph 12(e), the allegation that Zurn 
had refused to hire Thornbury since November 2, 1994.
4 When 
the General Counsel asserted that probably less than an hour 

would be needed for the Government™s evidence respecting 
 2 In an unfair labor practice trial, the General Counsel is cast in the 
role of a prosecutor. 
Teamsters Local 722 (Kasper Trucking),
 314 
NLRB 1016, 1017 fn. 9 (1994). 
3 Exhibits are designated GCX for the General Counsel™s, RX for 
those of Respondent, and CPX for those of the Boilermakers. None of 
the other charging parties offered a
ny exhibits. Actually, aside from a 
brief appearance during the final w
eek by the Carpenters for a sub-
poena matter, none of the other charging parties participated at the 

hearing except as witnesses. 
4 By oversight, the General Counsel™s motion respecting Thornbury 
was neither given an exhibit number nor offered in evidence at the 
hearing. Following close of the hearing the General Counsel, at my 
request, forwarded copies of the motion to the court reporter as GCX 
153. I now receive GCX 153 in evidence. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486Thornbury, Zurn had no objecti
on and I granted the General 
Counsel™s motion to add Thornbury. (16:3606.)
5 Overall, the complaint alleges that Zurn violated Section 
8(a)(3) of the Act concerning hiring, or considering for hire, at 
three Florida jobsites (
Auburndale, Bartow
, and Mulberry
) beginning about August 1993. In addition to the individual 
allegations of discrimination, the complaint alleges that Zurn™s 
admitted national hiring policy was applied, during the relevant 
time frame, ﬁto avoid hiring uni
on members and organizers.ﬂ (Complaint par. 13.c) Compleme
nting the hiring-policy allega-
tion is a request for a remedi
al order national in scope.  
When I questioned whether the requested remedy seemed 
broader than the allegation, 
the General Counsel moved to 
amend complaint paragraph 13(c) to add at the end of the alle-

gation, ﬁon a nationwide basis a
nd that the policies described 
above unlawfully promote a disc
riminatory preference for non-
union members.ﬂ (GCX 3; 1:119; 6:1189.) Additionally, on the 
second day of trial the Charging 
Party Boilermakers filed a new 
charge (GCX 4), docketed as 
Case 12ŒCAŒ16801, alleging that 
since 6 months prior to the date of the filing of the charge Zurn 
ﬁhas maintained a national polic
y utilized and applied through-
out the United States to avoid hiring union members or organ-
izers on a nationwide basis, in
 all job classifications encom-
passing employees as defined by 
the Act, which has resulted in 
the refusal to consider and refusal to hire employees presently 
unknown and unnamed by Charging Party.ﬂ (2:160Œ162.) At 
the beginning of the second week of trial, the General Counsel 
moved to amend the complaint to include the new charge 
among the others. (6:1181.) The 
General Counsel suggested 
that the purpose was clarifying in nature, out of ﬁan abundance 
of caution,ﬂ respecting any perceived deficiencies in the allega-
tions. (6:1184.)  
Notwithstanding some expression on the first day to the con-
trary (1:60Œ62), at trial the General Counsel consistently took 
the position that the Government™s theory of the case, as ex-
pressed in the complaint as amended, is that Zurn™s national 

hiring policy is unlawful 
as applied at the three jobsites in Flor-
ida. (2:151; 6:1221; 9:1968; 14
:3122, for example.) Thus, the 
General Counsel does not interpre
t the complaint as alleging 
violations at any jobsites elsewh
ere. This remains the Govern-
ment™s position on brief where it is clear the General Counsel™s 
theory of the case is that the violations are confined to the three 
jobsites in Florida. As already 
indicated, although the General 
Counsel attacks the policy only as applied at the three Florida 

jobsites, the requested remedial order, from the complaint (p. 8) 
to the brief (proposed order, Br. at 31Œ34), has been nationwide 
in scope.  Although the General Counsel re
stricts the Government™s theory of the complaint respecti
ng violations to apply only to 
the three Florida jobsites, from ﬁDay Oneﬂ the Boilermakers 
has argued that the complaint attacks, as unlawful, Zurn™s hir-
ing at all its jobsites on a nationwide basis. (1:44, 64Œ65; 
9:1962; 14:3122; Br. at 5 fn. 1.) Consistent with this broad 

view of the complaint, the Unio
n served an extensive subpena 
duces tecum (CPX 8) with the fi
rst of 26 calls seeking all per-sonnel files for each individual employed by Zurn, including 
office and clerical personnel, at
 any time ﬁat any jobsite with 
the United States since July 1, 
1993.ﬂ I granted Zurn™s petition 
(CPX 9) to partially revoke. 
(11:2237.) It is well established 
                                                          
 5 References to the 18-volume transcript of testimony are by volume 
and page. 
that the charging party cannot enlarge upon or change the Gen-

eral Counsel™s theory of the case. 
Kimtruss Corp., 305 NLRB 
710, 711 (1991). Accordingly, I shall not devote any further 

attention to the Union™s theory or contentions respecting its 
theory of national violations, and 
I deny its request (Br. at 5 fn. 
1) that I reconsider my rulings.  
In our case there are many references to a recent unfair labor 
practice trial in Cadillac (Grand Rapids), Michigan, before 
Judge Karl H. Buschmann, w
hose decision is pending. More 
than double the length of this tria
l, the Cadillac case covered 38 
days (U. Br. at 9) and generate
d about 8000 pages of transcript. 
By motion dated June 9, 1994 (GCX 1ff), the Charging Party 
requested that Judge Buschmann be assigned to preside at the 
trial of this case, and the General Counsel joined that motion by 
position dated June 24 (GCX 1hh)
. Zurn™s opposition is dated 
June 20. (GCX 1gg.) (In its oppositi
on, at 2, Zurn states that, 
toward the end of the Cadill
ac case, the General Counsel moved to consolidate the Michigan case with this Florida case, 

and that Judge Buschmann deni
ed the motion.) By his order 
dated June 24, 1994, Associate Chief Administrative Law 
Judge William N. Cates denied
 the motion to assign Judge 
Buschmann to preside at this trial. (GCX 1ii.)  
Notwithstanding the prosecuti
on™s position that the viola-
tions here are limited to the three Florida jobsites, the General 

Counsel, as well as the Union, repeatedly sought to introduce 
selected portions of the evidence from the Cadillac case for a 
variety of reasons. Except fo
r a few limited items, I denied 
these requests for the obvious 
reasonŠby the time Zurn would 
complete offering its portions in rebuttal and to show context, 
we simply would be relitigating the Cadillac case. One rather 
large item which the General 
Counsel sought to introduce from 
the Cadillac trial is the reported testimony of Zurn™s expert 
witness, Ephraim Asher, Ph.D., concerning economic and sta-
tistical analysis of Zurn™s hiring policies as applied at Cadillac. 

(Asher has a doctorate in econom
ics.) All 170 pages of Asher™s 
testimony (36:7436Œ7605) from the Cadillac case were offered 
as GCX 115. Rejecting General C
ounsel™s Exhibit 115, I placed 
it in the rejected exhibits file. (13:2954.)  
As Zurn objected at trial, As
her™s Cadillac testimony would 
be irrelevant here because his 
study pertained to the Cadillac 
situation, not the situation in Florida. (12:2534; 13:2954.) 

Moreover, the proffered exhibit (GCX 115) would be hearsay 
because there is no showing of agency and Asher was not un-
available. 
Kirk v. Raymark Industries
, 61 F.3d 147, 162Œ166 
(3d Cir. 1995).  Before offering Dr. Asher™s testimony from the Cadillac 
trial, the General Counsel, and also the Union, subpoenaed 

Asher to testify before me. Ashe
r, a resident of Tallahassee, 
Florida (about 275 miles from Tampa), filed petitions to revoke 
on the basis that he knew nothing about the Florida jobs, that 
the Union™s tender of expenses was inadequate, that the Gen-
eral Counsel tendered no check for expenses, and that neither 
party tendered his fee to testify as an expert. At my request 
(GCX 104) for position statements
, the General Counsel (GCX 
107) and the Union (GCX 106) filed oppositions, and Zurn 
filed a position (GCX 105) s
upporting Asher™s petitions. By 
order dated March 23, 1995 (GCX 
108), I granted Asher™s peti-

tions to revoke.  
Section 11(4) of the Act provides that witnesses summoned 
before the Board shall be paid the same fees and mileage that 
are paid witnesses in the Federal courts. (29 CFR § 102.32 also 
so provides.) Currently, witnesse
s are to be paid $40 a day for 
 ZURN/N.E.P.C.O. 487attendance and necessary travel
. 28 U.S.C. § 1821(b). A wit-
ness traveling by common carrier shall be paid at the most eco-
nomic rate reasonably availabl
e. 28 U.S.C. § 1821(c)(1). 29 
CFR § 102.32 states that witness f
ees and mileage shall be paid 
by the party at whose interest the witness appears. Taxicab 
fares and any other normal expe
nses incurred must be reim-
bursed. 28 U.S.C. §§ 1821(c)(3) a
nd (4). Rule 45, FRCP, re-
quires that tender of such fees shall accompany service of the 
subpoena. O.K. Machine & Tool Corp.,
 279 NLRB 474, 479 
(1986). However, fees and mileage need not be tendered to a 
witness on service of a subpoena issued on behalf of the Gov-
ernment (ﬁan officer or agency of the United Statesﬂ). 28 
U.S.C. § 1825(c).  
Rule 45(c)(3)(B), FRCP, provides that any subpoena, (ii) re-
quiring disclosure of an unretai
ned expert™s opinion, (iii) may 
be quashed. Moreover, a subpoen
a may be quashed if it sub-
jects a person to undue burden. Rule 45(c)(3)(A)(iv). Conclud-
ing that the prosecution and the Union were seeking to force 
Asher to testify as an expert 
witness and to render an economic and statistical analysis concer
ning Zurn™s hiring policies as 
applied at the Florida jobsites 
(Zurn argued that Asher™s Cadil-
lac testimony clearly showed that
 his analysis was limited to his 
study of that job), I ruled that the Union™s subpoena was invalid 
because the appropriate expert witness fee was not tendered. 
Also granting the petition to re
voke the prosecution™s subpoena, 
I ruled: 
 Respecting the Government™s subpoena, I find that its 
subpoena likewise is invalid because no expert witness fee 
was tendered at the time of service. The reference to 
ﬁfeesﬂ in 28 USC 1825(c) means, I find, the ordinary at-
tendance fee of $40, not the extraordinary fee for an expert 
witness provided for under Rule 45(c)(3)(B)(ii). I also 
find, in the circumstances of this case, that requiring citi-
zen Asher to advance his own travel expenses for a 550 
mile roundtrip would constitute an ﬁundue burdenﬂ under 
Rule 45(c)(3)(A)(iv), and that this provision, in the context 
of a 550 mile roundtrip, is consistent with 28 USC 
1825(c).  The pleadings establish that the Board has both statutory and 
discretionary jurisdiction over Zurn. When the trial opened, 
Zurn stipulated that the unions named in complaint paragraph 
3, including the Boilermakers, ar
e labor organizations within 
the meaning of Section 2(5) of the Act. (1:9.) 
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs 
filed by the prosecutor (who attached a proposed order to the 
General Counsel™s brief), the Union, and Zurn,
6 and the reply 
briefs filed by the General Counsel and by Zurn,
7 I make these 
                                                          
 6 In their briefs Zurn and the Union dropped the ﬁTr.ﬂ and substi-
tuted the volume number of the transcript. The volume number, plus 
the page number and name of the witn
ess, made their briefs very help-
ful. 
7 Reply briefs were discussed at the hearing, and I agreed to accept 
them. (14:3052, 3056; 18:4219Œ4221.)  
Acceptance of reply briefs is 
within a judge™s discretion. 
Fruehauf Corp.,
 274 NLRB 403, JD fn. 2 
(1985). 
FINDINGS OF FACT 
 A. Litigation History  
There have been many unfair labor practice charges filed 
against Zurn at various locations. I rejected practically all refer-
ences to these other matters, incl
uding copies of letters dismiss-ing some of the charges. I received in evidence any decision by 
the Board or by an administrativ
e law judge. The 
first litigated 
case advancing to an administrative law judge™s decision, so far 

as the record shows, is a decision by Judge Robert T. Snyder on 
January 17, 1991, involving a 
jobsite in Tonawanda, New 
York. (GCX 2; JD(NY)Œ118Œ90.) Judge Snyder found that 

Zurn had violated Section 8(a)
(1) by threatening employees 
with discharge and with verbal
 harassment because they were 
wearing insignia supporting th
e Boilermakers, and Section 8(a)(3) by discharging Robin Coon on August 29, 1989. In the 

absence of exceptions, on March 5, 1991, the Board adopted 
Judge Snyder™s decision by the standard order. (GCX 2a.) 
Zurn 
Nepco, 3ŒCAŒ15157 (Mar. 5, 1991). (
Zurn Nepco 1.
) I also 
take official notice of Zurn Nepco,
 316 NLRB 811 (1995), a 
case involving a jobsite of Zurn 
at Pedricktown, New Jersey. In 
that case, 
Zurn Nepco 2
, the Board, modifying and then affirm-
ing Judge H. E. Lott™s decision (RX 1), dismissed all allega-tions but a finding that in 1991 Zurn had assisted the United 
Steelworkers in violation of Section 8(a)(2). [The violation 
resulted from technical ignorance involving dues-checkoff 
authorizations rather than from any intention to aid the Steel-
workers. Indeed, Judge Lott found that ﬁit was not a deliberate 
attempt to assist the Union.ﬂ 316 NLRB at 819.] The Cadillac 
case, in which Judge Buschmann™s decision is pending, appar-
ently is the third case to have be
en litigated, with this one the 
fourth.  B. Background  
1. Zurn Nepco  
As the pleadings establish, 
and as Human Resources Man-
ager Michael Mace testified (14:
3088), Zurn is a construction 
company headquartered in Redmond, Washington. That is 
where Mace has his office. Zurn builds industrial power plants. 
Specifically, the power plants are cogeneration plants with 
boilers or turbines fired by fossil fuels so as to produce steam 
which turns a generator that produces electricity. (14:3092Œ
3093.) To be competitive in the cogeneration construction in-
dustry, Zurn operates on a ﬁdesign-buildﬂ basis. That is, the 
plant is designed and engineered 
during the actual construction. Ordinarily, Zurn builds a cogeneration power plant in about 18 
months. This fast-track construction system means that produc-
tion schedules are critical, but the technique enables Zurn to be 

a profitable company. (14:3093Œ3095, 3245.) Zurn is a merit 
shop contractor, and, preferri
ng to operate nonunion, it per-
forms all of its direct-hire work on a nonunion basis. (6:1427.)  
Don Butynski is president of Zurn. (14:3098.) The person in 
charge of a construction jobsite 
for Zurn is the resident man-ager, with the second in comm
and being the general superin-
tendent. (6:1322; 17:4001.) At the construction projects (job-
sites) there are personnel superv
isors who report both to the 
resident manager and to Mich
ael Mace, the corporate human 
resources manager. (6:1321Œ1322.
) Four personnel supervisors are associated in the evidence with the three Florida projects at 

issue. At 
Auburndale
 it was Larry Sullivan from the project 
startup in January 1993 through July 5, 1993; 
Tom Brigham from July 6 until Friday, August 20, 1993; and 
B. J. Malone  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488from Monday, August 23, 1993, to the project™s June 1994 
completion. At 
Bartow
 it was Tom Brigham from the job™s 
January 1994 startup until about April 11, 1994; 
Walter Neal from approximately April 11, 1994, through our trial™s closing 
date of May 10, 1995 (project incomplete), except for the pe-
riod of late August 1994 through October 1994 when Walter 
Neal was on medical leave and Malone and timekeeper Ann 
Bruner substituted for Neal. At 
Mulberry
 it was 
B. J. Malone
 from the October 7, 1994 job startup through the last day of 

trial on May 10, 1995 (when the Mulberry project was still 
under construction). Auburndale was completed in June 1994. (7:1621.)  In addition to the three projects at issue here, Zurn recently 
has built cogeneration plants at three other Florida locations: 
Okahumpka, Dade City, and Umatilla. (14:3115Œ3116.) The 
particular relevance of this fact
 is its relationship to Zurn™s 
argument (Br. at 19) that thes
e three earlier jobs (Okahumpka, 
Dade City, and Umatilla) provided a large pool of applicants 
who are former Zurn employees. The significance of this de-
rives from the provisions of Zurn™s priority hiring policy, a 
topic which is at the heart of the case. Before turning to the 
details of the case, however, I need to mention the Union™s 
organizing efforts.  2. Boilermakers ﬁFight Backﬂ  
For several years the Union (Boilermakers) has been at-
tempting to establish organizing beachheads at some of Zurn™s 
jobsites. The effort at Tonawanda, New York, appears to have 
been the first. That was followed by attempts at other locations, 
including Sterling, Connecticut; Li
vermore Falls, Maine; Bata-via, New York; Erie, Pennsylva
nia; Plattsburg, New York; 
Pedricktown, New Jersey; Cadilla
c, Michigan, and, of course, 
the jobsites involved here. (3:686Œ688.)  
In evidence (2:439) is a copy of the amended petition (CPX 
1) filed April 24, 1992, in 
Zurn Nepco
, Case 4ŒCAŒ17616, in 
which the joint petitioners seek an election in a unit of all 
Zurn™s ﬁconstruction employees employed at all present and 

future jobsites within the United
 States and its territories.ﬂ The 
current status of that case is 
described by Regional Director 
Peter W. Hirsch (NLRB Region 4, Philadelphia, Pennsylvania) 
in his May 4, 1995 letter (CPX 14; 16:3608) to the Union™s 
attorney, Michael Stapp, as follows: 
 Pursuant to your request, I am providing you with a report on 

the status of the subject repres
entation case. The petition was 
filed by the United Building & Construction Trades Council 

of Camden County & Vicinity on April 19, 1991, seeking an 
election in a unit of all Zurn 
Nepco™s construction employees 
employed at a job site in Pedricktown, New Jersey. On April 
24, 1992, the petition was amended to add the International 
Brotherhood of Boilermakers, Iron Ship Builders, Black-
smiths, Forgers and Helpers as a joint Petitioner and to ex-
pand the unit sought to include all construction employees 
employed by the Employer at all present and future jobsites 
within the United States and its territories. Throughout the pe-
riod following the filing of the petition, and its amendment, 
processing of the petition has 
been blocked by unfair labor 
practice charges filed in this and other Regional Offices. 
 The Boilermakers has named its
 organizing program ﬁFight 
Back.ﬂ (2:434; 3:706.) Two representatives of the Union who 
were at the forefront of the organizing effort here are Camilo 
Juncal, an international representative and organizer (2:164), 
and James A. ﬁJayﬂ Bragan, also an international representative 
and organizer (3:624). Juncal lives in Tampa (2:164), and Bra-
gan (3:623Œ624, 659) lives in West Virginia. Juncal (2:434Œ
435; 3:504, 528, 616) and Bragan (3:706Œ708) testified that the 
purpose of the Fight Back program is twofold. First, it is to 
ﬁfight back,ﬂ to regain some of the work (for out of work mem-
bers) that has been lost in recent years, and second, to organize 
the unorganized, during nonworktime. Members are encour-
aged to write the descriptive term ﬁVoluntary Union Organizerﬂ 
on their applications. Similar to the purpose of notifying an 
industrial plant manager of the 
names of employees on an in-
house organizing committee, this suggestion is made on the 

twofold theory that it not only will help protect them from 
unlawful rejection, but also on the view that disclosing the term 
actually will enhance their chances of being hired. (2:440; 
3:516, 712, 717Œ718.)  
Quarterly the Union publishes a newspaper, 
ﬁFight Back!ﬂ (GCX 53), subtitled ﬁThe Boilermaker Organizer,ﬂ which car-
ries news of the Union™s organizi
ng activities, particularly legal 
news, such as articles about NL
RB cases in which, based on 
charges filed by the Union, sett
lements or decisions resulted in employees™ receiving, in some 
instances, thousands of dollars as backpay. Two earlier cases referring to the ﬁFight Backﬂ 
program are 
Sunland Construction Co.,
 309 NLRB 1224, 1234 
(1992), and J. E. Merit Constructors,
 302 NLRB 301, 302 
(1991).  C. Zurn™s Priority Hiring Policy  
1. Policy 303  
Zurn has a written policies and procedures manual for its 
field operations. (14:3095.) Part 
of those written policies is 
what is known as policy 303, and it covers employ
ment recruit-ing. A copy of ﬁPolicy No. 303ŒRevision 2,ﬂ dated February 
28, 1992, is in evidence. (GCX
 66.) Michael Mace is Zurn™s 
human resources manager. (14:3087.) When Mace joined Zurn 

in 1986, Zurn used a priority hiring system which, as revised, 
Zurn still uses. (14:3115.) The or
iginal written version of the 
policy apparently was drafted in 1991. (6:1339Œ1340.) With 
input from Thomas Brigham, personnel specialist; Walter Neal, personnel manager; and others (6:1343; 14:3102Œ3103), Mace 
drafted policy 303, revision 
2 (GCX 66; 14:3098). It became 
effective February 29, 1992. (14:3208.)  
Any deviation from policy 303 requires the approval of 
President Butynski. (6:1353.) Although the eight categories of 

Zurn™s priority hiring system from policy 303, revision 2 (usu-
ally GCX 66 from this point), are copied in the complaint as 
paragraph 13(a), and admitted in Zurn™s answer, some of the 
preliminary provisions also are 
relevant. These paragraphs, as 
well as the eight categorie
s, read (GCX 66 at 1Œ2): 
 All hiring procedures shall be 
conducted in accordance with 
all applicable Federal, State and local laws and regulations. It 
is the Company™s policy to sel
ect the most qualified applicant 
for the job opening without regard to race, sex, national ori-
gin, color, citizenship, religion, age, handicap, marital status, 
or membership in or lack of 
membership in a labor organiza-
tion. In selecting the most qual
ified applicant, consideration 
shall be given to the following factors:  
 1. Work Experience  
2. Demonstrated Ability  
3. Demonstrated Reliability  
4. Honesty and Integrity  
5. Multi-craft Experience  
  ZURN/N.E.P.C.O. 489Applicant screening will be conducted, and both personal and 
work references must be genera
lly favorable. Work references 
should be obtained from supervisors or managers with direct 

knowledge of the applicant™s work history. The Company 
recognizes that due to the nature
 of the construction industry, 
obtaining work references may be difficult, and this is re-

flected by giving priority to certain applicants where work 
history and references are more readily obtainable. The Com-
pany is committed to providin
g job opportunities to its own 
work force, and the promotion of current employees and the 
rehire of former employees on the basis of their performance 
and ability to fill new or vacant positions within the Company 
is encouraged.  
 Consideration of qualified applicants will be 
prioritized
 [em-
phasis added] as follows:  
1. Current Company employees who are eligible for 
continued employment with the Company, and have ob-
tained an 
approved release by the Resident Manager.  
2. Former Company employees eligible for rehire.  
3. Individuals who have appr
opriate prior work experi-
ence recommended by a current Company supervisor or 

manager.  4. Individuals who have a
ppropriate work experience 
recommended by current employees.  
5. Individuals who have applicable work experience in 
the construction of cogeneration or power plants.  
6. Individuals who have applicable work experience on 
industrial construction projects.  
7. Individuals qualifying for JTPA or TJTC.  
8. All other qualified applicants.  
Within each of the above categories, consideration of quali-
fied individuals within the immediate local area will be given 
first. 
 The pleadings and evidence reflect that, during the relevant 
time, this policy was in effect as
 a national policy, applicable to 
all Zurn™s construction projects. As Zurn acknowledges in its principal brief (Br. at 8), this policy was in effect, during the 
relevant time, at the three Florida jobsites in issueŠ
Auburndale, Bartow, and Mulberry. Also issued about this 
same time was a February 24, 
1992 memo (GCX 124) by W.I. 
Neal [Walter Neal] on the subject
 of ﬁHiring Procedures and 

Guidelines, Rev.1.ﬂ In these nearly 3 pages of guidelines, with 
the first 2 pages of policy 303, re
vision 2 attached, Neal lists (in 
14 numbered items) specific and practical guidelines for ob-
serving policy 303. In the second
 paragraph Neal states, ﬁThere 
are frequent questions raised on 
hiring and this is the reason for 
the memorandum.ﬂ Mace testified that, other than item 7 per-
taining to extraneous writings on applications, the guidelines 
were in effect at the Florida jobsites. (14:3201Œ3207.)  
On March 8, 1994, revision 3 (GCX 67) to policy 303 be-
came effective. (14:3099.) Alth
ough the eight priority catego-
ries remain the same (the seventh adds a training program, 
SMOCTA), some of the other langua
ge is modified. In the first 
paragraph quoted above, handicap is changed to disability, and 
the fifth item is modified to read, ﬁ5. Multi-craft Experience as 
required.ﬂ In the next paragrap
h ﬁcertainﬂ is removed as a 
modifier for applicants in the third sentence. Substantial 

changes are made beginning with the fourth sentence, so that 
the remainder of the paragraph reads (GCX 67 at 3) (emphasis 
added):  The Company is committed to providing job opportu-
nities to its own workforce, and 
when possible, to obtain 
other employees from a labor pool with qualifications 
known to the Company. 
This includes the promotion of 
current Employees and the rehi
re of former Employees on 
the basis of their performance and their ability to fulfill 
new or vacant positions within the Company; 
it also in-
cludes the hiring of persons known to Managers, Su-

pervisors and other Company Employees to be quali-
fied, diligent, and safe workers.
  Consideration of qualified applicants will be priori-
tized 
and preference in hiring will be handled, to the 
extent possible, 
as follows:  Finally, the paragraph following the eight categories is de-
leted in General Counsel™s Exhibit 67. That one-sentence para-
graph provided that, within each of the eight categories, consid-
eration will be given first to qualified individuals within the 
immediate local area.  
Human Resources Manager Mace testified that Zurn main-
tains the priority hiring categories because Zurn needs them. 
Thus (14:3106):  The first two priority categories 
are critical to our effort to 
staff our jobs. The people who worked for us previously and 
currently have the job skills, they have the knowledge of the 
plants and how they™re put toge
ther schedule-wise; they™ve 
worked together with one anothe
r. Again, they™re aware of the 
safety practices; they™re aware of the personnel practices; 
they™re aware of how the various construction teams work. 
They™re aware of everything from mechanical schedules to 
electrical schedules and how that all has to fit together.  
 These people are absolutely esse
ntial to our ability to make 
money to survive from a business standpoint. We have to 
have them.  
 Because there can be a time interval of several weeks be-
tween the completion of construction at one jobsite and the 

beginning of construction at an
other project, Zurn does not transfer hourly craft employees from project to project. Rather, 
it lays off the workers. The workers then apply at the next pro-
ject to be rehired. As part of each application process, the 
worker must pass a new medical examination, including a drug 
screen. (14:3110, 3214Œ3216.) Even so, Mace testified that, as 
Zurn™s pool of prior employees is Zurn™s most valuable asset, 
Zurn provides a defined benefit 
retirement plan for those who 
work the required number of hours to qualify and vest in the 
plan, plus a 401(k) savings plan in which Zurn matches, up to a 
certain percentage, the contribution made by the employee. 
(14:3107Œ3111, 3211Œ3213.)  
Mace also testified, essentially, that the same reasoning for 
according priority categories for current and prior employees 
(categories one and two) applies for referrals by current super-
visors and current employees (cat
egories three and four). Thus, 
many times Zurn must rely on the recommendations from some 
of its experienced staff of supervisors and craft employees. ﬁI 
think it also makes sense, as y
ou look at that, that if one of 
these folks makes a recommendation, we tend to put some 

value on it, because that person they recommend may very well 
be working with them on that crew. (14:3112.) As Mace ex-

plains, performing background checks in the construction in-dustry is extremely difficult becaus
e of the transient nature of 
the work. Thus, individual referen
ces may themselves be in the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490construction industry and will 
have moved, or telephone num-
bers furnished are no longer valid. Even when an employer 
reference is reached, much of the time the former employer will 
furnish little more than date
s of employment. (14:3097.)  
Mace testified that, in Zurn™s experience, employee referrals 
have been an important factor in Zurn™s ability to staff its con-
struction projects. One aspect of th
is is that Zurn is able to as-
certain some background on the applicant through the supervi-
sor or employee making the referral. ﬁYou know, we have 
someone who can actually talk about that person and has 
known their dependability, their work skills, their safety behav-
ior and even their character.ﬂ 
(14:3113.) Personnel Specialist 
Brigham confirms much of this, explaining that the frequent 

inability to contact an applicant™s supervisor makes it difficult 
to obtain important information. (15:3283, 3459.)  
By memo dated February 
24, 1992 (GCX 124), Personnel 
Manager Walter Neal issued re
vision 1 to ﬁHiring Procedures 
Guidelinesﬂ under policy 303. The memo, with 14 numbered 
points, contains several guideli
nes on practices used by Zurn 
for the three Florida jobsites. Aside from item 7, which was 
dropped before Florida, the guidelines were in effect for the 
three Florida jobs. (14:3201Œ3202, Mace.) The memo (which is 
a copy of RX 56 from the Cadillac case, 14:3000Œ3001), reads:  
 The purpose of this memorandum is to provide guide-
lines to the projects on hiring procedures for non-

supervisory craft workers. It is Company policy to strictly 
follow all Federal, state, and local laws. The applicant™s 
race, color, sex, national origin, citizenship, age, religion, 
disability, marital status, or uni
on affiliation shall not have 
any bearing on employment de
cisions. It is Company pol-
icy to hire the best qualified
 individuals within the pa-
rameters discussed in Policy 303ŠRecruiting of Field 
Hourly Employees (copy attached.)  
There are frequent questions raised on hiring and this 
is the reason for the memorandum.  
1. The company does not transfer non-supervisory 
construction workers from job-
to-job. Each job exercises its own independent discretion on who to hire.  
2. Former Zurn/NEPCO workers who left their previ-
ous Company employment under negative circumstances 
are not automatically barred from reemployment. While 
their employment is generally disfavored, the project 
should consider the circumstances and the recency of the 
problem. If at all possible, 
reference checks should be 
made from other Company employees who may have fa-

miliarity with the person. Final approval 
must be obtained 
from Personnel (get it in writing).  
3. Applications for craft 
positions are active for only 
30 days. Inactive applications 
should never be considered 
for hire. Individuals wishing 
continued consideration must 
refile a new application. The best think to do is to keep a 
separate ﬁinactive applicationsﬂ file. All applications 
should be preserved for at least one year from the date of 
application. At that time they
 should be destroyed, after 
receiving written permission from the Manager of Person-
nel, Field Operations.  
4. If for some reason there is a need to go back to the 
inactive application file to find qualified workers, this 
should be limited to a specific craft and specific time pe-
riod (such as applications that 
are dated within the past 90 
days). The project must document with a memo this ex-
ception to the policy.  
5. The application must be complete and can only be 
submitted for one position. Incomplete applications should 
be considered only in the event the project has no other 
qualified applications. In that event, the applicant should 
be contacted to complete the application.  
An application for more than one position should be 
placed in the job application file that appears most suited 
to the experience of the appli
cant. Usually this will be the 
first position listed by the applicant. An applicant is per-
mitted so [to] submit applications for different positions.  
6. The Company does not have sufficient staff to spe-
cifically respond to general inquiries from applicants con-
cerning their status. It is permi
ssible to reply that if the ap-
plicant has an active application, it will be give considera-
tion if and when there are job openings. If time permits, 
you can check and confirm that the applicant has an active 
application. Because of the 
constant changing schedules, 
avoid making predictions as to future openings. Also, it is 
against policy to discuss the status of other applicants with 
non-employees.  
7. We prefer not to have writings on applications indi-
cating that the app
licant is a member of a protected group (such as race, age, etc.). Do 
not void such applications or 

instruct the applicant to not make such indications. Some 
jobs have received applica
tions with ﬁvoluntary union or-
ganizerﬂ written on the top of the first page. If a job re-

ceives one or more such a
pplications, use a permanent 
sticker to cover the writing, if possible. At that time, the 
same stickers should be placed in a similar location on all active applications for that craft and all future applications, 
even if there is no writing on 
the top. This should be done 
by one person and no written or mental list or other copies 

of such applications should be maintained. The reason for 
this is that the Company does 
not want to knew this infor-
mation. It shall have nothing to do with applicants being 
fairly considered.  
8. Occasionally projects will get telephone calls or vis-
its from representatives of 
labor organizations. These 
should be handled exclusively 
by the Resident Manager. 
The Company does not sign local labor pre-hire agree-

ments. All offers to supply 
manpower should be directed 
to apply for the pertinent positions like everyone else. You 

are under no legal requirement to inform any person as to 
anticipated hiring needs. All 
contacts must be documented 
and reported to the Manager of Construction and to the 
Manager of Personnel, 
Field Operations.  
9. All contacts from governmental agencies should be 
handled by the Resident Mana
ger. However, the contacts 
with Job Service can be delegated to other employees. 

Any contacts concerning inve
stigation of employment 
practices from such agencies as to the NLRB, Department 
of Labor or OSHA should be i
mmediately reported and re-
ferred to the Manager of Construction and Manager of 

Personnel, Field Operations an
d if it involves safety is-
sues, to the Manager of Safety.  
10. If a large group of applicants show up at the job 
site, the local policy should be 
contacted in order to ensure 
safety and order. The applicants should be directed to the 
local Job Service office.  
11. Applications are only accepted through Job Ser-
vice. Do not maintain ﬁopen listingsﬂ for positions where 
you are not hiring or do not anticipate hiring for the next 
 ZURN/N.E.P.C.O. 49130 days. The Project can use its discretion on relisting po-
sitions, depending on such factors as the number and qual-
ity of current applications on file for the positions, the 
number of openings anticipated, etc.  
Do not accept any applica
tions for positions not listed 
as open with Job Service.  
12. We do not automatica
lly hire individuals ﬁre-
questedﬂ by a supervisor. That individual must complete 
an application through Job Service like everyone else. The 
application must be consider
ed along with all other active 
applications on file in accordance with Company policy.  
13. Projects sometimes receive unsolicited resumes 
and applications directly fro
m applicants for craft posi-
tions. The project can either: (a) return the resumes or ap-
plications with a note directi
ng the applicants to Job Ser-
vice, or (b) put the resumes or applications in the inactive 
file with a dated notation indicating it was received di-
rectly from the applicant. Be consistent with one of these 
for the life of the job. For 
non-craft positions, the material 
should be forwarded to the Ma
nager of Personnel, Field 
Operations.  14. Efforts to contact applicants for interviewing, etc. 
should be documented. The preferred approach is to keep 
a diary which indicates dates of contacts and responses, if 
any. This also could be noted on the application itself.  
Remember, these are guidelines. Common sense must 
prevail. The key is to have 
a consistent policy. Any modi-
fications of the foregoing must be approved by the Presi-

dent of the Company.  
2. First look at the major contentions  
The General Counsel argues that Zurn™s word-of-mouth hir-
ing practice unlawfully promotes 
ﬁits discriminatory preference 
for nonunion applicants.ﬂ The practical effect of Zurn™s priority 
hiring categories (particularly the 
first four) is to screen out 
union organizers and union sympat
hizers. The General Counsel 
urges a finding that Zurn™s (nati
onal) hiring policy is unlawful 
as applied at the three Florida jobsites. Further, the General 
Counsel contends that Zurn draws its employees from a tainted 
pool of applicants. The General Counsel relies on 
D.S.E. Con-crete Forms,
 303 NLRB 890 (1991), and 
Ultrasystems Western Constructors, 310 NLRB 545 (1993), remanded as to remedy 
18 F.3d 251 (4th Cir. 1994).  
The Union argues that Zurn™s priority system itself is dis-
criminatory and produces an app
licant pool composed of indi-
viduals with a nonunion background. The system, the Union 
argues (Br. at 61), 
makes it ﬁvirtually impossible for a union 
applicantﬂ to be hired. One aspect of the system attacked by the 
Union (as well as by the General Counsel) is the recruitment 
and hiring from ﬁfollowings.ﬂ As di
scussed in more detail later, 
a ﬁfollowingﬂ is simply those workers a supervisor knows from 

previous jobs as being good, dependable workers and who, at 
his request, ﬁfollowﬂ him from job to job. See, for example, 
Ultrasystems, 310 NLRB at 550.  
Defending its priority hiring system as founded on legitimate 
and compelling business reasons
, and as a time-honored prac-
tice recognized in Board decisions providing for voter eligibil-

ity in the construction industry, Zu
rn relies on a series of cases, 
including Sunland Construction Co.,
 309 NLRB 1224 (1992); J. E. Merit Constructors,
 302 NLRB 309 (1991); and (respect-
ing the rationale underlyi
ng voter eligibility) 
Daniel Construc-tion Co., 133 NLRB 264 (1961). In its reply brief, Zurn argues 
that the cases relied on by the General Counsel and the Union 

are inapposite.  
At trial the General Counsel suggested that Zurn™s priority 
system ﬁas appliedﬂ is ﬁinher
ently discriminatoryﬂ (2:151Œ152; 
11:2243Œ2244) or ﬁinherently dest
ructiveﬂ (14:3183). Earlier 
the General Counsel acknowledged that the Government™s ﬁin-
herently discriminato
ryﬂ argument is not the same as the ﬁin-
herently destructiveﬂ standard
. (2:151.) The General Counsel 
also stated (11:2243Œ2244) that the Government was not neces-
sarily advancing an argument of facial unlawfulness under 
NLRB v. Great Dane Trailers
, 388 U.S. 26 (1967). Zurn de-
voted space in its brief arguing that a 
Great Dane theory is 
ﬁwholly inapposite.ﬂ On brief, neither the General Counsel nor 
the Union cites 
Great Dane nor makes an ﬁinherently destruc-
tiveﬂ argument. Instead, the Union, citing Title VII of the 1964 
Civil Rights Act, as well as 
D.S.E. Concrete Forms,
 303 NLRB 
890 (1991), and Ultrasystems, 310 NLRB 545 (1993), argues 
that Zurn™s ﬁpriority system itself is discriminatory.ﬂ And the 
General Counsel, relying on 
D.S.E.
 and Ultrasystems
, argues that Zurn™s hiring policy has the ﬁeffectﬂ of screening out ﬁun-
ion organizers and other union sympathizers.ﬂ  
 D.  Florida Job ServiceŠZurn™s Special Agent  
Complaint paragraph 4 alleges that, at all material times, the 
Florida Job Service (FJS), a state agency, ﬁhas acted as an agent 
of Respondent for the purpose of obtaining employees.ﬂ Zurn 
denies that allegation, and also denies complaint paragraph 5 
which alleges that the following employees of FJS are agents of 
Zurn within the meaning of Section 2(13) of the Act: Joe 
Murray, veterans representative; Mattie Lewis, receptionist; 
and Gerald Jaisarie, assistant to veterans representative. At trial 
the General Counsel argued th
at practically anyone who 
worked at FJS was Zurn™s agent. I granted Zurn™s motion for a 

standing objection to statements by those named as agents 
(2:323, 343), and I denied (4:766, 771) the General Counsel™s 
motion that the Government be permitted to examine the al-
leged FJS agents under Rule 611(
c), FRE. Merely alleging 
agency does not entitle a part
y to examine under Rule 611(c), 
particularly where the witness is an employee of an ﬁoutsider,ﬂ 
in this instance a governmental agency.  
In addition to alleging, in complaint paragraph 9, that Zurn, 
by FJS representative Joe Murray,
 ﬁthreatened that Respondent 
would not hire employees if they
 engaged in union activitiesﬂ 
(an allegation I discuss in a 
moment), the General Counsel would impute any knowledge of or conduct by FJS to Zurn. 
The General Counsel argues that Zurn gave FJS the cloak of 
apparent authority respecting a
ll matters concerning the collec-
tion and distribution of applications. The Union™s position is 
consistent with the General Counsel™s.  
Disputing the agency argument, Zurn argues that FJS was 
not its general agent, but only its special agent. Because there is 
no evidence showing that Zurn authorized or directed any un-
lawful conduct by FJS or its staff, Zurn is not liable for any 
unlawful act by FJS. In its repl
y brief, Zurn dismisses the Gen-
eral Counsel™s apparent-author
ity argument as irrelevant be-

cause Zurn acknowledges that FJS was its special agent. As 
Zurn frames it (Reply Br. at 30), the issue is ﬁwhether Job Ser-
vice™s tightly defined special ag
ency role would make Zurn 
liable for Job Service misconduct of the type alleged.ﬂ More-
over, ﬁAs Zurn™s special agent, FJS could act in Zurn™s stead 
only to the extent the latter ha
d conferred on it authority to do 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492so. 
Westward Ho! Hotel,
 251 NLRB 1199, 1208 (1980).ﬂ In-
deed, Zurn continues, quoting from 
Westward Ho,
 supra at 
1208, the core question is ﬁwhether Respondent 
expressly
 [em-phasis added] requested or authorized the activity in question.ﬂ 
Aside from the matter of special agency, there are three 
problems with Zurn™s Westward Ho
 argument. First, Zurn in-
advertently fails to report that the Board partially overruled 
Westward Ho
 in Allegany Aggregates, 311 NLRB 1165 fn. 3 
(1993) (a case cited in Zurn™s briefs). The stated basis of the 
overruling is to the extent 
Westward Ho
 can be read to suggest that the Board applies a different legal standard (respecting 
agency questions) in the case of ﬁoutsiders.ﬂ What impact that 
overruling has, if any, on Zurn™s 
Westward Ho
 argument is not clear. The second problem is Zurn™s linking of special agency 
to express
 authority, as if 
apparent authority were not applica-
ble. Indeed, in 
Westward Ho
 itself the administrative law judge, 
after finding no express authority, went on to consider whether 
there was apparent authority. Finding none, he dismissed the 
complaint. In adopting the dismi
ssal, the Board, at footnote 2, 
stated that it need not reach 
the administrative law judge™s find-
ing of no agency because the Board viewed the third party (an 
employment service) as, at most, a special agent rather than a 
general agent.  
The third problem is that Zu
rn™s argument does not address 
the doctrine of implied apparent authority. (In fact, none of the 
parties mentions the doctrine.) Au
thority may be actual or ap-
parent, with the latter resulting 
from a manifestation by a prin-
cipal to a third party that another is his agent. As the Board 
wrote in 
Communications Workers Local 9431 (Pacific Bell),
 304 NLRB 446 fn. 4 (1991): 
 Under this concept, an individual
 will be held responsible for 
actions of his agent when he knows or  ﬁshould knowﬂ that 
his conduct in relation to the agent is likely to cause their par-
ties to believe that the agent has authority to act for him. Re-
statement 2d, 
Agency
, Section. 27. As with actual authority, 
apparent authority can be created either expressly or, as in this 

case, by implication. 
 In the next paragraph the Board goes on to find ﬁimplied appar-
ent authority.ﬂ  
Based on the facts which I describe later, I agree with Zurn 
that Zurn, in effect, designated FJS as its special agent, not its 
general agent. Zurn designated FJ
S in this respect by express 
actual authority to handle certain matters of registering, screen-
ing, and referring applicants. I 
also find that FJS did not have 
actual authority, either express or implied, to commit any of the 

unlawful conduct which the Ge
neral Counsel would impute 
through FJS to Zurn. The next que
stion is whether the circum-
stances show there was apparent authority, either express or 
implied, for FJS either to (1) make coercive statements to job 
applicants or (2) acquire and pass on to Zurn information con-
cerning union insignia or other expressions of union support by 
job applicants. The General Counsel argues that, under the 
doctrine of apparent authority, 
all conduct by FJS in the appli-
cation process should be imputed to Zurn. Such a scattergun 
argument disregards the two classes of agency and ignores the 
different methods (expr
ess and implied) of establishing whether 
authority was actual or appare
nt. Thus, the General Counsel 
blurs the classifications and di
stinctions which the Board so 
clearly outlined in 
Pacific Bell
. In effect the General Counsel 
merges the concept of special agency into that of general 
agency, and transforms FJS from a special agent into a general 
agent on the basis of apparent authority, a concept which ap-

plies to both general and special agents.  
Actually, because of the findings I make, it is unlikely that 
any difference in result would obtain even if FJS were consid-
ered Zurn™s general agent rather than its special agent.  
Before turning to the alleged 
acts of coercion, some descrip-
tion should be given about the nature
 of the Job Service. That is 
the name of a Federal program to assist state employment ser-
vices. The program apparently was created in 1933 under the 
Wagner-Peyser Act, as amended in 1982. Yvonne Jordan, a 
supervisor for the Lakeland, Florid
a office of FJS, testified that 
FJS receives funds from both the state and Federal Govern-

ments. (18:4146, 4155.) A source of the Federal funding comes 
from FUTA taxes, the Federal unemployment taxes paid by 
employers. (18:4149Œ4150.) Fundi
ng is not impacted by 
whether applicants are hired or by the number of applicants 
using the services of FJS, Jordan testified. (18:4147Œ4149.) 
Florida (and Federal) rules (R
X 112) prohibit discrimination against an applicant because of that person™s union or nonunion 

status or sympathies. Under the 
rules, an employer found guilty 
of discriminating can be precluded from receiving any assis-
tance from FJS. Moreover, Jordan testified that any FJS em-
ployee found discriminating against an applicant because of 
that person™s union or nonunion status may be disciplined. 
(18:4169Œ4170.) I turn now to allegations of coercion, one of 
which involves employees of FJS.  
E. Alleged Threats  
1. Introduction  
The complaint alleges that, on three occasions, agents of 
Zurn threatened adverse economic action against job applicants 
or employees who engaged in un
ion activities. Zurn denies. The 
threats are alleged as violations of Section 8(a)(1) of the Act. I 
dismiss the three allegations.  
 Complaint paragraph 8 alleges 
that, at the Auburndale job-
site about June 1993, Safety Te
chnician Ron Gay ﬁthreatened 
to discharge employees if they supported the Boilermakers 

Union.ﬂ Paragraph 9 alleges th
at, about August 23, 1993 at the 
Lakeland office of the Florida J
ob Service, Veterans Represen-
tative Joe Murray (a Job Service employee) ﬁthreatened that 
Respondent would not hire employ
ees if they engaged in union 
activities.ﬂ As amended at trial (6:1181), complaint paragraph 
10 alleges that, at the Mulberry
 jobsite about October 10, 1994, 
Personnel Manager B.J. Malone 
ﬁimpliedly threatened not to 
hire employees because of their union affiliation.ﬂ  
2. Ronald Gay  
Aside from the merits of the thr
eat allegation, Gay™s status as 
a statutory (Sec. 2(13) of the Ac
t) agent of Zurn is disputed. 
Because I find no merit to the threat allegation, I do not address 
the agency issue.  
Christopher Bass testified in support of the threat allegation. 
Bass worked for Zurn at Auburndale for a bit over 3 months, 
from April 13, 1993, to July 22, as a laborer and then as a boil-
ermaker helper 3. He testified th
at one day in June he observed 
some men distributing papers 
outside the fence. Bass never 
read one of the papers, but someone told him that the papers 
were union literature. The next day, Bass testified, Zurn issued 
one of a series of memos to employees. The memo, signed by 
Resident Manager Mart
y Plackard and General Superintendent 
J.D. ﬁHootﬂ Gibson, prohibited employees from selling any-
thing, including food items, and (11:2370, 2395) threatened to 
 ZURN/N.E.P.C.O. 493fire any employee who accepted union literature, distributed 
union literature, or had any ﬁdea
lings with the union.ﬂ Despite 
the supposedly general distribution of the memo, no copy of the 

purported memo, or of the union literature which supposedly 
triggered the memo, is in evidence, nor does the General Coun-
sel base any allegation on this incident. Instead, the incident is 
preliminary to the s
ubsequent conversation 
which is alleged.  
Denying that any such memo ever issued, General Superin-
tendent Gibson identified a June 10, 1993 memo (RX 10) from 
him to all employees. In his J
une 10 memo Gibson advised that 
no Zurn employee was to be in or around the trailer of the client 
or of the subcontractors at any time. ﬁViolation of this directive 
will result in disciplinary action up to and including termina-
tion.ﬂ Safety Technician Gay also denies that any memos is-
sued by management respecting 
union activity. Bass denies that 
the June 10 memo is the one which he describes.  
According to Bass, soon after the purported memo issued he 
complained to his friend Ron Gay about the restrictive nature of 

the memo and asked why Zurn wa
s being so restrictive. Gay, 
according to Bass, said it was because the union had been caus-
ing problems for Zurn on other jobs
ites. Gay said that, to avoid 
problems, Zurn would not hire any union members, and that 

anyone seen talking with a union 
representative would be fired. 
(11:2371Œ2376, 2395, 2403Œ2406, 2413.)  
Asserting that he has a fairly good memory, Ronald Gay tes-
tified that, as Bass was curious about company policy, Gay 
explained company policy abou
t safety. Gay denies (17:4016Œ
4017, 4020Œ4021) making the statements about unions and 
Zurn attributed to him by Bass.  
Bass appeared to be an unreliable witness. His recitation was 
not as crisp as either Gibson™s or Gay™s, and his memory appar-
ently is not as strong as that of
 either Gibson or Gay. Finding 

Bass to be an unreliable witness,
 and crediting the more reliable Gay and Gibson, I find that the phantom memo from Plackard 
and Gibson never existed. I also
 find that, while Gay spoke to 
Bass about company policy resp
ecting safety, Gay never dis-
cussed with Bass any Zurn policy about unions and that Gay 

never told Bass that Zurn would not hire any union members 
and would fire anyone seen talk
ing with a union representative. 
Accordingly, I shall dismiss complaint paragraph 8.  
3. Joseph Murray  
Jerry Freeman has been a member of Boilermakers Local 
433 (the Tampa local) for over 21 years. About mid-August 
1993 the Union (either Camilo Juncal or the dispatcher) called 
to report that applications for 
Zurn were being taken at FJS 
(Lakeland, Florida office). Freeman agreed to report to FJS the 
morning of August 17. At FJS the morning of August 17, Freeman, at Juncal™s instruction, wrote ﬁVolunteer Union Or-
ganizerﬂ in the space at the bottom of an FJS 511R form where 
it asks for any other special skills. Near the top right of the 
form, in the space for ﬁ13. Employerﬂ appeared the name 
ﬁZurnﬂ printed by hand in red in
k. That part was not added by 
Freeman. He then (or Juncal on his behalf) placed the form in a 

box on the receptionist™s desk. There is no evidence that Free-
man (a disabled veteran) met that day with a veteran™s repre-
sentative, so as to be registered in FJS™ computer, or that Free-
man filled out a standard Zurn application form.  
Pursuant to another call from the Union, Freeman returned to 
FJS the morning of August 23. On this occasion,
 Freeman testi-
fied, he was interviewed by Joseph Murray, one of the veter-

ans™ representatives. Freeman testified that he told Murray he 
was there for one of the jobs at Zurn. Murray asked about his 
experience, and Freeman reported his skills. Murray asked how 
he had obtained his e
xperience, and Freeman replied that he 
had worked for 19 years out of the Union. According to Free-
man, Murray chuckled and said, 
ﬁOh, that™s why they haven™t 
called you. This company™s not into hiring union people.ﬂ 
(10:2124, 2141.) At that point,
 Freeman testified over objec-
tion, a man in casual clothes who had been working at a nearby 

computer desk, walked over and handed Murray a paper and 
said, ﬁLook, they have a call in right now for a boilermaker.ﬂ 
As Freeman recalls, Murray then handed the paper back to the 
unidentified individual.  
Moments later Murray handed Freeman a standard Zurn ap-
plication which Freeman completed and returned to Murray. 
(GCX 90.) In addition to placin
g, on the form, a couple of ref-
erences to Local 433 (respecting working history and who had 
referred him), Freeman also entered, in the space calling for 
other special skills, ﬁVolunteer Union Organizer.ﬂ According to 
Freeman, after Murray had inspected the application he told 

Freeman that he would submit Fr
eeman™s application, but he 
knew that Zurn would not hire a voluntary union organizer. 
(10:2127, 2141.) Freeman testified that he asked for Murray™s 
name and wrote it down in Murray™s presence. Freeman was 
never called for a referral to Zurn.  
Testifying before Freeman, Murray (also a veteran) testified 
that union membership plays no ro
le in whether he refers an 
applicant to Zurn (4:975), and he
 denies (4:983) ever threaten-
ing an applicant that Zurn would 
not hire a union organizer. He 
also denies (4:985Œ986) that anyone from Zurn or FJS ever told 
him that Zurn prefers nonunion applicants over union appli-
cants or that he should not refer union applicants or that he 
should not refer union applicants to Zurn. Indeed, Murray 
forcefully testified that if anyone from Zurn had asked him not 
to refer union applicants, he wo
uld have reported the matter to 
Irv Fallin, the representative in 
charge of the local veterans 
program, so that a complaint could be filed. (4:925, 986.) 
Murray considers the veterans, not the employers, to be his 

primary clients. (4:971.)  
Joseph Murray testified with impr
essive sincerity, forthright-
ness, and with more persuasion than Jerry Freeman. I am per-
suaded that he testified truthfully. Finding that Murray did not 
make the August 23, 1993 remarks (concerning Zurn™s not hiring union members or organizers) attributed to him by Jerry 
Freeman, I shall dismiss complaint paragraph 9.  
4. B. J. Malone   In the Government™s brief, 
the General Counsel describes 
several events and conversations
 at the Mulberry jobsite over 
the course of October 10Œ12, 1994, without ever specifying 
which remark on which date constitutes the alleged threat. For-
tunately, covering the same events, the Union (Br. at 34) speci-
fies an October 10 ﬁkeeping ta
bsﬂ remark which Union Repre-
sentatives Juncal (2:283) and Br
agan (3:671) describe. In its 
principal brief, the Company focuses on an October 11 conver-
sation about a copy of the Union™s first issue (GCX 53), Winter 
1993, of its 
Fight Back
 quarterly publication for its organizing 
program. During this conversation Malone, responding to a 
statement by Bragan that he has been trying for 3 years to get 
hired by Zurn, remarks that it is more like 5 years. Although I 
find that both conversations occurred, I focus on the ﬁkeeping 
tabsﬂ conversation of October 10 because that appears to be the 
one targeted by complaint paragraph 10. Enlightened by the 
Union™s brief, Zurn addresses 
the ﬁkeeping tabsﬂ remark in 
Company™s reply brief (at 41Œ44).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494Malone denies the October 10
 conversation (17:3891), but he 
is a bit less sure about the ﬁkeep
ing tabsﬂ remark, asserting that 
he does not think he ever said 
that and does not recall saying it. 
(17:3894.) I credit the more positive testimony of Union Repre-
sentatives Juncal and Bragan. Br
iefly, on this occasion, as both 
Juncal and Bragan were informing Malone that they had ap-

plied for work at Zurn, Bragan told Malone that he recently had 
been in New York working for Zurn™s number one competitor, 
CNF. Malone responded that he knew that Bragan had been 
working there. Surprised, Br
agan asked how Malone knew. 
ﬁJay,ﬂ Malone replied, ﬁI keep 
tabs on you, just like you keep 
tabs on me. I know where you 
are all the time, and you know 
where I™m at all the time.ﬂ  
The implication of Malone™s st
atement, the Union argues, is 
that Bragan™s continuing efforts to organize Zurn would pre-
vent Bragan™s being hired by Zurn. I disagree. At most the 
statement possibly could form th
e basis for some allegation of 
implied surveillance (not alleged). Given the fact that Bragan 
has been seeking for several years to be hired by Zurn; given 
Bragan™s status as a paid staff organizer for the Union; and 
given Zurn™s preference to remain nonunion, a remark by 
Malone that he and Bragan keep tabs on each other™s where-
abouts (whether true or not) conveys nothing more than a con-
struction employer™s acknowledgment of its right to be aware 
when and where the next organi
zing attempt might be made at one of its jobsites. Finding nothi
ng coercive in Malone™s state-
ment, I shall dismiss complaint paragraph 10.  
F. Zurn™s Arrangement with Florida Job Service  
Zurn has used the services of Job Service around the country 
for as long as Human Resources Manager Michael Mace has 

been with the company (since 1986), and Zurn has used FJS for 
all Zurn™s projects in Florida (14:3130.) Mace testified that 
Zurn uses FJS to handle the application and initial screening, 
much of the paperwork (includi
ng I-9 immigration forms) and 
administrative burden, because Zurn does not maintain a full 
personnel office staff at the jobs
ites. FJS relieves Zurn of much 
of this burden because Zurn is simply not staffed at the jobsite 

to cope with the administrative burden such duties entail. 
Moreover, with only trailers at 
the jobsite, Zurn does not have 
the office space needed. Zurn does pay FJS for these services. 
(14:3130Œ3131, 3248Œ3249.) Personnel Specialist Tom Brig-ham confirms the skeleton staff aspect and explains that the 
few-in-number personnel staff is one of the reasons Zurn uses 
FJS and one of the reasons Zurn 
does not accept applications by 
mail. (15:3519.)  
Before hiring began at the three jobsites involved here, Mace 
drafted and sent a letterhead memo, dated January 15, 1993, to 
Florida™s Department of Labor, 
the text of which memo reads 
(RX 16):  1. Zurn/NEPCO has more than 50 years experience as 
a world leader in the design and construction of wood-
fired power plants. It is a whol
ly owned subsidiary of Zurn 
Industries of Erie, Pennsylvania, a company which has ex-
isted for more than 75 years. NEPCO™s corporate office is 
located in Redmond, Washington.  
2. Zurn/NEPCO will desi
gn and construct a 40 MW 
combined cycle cogeneration pl
ant in Lakeland, Florida. 
[There is no dispute, and differ
ent witnesses testified, that 
the Lakeland job is the same as the Auburndale job.] 
About 150 construction workers will be employed at peak 
during construction of this 16 month project which is 
scheduled to be completed the summer of 1994.  
3. Zurn/NEPCO is committed to Equal Employment 
Opportunity 
and forbids any discrimination
 on the basis 
of race, color, sex, national origin, religion, citizenship, 
age, disability, marital status, or 
membership or lack of 
membership in any labor organizations
. [Emphasis added.]  
4. It is mandatory that each applicant use a 
Zurn/NEPCO application and that it be completed in full. 
We suggest Job Service meet with each applicant to ex-
plain this. It has been our experience that this does not 
take place when applications
 are made in bulk and would 
therefore request that Job Service not accept such applica-

tions. They should be returned to the sender with a note 
requesting each individual appl
icant schedule a visit to Job Service.  
5. Zurn/NEPCO wishes to utilize training programs 
sponsored or offered through the Job Service.  
6. If there are any questions or problems, please con-
tact Larry Sullivan. 
 Dated January 10, 1994, a similar 
letter (RX 17) was sent re-
specting the Bartow jobsite. So fa
r as the record discloses, no 
such letter was sent respecting the Mulberry project, apparently 

because Zurn replaced another contractor on that job.  
Yvonne Jordan has been a supervisor at Florida Job Ser-vice™s Lakeland office since 
about 1992. (18:4038.) The Lake-
land office, Jordan testified, also covers [in addition to the Au-

burndale job] Bartow and Mulberry (18:4156), and for these 
three jobsites of Zurn, Jordan testified (18:4056, 4062), FJS 
performs (as of the trial, onl
y the Auburndale job was com-
plete) the services of initial sc
reening, processing applications, and referring applicants who 
meet Zurn™s minimum qualifica-
tion requirements (18:4042, 4048Œ4049, 4151). Applicants who 
successfully pass the initial screening by FJS are referred to 
Zurn if there is an open job order from Zurn for the type of job 
applied for. (4:974Œ975, Murray; 18:4047, Jordan; 18:4193, 
Franceschi.)  
Maria Franceschi has worked at Florida Job Service™s Lake-
land office for about 4 years. (18:4177.) Although she currently 
works part-time (18:4143, 4177), until August 1994 she worked 
full time as a job order taker, 
although her official title was 
Employment Interviewer. (18:
4177Œ4178.) Jordan testified that 
Janet Branch is the marketing representative for the office and 
that, in that capacity, Branch meets with the Lakeland Eco-
nomic Development Council where she learns of new work 
projects and job needs for the area. (18:4051Œ4052, 4066, 

4145.) Even before Zurn arrived, Jordan learned from Branch 
that Branch had learned from the Council some information on 
Zurn™s job needs. (18:4066.) Eventually Zurn representatives, 
including Larry Sullivan, came to the Lakeland office and met 
with Jordan and others. Zurn furnished FJS written job descrip-
tions and pay scales. (14:3254; 
18:4063, 4065, 4152.) No party 
introduced copies of the job 
descriptions into evidence. 
(15:3561.) Franceschi testified that Branch gave her copies of 
the job descriptions. (18:4179.)  
From the job descriptions, Jordan testified, personnel at Flor-
ida Job Service™s Lakeland office
 prepared ﬁjob ordersﬂ accord-
ing to the specifications set forth in the job descriptions. 

(18:4063.) These job orders are then entered into the FJS com-
puter. (18:4052.) Jordan testified th
at screening of applicants is 
done from the job descriptions (as entered onto the job orders in 
 ZURN/N.E.P.C.O. 495the computer). (18:4064.) Francesc
hi is the person who usually 
entered the information into the computer. (4:988Œ989; 
18:4179.) The term ﬁjob orderﬂ has 
two aspects. First, the term 
refers to the telephone call, fa
x, or mail order from the person-
nel person at Zurn notifying FJS of the job openings and the 
requisition number. From this call, and the job descriptions 
which Branch had given her, Franceschi would enter the job 
order on the FJS computer with the information coded. 
(18:4178Œ4179.) The computer screen, or its printout, also is 

referred to in the record as the 
job order. Copies of computer 
printouts of some of the job orders are in evidence, with GCX 
59, GCX 62, and RX 103 being ex
amples. As th
ese examples 
reflect, the top section consists of the order information, includ-ing order number, craft title (suc
h as pipefitter), job location, 
person to contact, pay rate, and 
related information. That sec-
tion is followed by the job summary (4:882), apparently taken 

from the job description form, listing the minimum skill quali-
fications (such as at least 5 years™ experience in layout, fabri-
cating) required for the job. A th
ird section would show data on referrals and any verification of whether a referral was hired.  
As soon as Franceschi, for exam
ple, had entered Zurn™s tele-
phoned job order into the computer
, that information could be 
accessed by two groups: one, by th
e FJS interviewers, and two, 
by job applicants themselves. 
FJS (the Lakeland office) has 
available, in the lobby area, 13 computer terminals where job 
applicants can search for any job openings. (4:818, 851, 892, 
898, 900; 18:4040.) As Mattie Le
wis (an employment inter-
viewer then, a customer service specialist now) explains, one 
important feature of the comput
ers available to the public is 
that their screen does not give the employer™s name. (4:852, 
892.)  Applicants at FJS are divided into two main classes: military 
veterans and nonveterans. By law, 
veterans are placed in a pri-
ority category. Thus, a veteran 
who visits FJS seeking assis-tance in finding work is referre
d to a veterans representative 
where, in the course of an interview, the veteran is registered at 
FJS by having his name, social s
ecurity number, and other data 
entered into the FJS computer. The veteran is so registered 
regardless of whether there is a job opening for which he is 
qualified. Although the record is rather ambiguous on the point, 
it appears that walk-ins who are nonveterans are not so regis-
tered. At least usually they are not, and, when there is no job 
opening for which they are qualified, may be told to ﬁkeep in 
touch.ﬂ (4:846, 847, 850, M. Lewi
s.) Jordan testified that a 
nonveteran is not fully registered
 on the computer. Thus, when 
a job order comes in, a nonveteran
 is not called and informed. 
(18:4153.)  By contrast, when FJS accesses its computer, the only names 
which pop up are those of veterans registered for the specific 
job. As Jordan testified (18:4153), the only way a nonveteran 
would learn of a new or existing open job order (orders put on 
hold are not open) would be if he walked into the FJS office 
and did his own job search on one of the computer terminals situated in the lobby (or if he had a friend present who did that 
and called him). Moreover, job orders are not released to the 
public computer terminals until
 after FJS personnel have at-tempted to notify the veterans who are registered.  
When there is an open job order, and the applicant, whether 
veteran or nonveteran, is called 
to the interviewer™s desk, a 
prescreening occurs to see whether the applicant appears to be 
qualified. If so, the applicant is
 given a Zurn application to 
complete. When the completed Zurn application is tendered to 
the interviewer, the second half 
of Florida Job Service™s initial screening process occurs. If the interviewer determines that the 
applicant meets the minimum qua
lifications set forth on the job 
order, the interviewer sends the completed Zurn application 

(one for each open job applied for), with a FJS for 516 referral 
card attached, to Zurn. He then waits for a call to be inter-
viewed by Zurn at the jobsite. The purpose of the 516 referral 
card, Yvonne Jordan testified (18:4054, 4159), is so that the 
employer will mail it back to FJS 
to show whether the applicant 
has been hired. The parties stipul
ated that the reverse side of 
the 516 has a ﬁNo Postage Necessaryﬂ return address to FJS. 
(18:4205Œ4207.) The record reflects that frequently the card is 
not returned by employers and FJS personnel have to do much 
of the verifying by telephone.  
So far I have described what mainly is the general procedure 
followed by FJS for all employers, including Zurn. The service 
provided by FJS for Zurn includes, and did during the relevant 
time, several specific requirements and procedures. One of 
those, as I shall describe, was an
d is the procedure pertaining to 
ﬁname calls.ﬂ  
G. Zurn™s Hiring Procedures  
1. Name calls and followings  
As Zurn™s personnel supervisors 
testified, the order to hire 
(requisition) one or more craft employees originates with the 
craft superintendent. The requis
ition is approved, or not, by 
Zurn™s resident manager. When the requisition is approved, the 
personnel supervisor contacts
 FJS. (6:1335, Neal; 7:1547, 
Malone; 8:1883, Brigham.) B.J. Ma
lone testified that if the 
requisition has names on it (name calls), he tries to contact the 
name calls and recruit them
. (7:1547Œ1548, 1557.) Walter Neal 
testified that, when an applicant is referred by FJS, Neal inter-

views the person. If Neal finds th
e applicant acceptable, he tries 
to have the supervisor interview the person, but on occasion he 
makes the hiring decision on his own. Before the person is 
hired, a reference check is made, 
and the applicant is sent for a 
physical examination and a drug screen. If the applicant passes 
all these checks, he is hired and begins work. (6:1335Œ1338.) 
Tom Brigham reviews the applicant with the general foreman, 
and the selection is made with the general foreman. Brigham 
does a reference check and also talks to any referring employee. 
(15:3445Œ3447.)  
All applicants, even name calls, 
must register at FJS and be 
referred by FJS. For a name call 
(someone who would be in one 
of the first four priority hiring categories), the process at FJS 

should be mostly a formality even though he is screened there, 
completes an application, and is referred as any other applicant 
for a job opening. A name-cal
l applicant is reasonably well 
assured of being hired at the successful completion of the re-

quired procedural steps. The firs
t big difference shows up at the 
FJS level, for the job order itse
lf, although it may be an order 
for 10 pipefitters, may also show, for example, that 7 are name 
calls, with FJS to supply only the 3 remaining pipefitters. 
(8:1883, Brigham; 14:3130Œ3131, Mace.) Thus, a name-call 

applicant ordinarily is reasonabl
y assured of a referral to the 
jobsite. Once at the jobsite, his interview is with people who 

have called for him by name for a job opening in his craft skill. 
Thus, unless he has developed a medical problem or has begun taking drugs since he last worked for Zurn, or last worked with the person who referred him, his chances of being hired are 
excellent. If FJS refers military veterans for the other open 
slots, the veterans may be hired, but they do not have the ad-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496vantage of having been referred by a Zurn employee or having 
been called by name from a supervisor™s following.  
As mentioned earlier, before its
 three projects in issue here, 
Zurn had just completed three other Florida projectsŠ
Okahumpka, Dade City, and UmatillaŠwhen it began hiring 
for Auburndale. (14:3115Œ3116, Mace
.) As a consequence, 
Zurn had a large pool of prior Zu
rn employees as applicants for 
employment at Auburndale. An 
important document, both in 
Zurn™s business and in this case, is the ﬁbrass log.ﬂ Under Zurn™s policy 304, revision 4, 
Employment Process, section I 
under Practice, the policy provides that ﬁThe Personnel Super-

visor will issue a numbered brass and a numbered badge to the 
new Employee when all forms have been read, completed, and 
signed.ﬂ (CPX at 3.) The same
 document provides, under Re-
sponsibilities at A.9, that the 
personnel supervisor is responsi-
ble for ﬁ9. Maintaining a chronological register by badge num-
ber of Employees.ﬂ (CPX 5 at
 4.) Although Personnel Supervi-sor B. J. Malone refers to the 
chronological register as the ﬁper-
sonnel logﬂ (7:1472), and the 
forms themselves are denomi-
nated ﬁNew Hire/Rehire Data Sheet,ﬂ Mace (14:3139) and the 
parties refer to it as the ﬁbrass log,ﬂ and that is the term I gener-ally use.  
In its 10 columns across the page, the brass log reflects the 
badge (or brass) number (first column from left), employee 
name, social security number, date of hire, classification and 
pay rate, whether a resident, race/
sex, whether a name call (col-
umn eight), whether a former employee (column nine), and the 
DOT (date of termination) and re
ason. Thus, the brass log for a 
project reflects, in part, the 
names and chronological sequence 
of employees hired and whether 
they were a name call, a for-
mer employee, or both. Personnel 
Supervisor Walter Neal (his 
actual title is manager of pers
onnel, 14:3265; 16:3723) defines 
a ﬁname callﬂ as a person known 
by a supervisor or employee 
who has worked with the name call and who is referred by the 
supervisor or employee. (6:
1362, 1429.) Those employees in 
the first four priority hiring ca
tegories (including current em-
ployees) of Zurn™s policy 303, constitute the source of name 

calls. (6:1363Œ1364.)  
Earlier I described a ﬁfollowingﬂ to be those craft employees 
a supervisor knows from previous
 jobs as being good, depend-
able workers who, at his request and reference to his Employer, 

ﬁfollowﬂ him from job to job. Although B. J. Malone does not 
use the term (7:1550), Neal does (6:1372; 16:3787), as does Brigham (8:1823.) As we can see, the terms ﬁname callﬂ and 
ﬁfollowingﬂ frequently are closel
y related, for many, probably 
most, name calls are for craft employees who are members of 
the followings. In fact, as Neal explains, Zurn prefers to hire 
employees from the followings because the value of such craft 
employees is a factor known to Zurn. (6:1427.)  
2. The 30-day period and other restrictions on applications  
Zurn has several additional restrictions in its hiring proce-
dures. Some of the more prominent ones are these. 
(1) Zurn 
accepted only those app
lications which were Zurn™s own appli-
cation forms. It did not accept or consider generic application 

forms, resumes, faxes, letters, or anything else from employ-
ment applicants. 
(2) As already noted, Zurn required all appli-
cants (even name calls) to register at FJS, submit a completed 

Zurn application to FJS, and be
 screened and referred by FJS 
pursuant to an job order. (3) Zurn applications are good for a specific jobsite. Thus, an application submitted for an opening 
at Auburndale would not suffice for a job opening at either 
Bartow or Mulberry. 
(4) Applications, on 
Zurn™s application 
forms, must be submitted for one job opening only, such as 
pipefitter, per application. [A 
second or third application could 
be submitted, each for specific job openings, such as for boil-

ermaker or for ironworker.] 
(5) As stated on the face of the 
Zurn application forms, a Zurn application is active for only 30 
days. After that the application becomes inactive and an appli-
cant must submit a new application.  
The 30-day active life of a Zurn 
application is the subject of 
complaint paragraph 13(b), denied by Zurn, which alleges that 
at all material times Zurn has ﬁmaintained a policy whereby 
applications are only considered for 30 days after they are re-
ceived.ﬂ The complaint further alleges (para. 13c) that Zurn 
applied that policy to avoid 
hiring union members and organiz-
ers. Such application, paragraph 15 alleges, violates Section 

8(a)(3) and, derivatively, Sectio
n 8(a)(1) of the Act. Zurn de-
nies.  The size of the record and the length of the briefs has gener-
ated mistakes in the briefs. For example, Zurn states that the 

General Counsel™s brief does not 
mention the 30-day issue. But 
it does, at page 8 footnote 7. Sim
ilarly, the Union argues (Br. at 
47) that Zurn™s 30-day policy is not contained in the February 
24, 1992 memo (GCX 124) by Wa
lter Neal concerning Hiring 
Procedures and Guidelines. In fact the topic appears as item 3 
on the very first page. (Mace did not recall its being in writing, 
14:3231, but that does not render the Union™s statement and 
reference to GCX 124 any less of a mistake.)  
Asked Zurn™s rationale for having the 30-day policy, Mace 
explained (14:3164): 
 The reason for that is, again, the construction business 
is a very transitory business. People many times are in an 
area looking for work, or they have addresses that change 
frequently. They have telephone
 numbers that change fre-
quently.  
You know, a 30-day period, generally, in the case, if 
that person has not been able to find work within that 30-day period, they probably have moved on or they may 
have found some other kind of work. 
So, that time frame is what the company feels is an ap-
propriate time period for that application to be active.  
 And Joseph Murray, a veterans 
representative at FJS, testi-
fied that it is a ﬁvery commonﬂ practice for employers to have 
an active period, including terms of 30, 60, or 90 days, stated 
on their employment application forms. (4:1014.)  
H. Overall Hiring Statistics
 at the Florida Jobsites  
That brings us to some overall hiring statistics for the three projects. Keep in mind that, as 
of the May 10, 1995 close of the 
trial, only the Auburndale projec
t was complete. As shown by 
the brass log for Auburndale (RX 12), Zurn hired, or rehired, 

353 hourly employees (including clerks and general foremen) 
beyond the first 50 brass numbers reserved (6:1403Œ1404; 
14:3143) for salaried employees.
 With the exception of the 
safety technician (brass 53), and 
some clerks (a half dozen or 
so), all those on the list worked
 in the various crafts. For the 
purpose of computing the percentage of priority hires, however, 

I count all 353. Of the 353, most were either a name call (284) 
or (11) former Zurn employee but not a name call (brass 182, 
201, 204, 210, 213, 219, 220, 249, 259, 320, 321). Stated as a 
percentage, the numbers mean that the 295 priority hires repre-
sent over 83 percent (83.57 per
cent) of all hourly employees 
hired for Auburndale. Nevertheless,
 Zurn argues (Br. at 20, 
 ZURN/N.E.P.C.O. 497106Œ107), the priority hire policy resulted in only four named 
discriminatees (boilermakers Bragan, Freeman, Juncal, and 
Newsome) not being hired at Auburndale.  
At Bartow (job unfinished at cl
ose of hearing) the numbers 
from the brass log (RX 13) are similar. Thus, of 314 hourly 
employees hired, most (258) we
re either former employees 
(211) or name calls who were not former employees (47; Zurn 
counts 53, Br. at 45), yielding a pr
iority hire percentage at Bar-
tow of over 82 percent (82.17 percent). Manager of Personnel 
Walter Neal confirms that the majority at Bartow were from 
other Zurn jobs, that he did 
not have enough positions at Bar-
tow to hire all those with priority hire status (6:1366, 1374Œ
1376; 16:3774), and that most of those hired at Bartow were 
from followings (6:1428.)  
Zurn asserts (Br. at 45, 106Œ10
7) that only one named dis-
criminatee (carpenter Damon Allen) was rejected at Bartow as 
a result of Zurn™s priority hiring policy. Even so, Zurn observes 
that it hired at least 10 union
 members and organizers at Au-
burndale and Bartow.  
The Mulberry job was still in progress as of the close of the 
hearing. Moreover, the brass log for Mulberry (RX 14) shows 
fewer brass numbers and names hired for Mulberry than does a 
list in evidence of applicants 
hired (CPX 12s). From that list 
(CPX 12s), Zurn (Br. at 67) counts 247 craft employees hired at 
Mulberry, with 91 being prior Zurn employees and 56 being 
PPE employees (a special priority category for the Mulberry 
job, as I describe when I discuss Mulberry), for a preliminary 
priority hire percentage of over 59 percent (59.51 percent). The 
Mulberry brass log does show, howe
ver, that there were at least 
27 name calls of applicants who are not marked as also being 
prior Zurn employees. When the 27 are added, the percentage 
of priority hires at Mulberry rises to over 70 percent (70.45 
percent). The point is that a big majority of those hired at Mul-
berry were priority hires, and 
Zurn acknowledges on brief that 
at least a majority of the hourly employees hired at Mulberry 
were priority hires. I turn now to the alleged refusal to hire at 
the three Florida jobsites.  
I. Refusal to Hire  
1. The allegations  
Complaint paragraph 11(a) alleges that Zurn ﬁrefused to con-
sider for hireﬂ a total of 37 employees: 1 on August 16, 1993, 
18 on August 17, 1993, 17 on February 18, 1994, and 1 on 
April 11, 1994. Such refusal to consider for hire, complaint 
paragraph 11(b) allege
s, was because of the union activities of 
the alleged discriminatees, a
nd to discourage employees from 
engaging in union activities. Zurn
 denies. The 37 are (the 4 
italicized names marked by an asterisk denote paid staff per-

sons for one of the unions, as further explained below):  
August 16, 1993  
Frank Chapman 
August 17, 1993  
James A. Bragan*  
Timmy Brayton  
Danny Busbee   William R. Earley  
Jerry D. Freeman  
 Leo C. Howlett  
Frank D. Hughes   
Camilo Juncal*  
David K. Kennedy 
  Danny Lewis  
James R. Lewis   Billy R. Milligan  
Richard M. Moore   Emory L. Newsome  
Richard R. Raulerson  Luther A. Smith  
Jimmy D. Steen  
 David Yates  
February 18, 1994  
Damon Allen   Ronald Ballentine  
Grady ﬁLarryﬂ Brown*  
Teddy Casey  
Morris Dennison   Dennis Franks  
Sean Gaffney   James Gardner  
Bobby Givens   Robert Hall  
Dale Hunt   Carl Jones  
Larry Jones*   
Charles McCaul  
John Palmer   Gary Smithers  
Sam Sullivan    
April 11, 1994  Dan Beardsley  
 Complaint paragraph 12 introduces the refusal-to-hire allega-
tions. Paragraph 12 alleges that 
Zurn refused to hire Sam Sulli-
van about February 18, 1994 (par. 12a), Lawrence Roberts 
about May 24, 1994 (par. 12b), Camilo Juncal (par. 12c) and 
James A. Bragan (par. 12d) about October 11, 1994, and (as added at trial, 16:3606) Glen Thornbury about November 2, 

1994, because, paragraph 12(f) alleges, of their union and con-
certed activities. Zurn denies. [Although the motion (GCX 153) 
to add Thornbury refers to November 1995, consistent with the 
amended charge (GCX 150) and 
the obvious, I show the correct 
year of 1994.] Thus we have these additions:  
Additional 1994  Sam Sullivan   February 18  
Lawrence Roberts   May 24  
James A. Bragan*  
October 11  
Camilo Juncal*   
October 11  
Glen Thornbury   November 2 
 Although complaint paragraph 12 lists five names, three 
(Sam Sullivan, Camilo Juncal, and James A. Bragan) also are 
named in paragraph 11. That gives us a total number of 39 in-
dividual applicants named in the complaint.  
As the record reflects in detail, James A. Bragan and Camilo 
Juncal are full-time paid staff organizers of the Boilermakers as 
is Grady ﬁLarryﬂ Brown of Iron Workers Local 397, one of the 
Charging Parties, and (James) La
rry Jones of Carpenters Local 
140, another Charging Party. (A
ctually, Jones holds the posi-
tions of business manager and financial secretary of Carpenters 
Local 140.) Grady ﬁLarryﬂ Brown is
 a full-time, salaried offi-
cial of Iron Workers Local 397. Respecting these salaried rep-

resentatives, Zurn defends, in part, on the ground that, because 
of their paid capacities, they are not bona fide employees or job 
applicants. I shall devote no furthe
r time discussing this defense 
because in several cases the Boar
d has found such persons to be 
bona fide employees. I treat them
 as such here. The legal ques-
tion currently is pending before
 the United States Supreme 
Court, in the case of 
NLRB v. Town & Country Electric,
8 with a decision likely to issue at any time during its 1995Œ1996 term. 
The Court™s decision will resolve the issue. Because a legal 
question attends the status of pa
id staff of a union, and that 
status distinguishes Bragan, J
uncal, Jones, and Brown from the 
other alleged discriminatees, I have placed an asterisk by each 
of their italicized names, on the list of 37 above, to indicate that 
the question of whether paid union staff are to be, or not to be, 

considered as bona fide employees will be determined by the 
Court in 
Town & Country.  
                                                          
 8 309 NLRB 1250 (1992), enf. denied 34 F.3d 625 (8th Cir. 1994), 
cert. granted 513 U.S. 1125 (1995).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498Earlier I referred to complaint paragraph 13(a) which restates 
Zurn™s national policy for priority hiring. Zurn admits that alle-
gation, but denies that it has 
(complaint par. 13b) ﬁadditionally 
maintained a policy whereby app
lications are only considered 
for 30 days after they are received.ﬂ  
Turn now to complaint paragraph 13(c), which alleges, in 
part, that Zurn applied its hiri
ng policies, on the dates specified 
in paragraph 11 (and ﬁat variou
s other dates since April 8, 1993, more specific dates being unknown to the [Regional Di-
rector] at this timeﬂ), ﬁto a
void hiring union members and or-ganizers. . . .ﬂ In short, paragr
aph 13(c) is an open-ended alle-
gation of a refusal to hire. Complaint paragraph 11(a) alleges a 
refusal to consider for hire. The Board treats demonstrated 
refusals to consider as unlawful. See 
Ultrasystems Western 
Constructors, 310 NLRB 545 (1993); 
D.S.E. Concrete Forms,
 303 NLRB 890, 896 fn. 23 (1991). At least one court, however, 
has questioned the legal viability of such a concept if the re-
fusal to consider is not connected to job availability. 
Ultrasys-tems Western Constructors v. NLRB,
 18 F.3d 251 (4th Cir. 
1994). For the most part, any question here is mooted by the 
all-encompassing reach of compla
int paragraph 13(c). Although 
in theory the concepts alleged rema
in separate in this case, as a 
practical matter this is a refusal 
to hire case, and the briefs, in 
effect, so treat it. No party asserts that there is even one indi-
vidual who allegedly was denied 
consideration without, at the same time, having been unlawfull
y denied employment. It is 
clear that the operative allegation is that of refusal to hire.  
The General Counsel and the Union attack with a quiver 
containing three major arrows. First, they argue that FJS is 
Zurn™s (general) agent. Second, 
they argue that animus is re-
flected by the 8(a)(1) threats 
(allegations which I have dis-
missed). For their third arrow they argue circumstantial evi-
dence including, especi
ally, Zurn™s priority hiring system.  
2. Auburndale  a. 511R cards  Record evidence describes the 511R cards (sometimes 511s 
herein), double-sided and a bit larger than 5 by 8 inches, as 
internal documents of the FJS.
 FJS Supervisor Yvonne Jordan 
testified that FJS used them as prescreening forms even before 
Zurn arrived. (18:4066.) Neither Jordan nor, so far as she 
knows, anyone under her supervis
ion, ever sent any 511R cards 
to Zurn. (18:4066, 4069Œ4070.) Jordan acknowledges that she 

did not supervise everyone who 
processed Zurn applications 
and conducted interviews of 
Zurn applicants. (18:4167.)  
As we see in a moment, in August 1993 FJS gave 511s (the 
cards bear the title, ﬁApplicant File CardŠRecruiting Agree-

mentﬂ) to some of the applicants who sought employment with 
Zurn. The cards had ﬁZurnﬂ handprinted in red in the upper 
right hand corner in the block, number 13, for the Employer. 
Although neither the General Counsel nor the Union disputes 
that the 511R cards are FJS™ internal documents, they argue, in 
effect, that Zurn is bound by the 
actions of its agent, FJS, in 
using the cards, and that the cards therefore serve as valid Zurn 

applications. They also refer to an alleged statement attributed 
by Union organizer Juncal (3:556
) to FJS Veterans Representa-
tive Anderson on August 23 to Jun
cal that Personnel Supervisor 
B.J. Malone was that very day at 
the FJS [which in fact he was] 
in an office, behind a closed door, inspecting a box of 511s. 
Bragan testified (3:641) that Anderson said ﬁapplicationsﬂ and 

that Bragan then filled out an ﬁapplicationﬂ (a Zurn application. 
(GCX 32.) Although at times Bragan refers to the 511s as ap-
plications (3:631, 633), at other times it is clear that he is refer-

ring to Zurn™s application forms, not to the 511s, and that he 
made the distinction. (3:641Œ642, 736Œ737, 749.) For this occa-

sion it is possible that Bragan was referring to both. Whatever 
he was referring to, Bragan concedes that he did not see 
Malone reviewing either one.
 (3:739Œ740.) Moreover, as Bra-
gan quotes Anderson as saying that Malone was then in the 
back room reviewing ﬁapplications,ﬂ and as FJS was using 
Zurn™s application forms, any 
reference by Anderson to ﬁappli-
cationsﬂ could well have been to the Zurn application forms. 
Anderson did not testify, but I 
credit Malone who denies re-
viewing any 511s at FJS on August 23. (17:3807Œ3808, 3967.)  
Juncal testified (2:226, 231Œ232; 3:554Œ555, 615Œ616, 621Œ
622) that on August 24 several FJS representatives, including 
Director Flynn and Supervisor Jordan told him and Bragan that 
(1) the 511s were used for applic
ations, and (2) that both Jordan 
and Flynn said the 511s would be used not only for the Au-
burndale job but also for Zurn™s
 upcoming Bartow job as well. 
Bragan confirms this as to Director Flynn (3:645), although he 
puts his conversation with Jordan as to this on August 17 
(3:629, 639.) Jordan denies (18:4071Œ4072), but may have the 
event confused with an Octobe
r 1993 conversation with Juncal. 
Flynn did not testify. While I cr
edit Juncal and Bragan respect-
ing this point, it is clear, and 
I find, that FJS representatives 
were referring to their own pr
escreening procedures, and they were not stating that the 511s would suffice as a substitute for 
Zurn™s application form. Indeed, Juncal and Bragan filled out 
Zurn application forms (GCXs 
30, 32, respectively) on August 
23, 1993.  
In any event, it is undisputed 
that, about September 1, FJS 
posted a notice (Jordan testified that FJS Director Flynn had it 
posted, 18:4068), dated Septembe
r 1, 1993, reading (GCX 45):  NOTICE  ZURN-NEPCO  
• Due to the near completion of their current project, all 
future openings with ZURN-NEPCO will be posted in 

the computer and JIS [Job Information SystemŠthe 
public computers in the lobby. 4:892; 18:4040].  
• All applicants who have filled out the Job Service Ap-
plicant File Card 511R, will be maintained through Sep-
tember 30, 1993 ONLY.  
• Job Service is NOT ACCEPT
ING any general applica-
tions of interest (511R) for ZURN-NEPCO. All open-
ings will be on the JIS computers.  
 Posted September 1, 1993 
 FJS Supervisor Jordan testified 
that at this time FJS quit tak-
ing 511s for Zurn and screened fr
om Zurn applications and job 
orders from that point. (18:4068.) In view of the foregoing, and 
all the record, and crediting Jord
an and Malone, I find that the 
511R cards were internal documents of the FJS, that the 511s 
never became substitutes for applications on Zurn application 
forms, and that Zurn never became bound by FJS™ internal use 
of the 511s. Moreover, FJS notifie
d applicants, by the Septem-
ber 1 posting (GCX 45), that, in effect, all 511s for Zurn would 
become invalid after September 30, 1993.  
b. August 16, 1993ŠFrank Chapman  
(1) Facts  As listed in the introduction to this section on the alleged re-
fusal to hire, Frank Chapman is the only person allegedly dis-
 ZURN/N.E.P.C.O. 499criminated agains
t on August 16, 1993. On Monday, August 
16, Union (Boilermakers) Organizers James A. Bragan and 
Camilo Juncal, accompanied by boilermaker Frank Chapman, 
went to the FJS office at Lake
land. Only Chapman entered the 
office. Moments later, carrying a blank 511 card, Chapman 
emerged and, in the parking lot and in the presence of Bragan 
and Juncal, Chapman, who did not testify, completed the 511. 
In so doing, Chapman wrote ﬁVoluntary Union Organizerﬂ at 
the bottom of the reverse side of the card in the space calling 
for a listing of any other special skills or qualifications. Juncal 
took the completed form (GCX 6) and made copies. Minutes 
later, Juncal and Bragan watc
hed as Chapman returned his completed 511 to the receptionist (Mattie Lewis) who placed 
the card in a box on her desk. (2:175Œ180; 3:565Œ566, Juncal; 
3:627Œ628, 741, Bragan.) Mattie Lewis confirms that, because 
of so many inquiries around this time about Zurn, a box was 
kept on the desk just for 511s for Zurn and that, from time to 
time, she placed completed 511s
 in that box. Lewis further 
testified that supervisors and 
interviewers would come and 
review the 511s on occasion.  
(2) Conclusions  
Although Chapman™s 511R card (GCX 6) reflects that he is a 
military veteran, that he had completed a 4-year boilermaker 
apprenticeship training at the Un
ion, that he had welding and 
pipe welding experience, and that he was applying for boiler-
maker, pipefitter, and ironworker,
 among other jobs of interest 
[standard FJS procedure is to enter no more than three job in-

terest categories on the computer], 
he never, so far as the record shows, took a number to be inte
rviewed, was never interviewed 
by a veterans representative, 
was never registered on the FJS 
computer, never completed a Zurn
 application, and was never 
referred by FJS to Zurn for a job interview. In short, it is as if 
Chapman was never at FJS on August 16.  
There is no evidence that Chapman™s 511R card was ever 
presented to Zurn for consideration as an application. Indeed, 
the evidence compels the finding, which I make, that Zurn 
never saw Chapman™s 511R card. 
That finding alone dictates 
dismissal of the complaint as to Chapman. Going further, how-
ever, I note that neither the 
General Counsel nor the Union 
explains why Chapman should be
 considered a discriminatee 
even if Chapman™s 511R card were deemed to satisfy the re-
quirements of a Zurn application. Neither points to any evi-
dence demonstrating that Zurn considered (or refused to con-
sider) and rejected Chapman. 
The Auburndale brass log (RX 
12) reflects that, of six employees hired that August 16 by 

Zurn, only one, Ronald D. Butl
er, was among the first three 
skills listed by ChapmanŠButler was hired as a pipefitter jour-
neyman (RX 12 at 22, brass 285). Butler™s August 10 applica-
tion (RX 65) reflects that his last work had been as a pipefitter 
foreman on a Zurn job. And that br
ings up the critical fact that 
all but one (an instrumentation ge
neral foreman) hired that day 
were in the priority category of prior Zurn employees.  
The next person hired was not 
hired until August 23. On the 
possibility, therefore, that a walk-in on August 16 may not have 
been hired before August 23, I shall consider Chapman in com-
parison to those hired on August 23. Only one person was hired 
on August 23ŠWilliam Vallotton, brass 290, hired as a pipefit-
ter journeyman. (RX 12 at 23.) Vallotton, hired the same day as 
his August 23 application (RX 76), 
states on his application that 
he has 20 years™ experience as a pipefitter, with part of his ex-

perience having worked for Zurn in 1992 in New York and in 
Maine. The brass log reflects that Vallotton was a priority hire, 
being both a former employee 
and a name call. The record 
reflects that Zurn usually call
ed FJS and advised that a name 
call would be coming by on a ce
rtain date. This smoothed the 
way for the arriving name call to obtain and complete a Zurn 

application and to be screened by FJS.  
As the evidence fails to establis
h even the hint of a prima fa-
cie case that Zurn discriminated against Chapman because 
Chapman had placed the phrase ﬁVoluntary Union Organizerﬂ 
on his 511R card, I shall dismiss 
complaint paragraph 11(a) as 
to Frank Chapman.  
c. August 17 and 24, 1993Š19 boilermakers  
(1) Facts  As I listed in the introduction to this section, complaint para-
graph 11(a) alleges that on August 17, 1993, Zurn ﬁfailed and 
refused to consider for hireﬂ 18 named employees. Complaint 
paragraph 13(c) alleges a refusa
l to hire on August 17 (among 
other dates, including August 24, 1993).  
(a) August 17, 1993  
The 18 are boilermakers, and they include Union Organizers 
Bragan and Juncal. After his August 16 visit to FJS, Juncal 
called several members of Boilermakers Local 433 (Tampa) 
who were out of work. Of those he called, 15 joined Bragan 
and Juncal at FJS the morning of August 17. Although para-
graph 11(a) names Danny Lewis as 
one of the 18, he is not one of those named by the other witnesses as present that morning 

at the Lakeland office of FJS. Juncal (2:193) identified the 
511R cards (GCXs 10Œ24) of the 15 as being those of the ﬁguys 
who were thereﬂ the morning of August 17. None of the 15 
cards is for Danny Lewis. (2:193Œ195.) Although Juncal was 
asked about the skills of Danny Lewis (3:497), Juncal never 
names Danny Lewis as being pr
esent on August 17. (Juncal 
did, as I discuss when I reach August 23, list Danny Lewis as 

being present on that date.) As there is no evidence that Danny 
Lewis was present on August 17, I shall dismiss complaint 
paragraphs 11(a) and 13(c) as to him for August 17, 1993.  
Respecting the 15 remaining boilermakers besides Bragan 
and Juncal, the evidence shows that they completed 511R cards 
(GCXs 10Œ24; entering ﬁVoluntary Union Organizerﬂ or 
equivalent on them) which were placed in the Zurn box on the 
desk of the receptionist. The 15 then left without being inter-
viewed or (2:203; 3:568) registered on the FJS computer. After 
lunch Juncal and Bragan returned to FJS, submitted their own 
511s (GCXs 25, 26), met with Ve
terans Representative Bill 
Anderson who gave them his card (GCX 27) and registered 
them on the computer.  
For the three DOT (Dictionary of Occupational Titles, 4:927) 
codes FJS allowed on the computer (2:201; 4:969), Bragan 

(2:201; 3:634) and Juncal (2:208, 429; 3:568) testified that they 
chose boilermaker, pipefitter, and pipe welder. At the request of 
Bragan and Juncal, Anderson checked the computer and the 
screen revealed that the only job order open for Zurn was for 
laborer and that a pipe welder order from Zurn was on hold. 
(2:205Œ206; 3:569, 636.)  
Juncal (2:207) and Bragan (3:638
) testified that, before they left FJS that August 17, Bragan
 had a separate conversation 
with Yvonne Jordan. Director Fl
ynn was not at the office. Ac-

cording to Bragan, in Jordan™s office he showed Jordan a copy 
of a February 19, 1993 internal two-page memo (GCX 49) from 
the manager of the District V 
Customer Service of the Michi-
gan Employment Security Commission (MESC) to the deputy 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500director. The memo de
scribes MESC™s version of its experience 
with Zurn, makes some reference to an allegation against 
MESC of interrogation in the Cadillac case, and advises that its 
current procedure is to refer to Zurn on a FIFO basis (first reg-
istered, first referred). Bragan to
ld Jordan that MESC had been 
named in the complaint as an agent of Zurn in the Cadillac, 

Michigan case, and that he want
ed fair and equitable treatment 
for members of the Union. Jordan said she was not aware of the 
Michigan case, that she understood Bragan™s concern, and she 
assured him that he and the others would be treate
d equitably.  
Bragan also asked about the 511R cards, asking for assur-ance that such cards would be adequate for consideration for 
hire by Zurn. Jordan said yes, that such cards would be ade-
quate not only for the current jo
b but also for Zurn™s upcoming 
job in Bartow. (3:631, 638). On cross-examination (3:742Œ
743), Bragan appears to link the 511R card portion of the con-
versation to a similar conversat
ion which he reports having 
with FJS™ Bill Anderson on August 23 (3:640, 643Œ644). An 
August 25, 1993 letter from Bragan (also signed by Juncal and 
the Local™s business manager) to 
Zurn™s B.J. Malone (copy to 
FJS Director Flynn) 
addresses the 511s. The first page of text, 
from the over two-page letter, reads (GCX 39): 
 For your information, on August 16 and 17, 1993 the 
below listed members of the Boilermakers Union submit-
ted applications for employment
 at the job service in Lake-
land, Florida for Z-N project in Auburndale, Florida. They 
each applied as Boilermaker, Pipefitter, Ironworker and 
welder if applicable. Each 
was given form 511R (9/86) 
481 and had ZURN in red ink written on the top right cor-

ner of the application.  
Cam Juncal and myself a
pplied last and I assume, since we were Veterans [,] 
we had the opportunity for a 
personal interview with Bill Anderson, Veteran represen-
tative. He stated that we woul
d not be considered for hire 
unless we were entered into 
the computer and only Veter-
ans receive this privilege. Ne
vertheless, after entering our 
names, he told us there wa
s a hold on Boilermakers and 
Pipefitters at the time.  
[The third paragraph is a listing of all 19 names, in-
cluding Frank Chapman, and st
ating that Danny Lewis ac-
tually applied on August 24, but that no copy of the Danny 

Lewis application was availabl
e. Of the 19, 10, including Chapman and Danny Lewis, are identified as veterans.]  
Concerned for the other memb
ers who applied, I asked 
to see the director. After being told he was not in, I was re-
ferred to, I assume, the Assistant Director who was an 
older woman. She assured me 
that those small white cards 
[the 511s] were sufficient fo
r consideration for employ-
ment by ZURN Nepco. 
 Malone™s reply letter of Septem
ber 20 (the copy in evidence, 
GCX 43, is addressed to Juncal) reads: 
 This is to acknowledge receipt of your letter of August 25, 

1993. Your letter contains many inaccuracies. Needless to 
say, as you know, we accept employment applications solely 
through Job Service. Therefore I 
am returning the applications 
you sent.  
 As we see shortly, Bragan had enclosed, in the Union™s letter, 

copies of 511s and some ﬁgen
ericﬂ applications submitted 
through August 24. Later I descri
be Yvonne Jordan™s testimony 
concerning Bragan™s assertions
 about meeting with her.  (b) August 23, 1993  
On August 20, FJS Veterans 
Representative Anderson (and 
possibly Joseph Murray, 4:981) te
lephoned Juncal three times, 
leaving messages for him and Bragan to come apply for an 
open Zurn job order for boilermaker journeymen. After return-
ing to Tampa and playing his messages, Juncal notified Bragan 
and then, on Monday, August 
23, called Anderson who con-firmed the openings. Juncal a
rrived at FJS around 10:30 a.m. 
accompanied by boilermaker and welder Emory L. Newsome. 
Newsome is one of those who filed 511s on August 17. Juncal took Newsome because he did not know whether Bragan would 

arrive in time that day to apply. (2:214Œ217; 3:570.)  
At FJS, Juncal and Newsome 
met with Anderson who told 
them there were open job orders
 for boilermaker journeyman 
and pipefitter journeyman positions. Following FJS™ procedure, 
Anderson gave each two Zurn application forms, one for each 
open position. Each completed two applications. On his appli-
cation Juncal identified his union employer and described his 
job duties as ﬁUnion Organizer.ﬂ
 Newsome™s application (GCX 
31) shows, in bold print on the first page, in the title block for 

Education/Skills, ﬁVol. Union Organizer.ﬂ Juncal asked Ander-son what he was going to do with the applications. Anderson 
said he would put them in the box. He did so and said that Zurn 
would receive them. (2:220Œ221.) In fact, B.J. Malone testified, 
Malone received the four a
pplications (RXs 55Œ58) from FJS with FJS form 516, ﬁApplicant Referral Form,ﬂ attached at the 

top (as the covering page on th
e copies in evidence). (17:3812, 
3814.)  The papers for Juncal reflect that he was being referred for 
pipefitter journeyman (RX 55) and boilermaker journeyman 
(RX 58), and that Newsome was 
being referred for pipefitter 
journeyman (RX 56) and boilermaker journeyman (RX 57). 
The date on each 516 referral ca
rd is August 23, 1993. [I use 
the documents which Malone received from FJS, in evidence as 
RXs 55 and 58 (Juncal) and RXs 56 and 57 (Newsome), rather 
than those in evidence as GCXs. For one reason, FJS may have 
added, to Juncal™s applications
, the skill job for which he was 
applying. 18:4207Œ4208.]  
Recall from an earlier summary that boilermaker Jerry 
Freeman met that same August 
23 with Veterans Representa-
tive Joseph Murray. (Earlier I dismissed an 8(a)(1) allegation 
against Murray concerning the Freeman interview.) On August 
23 FJS also referred Freeman™s a
pplication with the 516 referral 
card attached. (RX 59; referred for boilermaker journeyman.).  
Later that day Juncal picked up Bragan at the Tampa airport 
and drove him to FJS where they arrived about 4:30 p.m. 
(2:221Œ222; 3:571, 640.) Anderson 
said the jobs were now on 

hold because Malone was there behind closed doors reviewing 
applications. Bragan nevertheless
 persisted, and Anderson gave 
him an application. As Bragan was filling out the application, 

Malone emerged. Recognizing Malone from the Philadelphia 
trial regarding the Pederickto
wn, New Jersey job [316 NLRB 
811 (1995)], Bragan greeted Malone and asked him to wait 
until he had completed his application because Bragan wanted 
to work for him. Malone said he was too busy to wait (it was 
his first day on the Auburndale job 
and he had come to meet the 
FJS personnel), but to leave the 
application and Malone would get it later.  
On August 23, FJS referred the applications not only of Jun-
cal and Newsome, as I have described, but also of Jerry Free-
man (RX 59) and James Bragan (RX 60, referred for boiler-
maker journeyman). On his appl
ication, Bragan identifies him-
 ZURN/N.E.P.C.O. 501self as employed by the Union as an ﬁIntl Rep./Organizerﬂ with 
the duties of a union organizer. (RX 60 at 3.)  
(c) Malone™s credibility attacked 
For some reason, the Union (Br. at 16) argues that Malone 
ﬁdenied knowing who Bragan was on August 23, 1993, when 
he met him at the FJS offi
ce. (17:3914Œ3916, Malone.) How-
ever, Malone conceded he remembered who Bragan was later 
that day. (17:3914Œ3916, Malone).ﬂ In fact, from the start of 
this point, Malone testified that, although he could not recall 
who Bragan was [that is, his name and job], ﬁI knew the face.ﬂ 
(17:3909.) ﬁI recognized his face, 
but I could not remember his 
name.ﬂ (17:3918.) After trying to recall Bragan™s identity, and 
saying to himself, ﬁI know that
 man from somewhere,ﬂ Malone 
recalled Bragan™s name later that day. (17:3909Œ3910, 3918.)  
The Pedricktown trial occurred in 1992 (316 NLRB 811 at 
813), over 3 years earlier. Since that time Malone, as a person-
nel supervisor for Zurn, has seen hundreds of applicants, per-
haps a few thousand. For most pe
rsons, it is not at
 all unusual to 
recognize a face not seen for 3 y
ears, but to be unable immedi-
ately to place the person or recall his or her name. Any high-
lighting of that temporary inability would simply be an ineffec-
tive argument. The Union goes 
further, however, and asserts 
that Malone ﬁdenied knowingﬂ Bragan, and that Malone only 
later ﬁconcededﬂ remembering Bragan later that day. Such an 
argument is very inappropriate. Moreover, this technique of 
arguing is prefigured in the Union™s opening statement. The 
Union there characterizes Malone as the ﬁinfamous B.J. 
Malone, the violator of the 
National Labor Relations Act.ﬂ 
(1:48.) Given that all allegations in 
Zurn Nepco 2
 [the Peder-icktown case] against Zurn and 
Malone were dismissed, save 
the single technical 8(a)(2) viol
ation, and Malone is not men-
tioned in Judge Snyder™s decision, 
Zurn Nepco 1
, it seems 
grossly unfair to imply during th
e opening statement here that elsewhere [Pedericktown] Malone 
had been found guilty of acts 
involving, it would seem, antiunion animus and illegal motiva-

tion or, at the very least, several unlawful threats.  
Respecting Malone™s credibility, the General Counsel argues 
(Br. at 23) that Malone was a ﬁfast talking, whining witness 
who was quick to anger.ﬂ As a 
witness before me, Malone at 
times rambled and mumbled, and on two or three occasions 
became upset. Given that this is yet another trial in which 
Malone has had to de
fend his actions, that he would become 
upset on occasion is understandable. Very few enjoy the unen-

viable position of being in the witness chair for several hours 
and enduring questions concerning their actions. I did not see 
Malone in the light portrayed by the General Counsel. Instead, 
Malone appeared to me to be a sincere witness, and I generally 
credit him even though on one or two points I may accept the 
version of another witness wher
e Malone was le
ss persuasive.  (d) August 24, 1993  
Complaint paragraph 13(c) al
leges that, about August 24, 
Zurn applied its policies to refu
se to hire union members and 
organizers. Specifically, that 
includes the 19 named in para-
graph 11(a). I have dismissed Frank Chapman as to the August 
17 allegation, and as he never co
mpleted a Zurn application or 
was referred by FJS, I likewise di
smiss the complaint as to him 
respecting August 24. As I de
scribe in a moment, Danny 
LewisŠerroneously named among those for August 17Šis 
reported as submitting a 511R card on August 24.  
On Tuesday, August 24, Juncal, Bragan, and eight members 
of the Union returned to the Lakeland office of FJS. The pur-
pose of the visit, Juncal testified (2:226Œ227) was to try to get 

the veterans registered on the computer and also to get regis-
tered the other ones for they had submitted only 511R cards. 
Bragan and Juncal were concerne
d that only those registered on 
the computer would be called. Danny Lewis was one of the 
eight. Although a couple of the 
witnesses also name Jerry 
Freeman as one of those pres
ent on August 24, Freeman testi-fied that he did not return after August 23 because he was 
working. (10:2140.) I therefore do not count Freeman as among 
those present on August 24, 1993. The other seven (David 
Kennedy, Lee C. Howlett, James Lewis, Billy Milligan, Rich-
ard R. Raulerson, Luther A. Smith, and David Yates) had been 
there on August 17. Of the eight, four were military veterans: 
Danny Lewis, James Lewis, Ri
chard Raulerson, and Luther 
Smith. Each of these four was interviewed by a veterans repre-

sentative. When Luther Smith asked Veterans Representative 
Anderson about openings at Zurn, Anderson checked the com-
puter and told Smith that the only open job order was for a 
laborer, that the job order for pipefitters was filled, and that the 
order for boilermakers was on hold. (6:1254, 1276, 1280.)  
Juncal testified that, during th
is August 24 visit, FJS Super-visor Jordan told him that the 511R cards were good not only 
for Zurn™s Auburndale job, but also for the upcoming Bartow 
job, and that Director Flynn, 
who was standing there, ﬁreaf-
firmedﬂ Jordan™s statement. (2:226, 231Œ232; 3:615Œ616, 621Œ
622.) Juncal™s notes for the day 
(GCX 36) confirms as to ﬁa 
ladyﬂ (Jordan, presumably), but are silent as to any statement 

by Flynn on the topic. Bragan conf
irms as to Flynn, rendering it 
that Flynn ﬁassured usﬂ that the ca
rds were sufficient for him by 
Zurn and ﬁhe also addedﬂ that the cards would be utilized for 
the Bartow job as well. (3:645.) Bragan does not list Jordan as 
being present or saying anythi
ng. Flynn did not testify.  
Bragan testified that, at some
 point on August 24, he tele-
phoned Zurn™s Auburndale jobsite and spoke to Malone. He 
told Malone that his application 
was in the box [at FJS] and that 
he expected to be called to be 
hired. Malone said he had just 
transferred in, that he was very 
busy, that he was not sure what 
skills were needed or when, and that he would contact Bragan. 
Malone never did. (3:646Œ647.) Ma
lone did not address this during his own testimony. I credit Bragan™s account of his Au-

gust 24 telephone conversation with Malone.  
On August 25 Juncal telephoned 
the Auburndale jobsite and 
spoke with Malone. After Juncal inquired whether Zurn was 
hiring, Malone said he had ju
st transferred from Umatilla and 
that he did not know. Juncal then identified himself, said he 
was a welder and a boilermaker, that he wanted to go to work, 
that he had been to FJS, and th
at he had been referred to the 
Auburndale job. Malone then said he did not see how Juncal 
had been referred because the boilermaker position had been 
filled. Juncal responded that he
 thought the position was merely 
on hold. Malone mumbled somethi
ng and said that he would be 
needing people at Bartow. Juncal said he would be checking 
with Malone. (2:275Œ277.) Malone
 does not address this con-
versation. I credit Juncal.  
Juncal then called Veterans Representative Anderson at FJS 
and asked about the status of job calls from Zurn, confirming 

what Luther Smith had told him the day before, that the fitter™s 
job was filled and the boilermak
er™s job was on hold. (2:282Œ
283.)  Earlier I referred to some correspondence between the Union 
(Bragan, Juncal, and Edgar Lariscy, the Local™s business man-
ager) and Zurn™s B.J. Malone. The Union™s August 25 letter 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502(GCX 39) named the 19 boilermak
er applicants of August 16, 
17, and 24, enclosed copies of 
their 511s (stating that no copy 
was available for Danny Lewis), identified the veterans, and 
closed by stating (GCX 39 at 3): 
 Today, Wednesday, August 25, 1993, you informed Cam 

Juncal over the phone that the Boilermaker position was filled 
and you weren™t hiring. The job service states the Boilermaker 
is on hold and the 
Pipefitter was filled. 
 As earlier noted, Malone™s Se
ptember 20 response (GCX 43) 
is short. In it, Malone asserts 
that the Union™s letter has many 
inaccuracies, reminds the Union that Zurn accepts employment 
applications ﬁsolely through Job 
Service,ﬂ and returns the pa-pers. (GCX 43.) Also as mentioned earlier, the record reflects 
that, on August 23, FJS took Zurn applications from 4 of 19 
BoilermakersŠBragan, Juncal, Freeman, and Newsome. None 
of the other 15 ever completed a Zurn application, and none of 
the 15 ever was referred by FJS.  
(2) Conclusions  
When Zurn™s 30-day active application rule, the August 23 
applications of these four were active through September 22, 
1993. (As Malone testified, 17:3
823, the actual hiring need not 
have occurred during the 30 days. It is enough that processing 

of the application have begun during the 30 days.) The record 
shows that, during these 30 days
, Zurn hired only one boiler-
maker journeymanŠRobert Gould, brass 298 on the Auburn-
dale log (RX 12 at 23). As the log and the Personnel Payroll 
Action Document (RX 83 at 3) s
how, and as Malone testified 
(17:3853, 3935), Gould was a priority
 class hire, or rehire, hav-
ing previously worked on other Zurn jobs. Although Jeremy 
Styles, brass 299, was hired on 
September 16 as a boilermaker 
helper 3 at $6 per hour (RX 12 at 
23), Malone testified that he did not consider any of the four (Bragan, Juncal, Freeman, 
Newsome) for a helper 3 job because they were journeymen 
applicants. (17:3814.) Indeed, as
 already noted, FJS referred 
them for journeyman positions
. As Zurn™s management wit-nesses credibly testified, Zurn
 has a policy of not hiring an 
applicant at more than one leve
l below his referral level. The 
reason is clear: an experienced journeyman, for example, will 
be unhappy at such lower levels (pay and job assignments) and 
will leave for another employer at the first opportunity to obtain 
journeyman™s pay. The policy a
llows for hiring at the next 
lower level (helper 1 in the case 
of a journeyman referral), but 
frequently that is with the hope, even understanding, that a 
journeyman position will be available soon. (8:1735; 17:3814, 
Malone; 14:3170Œ3173, 3238, Mace; 15:3284Œ3285, 3430, 
3518, Brigham; 16:3737Œ3738, Neal.)  
During this 30-day period, Zurn also hired three journeymen 
pipefitters (RX 12 at 23)ŠWilliam Vallotton, brass 290, on 
August 23; Paul Hurni, brass 29
7, on September 8; and Jeffery 
Price, brass 300, on September 
17. As the three hired were 
prior Zurn employees (RXs 76, 73, 74), each was accorded 
Zurn™s priority hire classification. (17:3832Œ3834, 3840Œ3845, 
3871, 3928.)  
With one exception, Malone hired no one at Auburndale who 
had not first registered at FJS. (17:3873.) The exception, 
Malone acknowledges (17:3861, 3870, 3981Œ3982, 3984, 
3997Œ3998), resulted from his misunderstanding of Zurn™s 
hiring policy. Malone had understood that, as in the case of this 
exception (Herschel Owen, brass 248, hired July 6, 1993, fired 
August 26, rehired as a millwright journeyman November 1, 
1993; RX 12 at 21, 24), a new a
pplication and registration at 
FJS was not necessary when the applicant was a rehire from the 
same project. Later, Malone™s misunderstanding of Zurn™s pol-
icy was corrected.  
Moreover, Malone pers
uasively testified that, of the 19 al-
leged discriminatees, he received
 516s (referral cards) and Zurn 
applications from FJS for only the 4, Bragan, Juncal, Freeman, 
and Newsome. (17:3819Œ3820, 3971Œ3972.) Malone knows 
this particularly as to the 19 (actually, the 15 not referred are 
the relevant focus here) beca
use, although he normally dis-
carded applications at Auburnda
le after 30 days and did not 
keep 516s, he kept them for this
 group. He retained the papers 
because, after the Union™s letter of August 25, enclosing the 
511s, he anticipated court trouble. (17:3900Œ3901.) Although at 
one point Malone said he could 
not answer whether the papers 
he discarded could have included those of the 15 (17:3976Œ

3977), he elsewhere, as I have cited (plus 17:3993), makes clear 
that he retained all papers for those named in the Union™s letter 
of August 25, they being the 19 named in the original charge 
(GCX 1a). All this is a tangent 
anyhow, for there is no evidence 
that any of the 15 completed a Zurn application and was re-

ferred by FJS. In fact, the evidence is to the contrary. Malone 
did not consider the 511s because he returned them with the 
reminder that Zurn accepts only Zurn applications, and even 
they have to be screened and referred by FJS.  
Not one of the witnesses from FJS testified that he or she 
brought up the subject of a union 
with any applicant. Each of 
the FJS witnesses credibly testif
ied that he or she does not dis-
cuss unions with applicants even when an applicant mentions 
that he is a union member (4:808, Jaisarie; 4:906, M. Lewis); or 
seeks to determine whether an applicant is a union member or 
supporter (4:899, M. Lewis; 18:4042, 4044, Jordan; 18:4189, 
Franceschi); or that anyone from FJS, and specifically the per-
sonnel supervisors, ever told him or her that Zurn did not want 
union members referred (4:809, 
Jaisarie; 4:905, M. Lewis; 
18:4125Œ4128, Jordan; 18:4186Œ4189, Franceschi); or that an 
applicant™s membership in a uni
on plays a role in referring the 
applicant to Zurn (4:975, Murray; 18:4048, Jordan; 18:4189, 
Franceschi); or that anyone from Zurn ever said he was putting 
on hold or canceling a job order because applications were by 
union members (18:4185, Franceschi).  
Similarly, Mace credibly testified that he never discussed the 
union status of job applicants, or any preference by Zurn re-
specting that status, with any FJS representative, and that no 
one from FJS had ever informed him that there were union 
members attempting to register for work. (14:3133Œ3134.) As 
already mentioned, Malone credibly testified that the notice of 
ﬁunion organizerﬂ or ﬁvoluntary union organizerﬂ on the appli-
cations of the four (Bragan, 
Juncal, Freeman, and Newsome) 
played no part in the hiring process. (17:3818.)  
Finally, instead of discriminating against union members, 
Zurn hires them. The record refl
ects that Zurn hired several 
known union members at Auburndale, with some even being 
afforded a priority hiring status. For example, Howard Haas, 
brass 128, was hired at Auburndal
e as a journeyman electrician 
on March 8, 1993. (RX 12 at 9.) On the letterhead stationery of 

International Brotherhood of 
Electrical Workers Local 915 (IBEW), dated December 15, 1993, Haas advised Zurn (RX 90; 
a signed form letter): 
 I, Howard Haas, do hereby wish to inform you of my inten-
tions to engage in concerted activities as outlined in Section 7 
of the National Labor Relations Act, for the purpose of 
organizing the electrical work
ers within your compan
y.  
 ZURN/N.E.P.C.O. 503 Malone received the notice a day or two later (17:3939), but 
before (17:3992) Patrick Berry wa
s hired. Malone sent a copy 
to Manager of Personnel Neal at 
Zurn™s headquarters, and Neal 
filed the copy in Haas™ personnel file. (16:3727, 3761, 3771.) 
Patrick Berry applied on Decem
ber 16. On his application, 
Berry states, for prior employment
, that he has worked the past 
20 years out of the union hall at IBEW Local 915. (RX 92 at 2.) 
On the face of his application, Berry states that he was referred 
by Howard Haas. Malone was aware of Haas™ status as an or-
ganizer. (17:3877.) Berry and 
Malone both signed the person-
nel payroll document (RX 92 at 4)
 reflecting his hire date of 
December 21. (RX 12 at 25, brass 382.) Malone credibly testi-

fied that Berry™s 20 years™ referral through Local 915 made no 
difference in the hiring decision. (17:3876, 3987.) The next 
day, as might have been expected, Berry submitted his own 
written notice of intent to organize. (RX 92 at 5.)  
Later, on December 14, 1994 (RX 13 at 17; 16:3736, Neal), 
Zurn hired Haas on the Bartow project, where he was afforded 
a priority classification by his being a prior Zurn employee. 
(16:3736.) Respecting the union activism matter, Manager of 
Personnel Neal tes
tified (16:3737): 
 Q. When the hiring decision 
at Bartow regarding Mr. 
Haas was made, did you have any knowledge concerning 

Mr. Haas™ union or nonunion status?  
A. Yes; I was familiar with it.  
Q. Okay. What knowledge did you have?  
A. I™d seen theŠhe was one of the individuals that had 
worked at Lakeland or the Auburndale project, that had 
indicated his right to actively participate in union activi-
ties.  
Q. And how didŠhow had he indicated that right?  
A. Through that letter you have there.  
Q. Are you referring to Respondent™s Exhibit 90?  
A. Yes, sir. 
 Malone credibly testified that the reference to union organ-
izer, or voluntary union organizer, on the applications of the 
four (Bragan, Juncal, Freeman, and Newsome) played no part 
in considering their job applications. (17:3818.) I find that there 
is no prima facie case that an
y of the 19 named individuals were discriminated against on 
August 16, 17, or 24, 1993, as 
alleged, or even through Septem
ber 22, 1993. Malone testified 
that all those hired, in the pos
itions for which the four were 
referred by FJS, were given hiring preference under Zurn™s 
priority hiring classi
fications set forth in Zurn™s policy 303. 
(7:1634Œ1637, 1670; 17:3813Œ3814.) I now shall dismiss com-
plaint paragraphs 11(a) and 13(c)
 as to all 19 named employees, 
whose names I listed earlier in th
is decision, for the dates of 
August 16, 17, and 24, 1993.  
d. October 5 and 8, 1993  
(1) Facts  Although complaint paragraph 11 (refused to consider for 
hire) alleges no further dates 
in 1993, paragraph 13(c) (Zurn 
applied policies so as to avoid 
hiring) alleges ﬁvarious other dates since April 8, 1993.ﬂ  
The evidence advances now 
to October 1993. Juncal re-
turned to FJS on October 5. On checking the computer, he dis-
covered a pipefitter opening. Obta
ining an interview with Vet-
erans Representative Bill Anderson, Juncal was told the open-

ing was at Zurn but that, because his earlier application was 
over 30 days old, he had to comp
lete a new (Zurn) application. 
Juncal did so and observed Anderson prepare a referral card for 
him. Juncal™s October 5 application and the 516 referral card 
are in evidence (RX 61). Under employment history on his 
application, Juncal identifies his job title for the Union as ﬁUn-
ion Organizer,ﬂ and describes his 
job duties as being to ﬁOrgan-
ize the unorganized.ﬂ
9 Malone received Juncal™s application 
(several jobs applied for, beginn
ing with pipefitter) and the 516 
referral from FJS for the position of journeyman pipefitter. (17:3812, 3817Œ3818, Malone; RX 61.) 
Under Zurn™s 30-day policy, Juncal™s October 5 application 
was active through November 4. During those 30 days, Zurn 
hired four journeymen pipefitters (RX 12 at 23Œ24; 17:3823Œ
3826, 3829Œ3831, Malone): Charles 
Eckhardt, brass 320, hired 
October 7 (RX 67 at 3); Ronald
 Geer, brass 338, hired October 
25 (RX 70 at 3); Mike Barnes, brass 341, hired October 26 (RX 
69 at 3); and Darrell Ereman, brass 345, hired November 4 (RX 
68 at 3). Except for Eckhardt, all 
were name calls as well as 
former Zurn employees. Although he was a former Zurn em-

ployee, Eckhardt was not a name
 call. Actually, the job order 
Juncal was referred under is the same as the one for which 
Eckhardt was hired. (GCX 138b at
 49.) Although the same FJS 
computer generated list shows that
 Juncal also was hired (GCX 
138b at 49), that is in error, for the parties stipulated (4:1001) 
that Juncal was never hired by Zu
rn. For reasons I discuss later, 
I give weight to GCX 138b only to 
the extent the data is consis-
tent with Zurn documents, such as the brass logs.  
Juncal testified that, while he 
was at FJS on October 5 he had 
a conversation with Supervisor Jordan. The first topic discussed 
was the September 1 notice (GCX 
45) that, after September 30, 1993, 511 cards would no longer be used. According to Juncal, Jordan explained that FJS and 
B.J. Malone had conferred and 
devised the change in policy because of the mixup in the appli-
cations. During the conversation, Juncal voiced his concern that FJS had not called him when Zurn submitted job orders. Juncal 

expressed a concern that the r
eason he was not being called was 
discrimination against him because of his union position. Ac-
cording to Juncal, Jordan replied that Florida is a right-to-work 
State, that Zurn hires whom it 
wants to hire, that FJS does not 
discriminate on the basis of age, color, creed, religion, or sex, 
but that ﬁnowhere does it say 
anything about unions.ﬂ Never-
theless, Jordan said that Zurn would receive Juncal™s applica-

tion that evening. Juncal obser
ved Anderson place his applica-
tion, with a referral slip, in the Zurn box. (2:324Œ331.)  
FJS Supervisor Jordan credibly
 denies telling anyone that 
FJS and Malone conferred and devised the change in policy 
respecting 511. Recall that the 511s were discontinued as to 
Zurn, as reflected in the noti
ce (GCX 45) posted September 1, 
1993. As Jordan persuasively explains (18:4068Œ4069), it was 
FJS Director Dennis Flynn wh
o devised the September 1 no-
tice. Malone also denies (and credibly so) having any input 
other than being called by, as he recalls, Jordan who asked 
whether he had any objection to posting of the notice (GCX 
45). Malone said no. (17:3808Œ3809.)  
                                                          
 9 In the 80 years since his executi
on, Joe Hill has become a legend. 
Earl Robinson™s 1938 ballad ﬁ
Joe Hill
,ﬂ setting to music a 1925 poem 
by Alfred Hayes, ﬁbecame one of the major factors in the perpetuation 
of Hill™s story.ﬂ G.M. Smith, 
Joe Hill
 at 194. But the song, by itself, 
would not have helped create the legend of Joe Hill had it not been for 
the stunningly powerful rendition by Paul Robeson. Smith-
sonian/Folkways, SF 40026, Insert, item 5, to tape, 
Don™t MournŠ
Organize! 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504Respecting Juncal™s claim that Jordan referred to Florida as a 
right-to-work State and that, al
though FJS does not discriminate 
as to age, color, creed, religion, or sex, ﬁitﬂ [FJS™ policy, appar-
ently] says nothing about uni
ons, Jordan crisply denies. 
(18:4124Œ4125.) Indeed, Jordan identified several pages from 
FJS™ ﬁProgram Guide for Job Service Employer Services.ﬂ (RX 
112.) Jordan testified persuasively (18:4137, 4140) that the 
following provision has been in effect during all her tenure and 
that she always follows th
is policy (RX 112 at 2):  
F. Orders in Violation of Law  
2. Florida™s Right to Work
 law and the National Labor 
Relation Act make it illegal 
for an employer covered by 
either law to specify that applicants must be either a mem-
ber or non-member of a labor organization (union) in order 
to be hired. An order specifying such a restriction cannot 
be accepted unless the employer 
is persuaded to retract the 
illegal specification. 
 Thus, not only did Jordan test
ify credibly, but she demon-
strated that, contrary to what Juncal quotes Jordan as stating, 
for several years ﬁitﬂ [FJS™ polic
y] has very clearly said some-
thing about discrimination agai
nst union members. And as we 
have seen, Juncal™s October 
5, 1993 application (RX 61) was 
referred by form 516 to Malone.  
In crediting Jordan over Juncal, I have not overlooked Jun-
cal™s notes (GCX 48). Made th
at evening (2:341), Juncal™s 
notes support his testimonial vers
ion. I find, however, that Jun-
cal™s recollection, and that portion of his notes, attributing to 
Jordan that FJS™ policy says nothing about unions, is an over-
zealous gloss on a response by Jordan that FJS does not dis-
criminate in its refe
rrals. Although it is possible that Jordan 
added that Florida is a right-to-
work State and that FJS cannot 
tell Zurn whom to hire, I cred
it Jordan™s strong denial. More-
over, the accuracy of Jordan™s 
version is substantiated by Jun-
cal™s admission that Jordan said she would see that his applica-
tion was forwarded to Zurn. As we know, it was and Malone 
received it.  
On October 8, 1993, Juncal and Bragan returned to FJS for 
the purpose of updating Bragan™s application (RX 60, August 
23, for boilermaker or pipefitter) since it was older than 30 
days. (2:345; 3:562, 651.) It was late, about 4:30 in the after-
noon. (GCX 50 at 1.) Bragan, accompanied by Juncal, met with 
Veterans Representative Anders
on. Bragan™s request was de-
nied by Anderson on the basis there were no open job orders 

for those positions. The only open
ings, Anderson told Bragan, 
were for painters and painters he
lpers. Bragan said no, that he 
wanted a pipe welder™s position.  
Saying that he did not think that the union people were get-
ting a fair shake, Bragan then showed Anderson the MESC 
memo (GCX 49) of February 19,
 1993, regarding in part the charges filed in the Cadillac cas
e, and began telling Anderson 
that Anderson would have to te
ll the truth when he took the 
witness stand. Responding that he
 simply does his job, Ander-
son summoned Supervisor Jordan, apparently serving that af-
ternoon as, in effect, the acting director. (2:347Œ348; 3:652Œ
653; 18:4070; GCX 50.)  
Bragan then showed Jordan the MESC memo. Jordan said 
she was not interested in the Michigan case, but only in Florida. 
Bragan complained that he was not getting referred to Zurn and 
that charges had been filed against Zurn. [The original charge 
in this case, GCX 1a, was filed 
that very day and date stamped 
at 10:19 a.m.] Jordan, as she credibly testified, pulled up Bra-
gan™s data on the computer and said he had been referred. [RX 
60, referral to Zurn, dated A
ugust 23, for journeyman boiler-
maker.] Bragan said that if FJS continued to screen out union 

people that he would see Jordan in court. Jordan explained that 
FJS does not discriminate against anyone. (18:4070Œ4071.) 
Later, Jordan reported Bragan™s complaint to Director Flynn, 
but she does not know whether Flynn conducted any investiga-
tion. (18:4168Œ4169.)  
As already noted, after Char
les Eckhardt was hired on Octo-
ber 7 (on the same job order under which Juncal, on October 5, was the last referral), Zurn hire
d three journeymen pipefitters 
through November 4: Ronald Geer on October 25, Mike Barnes 
on October 26, and Darrell Erem
an on November 4. All three 
were both name calls and former employees. Under Zurn™s 
priority hiring policy, those thre
e applicants enjoyed a prefer-
ence over Bragan, who was neither a name call nor a former 
Zurn employee.  
Geer and Barnes were referred under job order FL0925583 
dated October 18 (GCX 138b at 56), and Ereman was referred 
under job order FL0932283 dated November 1 (GCX 138b at 
60.) Also, Dencil Truman was referred under job order 
FL0927085, dated October 15, for pipefitter welder. (GCX 
138b at 59.) Truman was hired October 19 as a journeyman 

pipe welder with a priority preference as a name call and for-
mer Zurn employee. (RX 12 at 24, brass 333; RX 81; 17:3848Œ
3849, 3851, 3871, Malone.) Also during this timeframe, includ-
ing the 30 days from Bragan™s Oc
tober 8 visit to FJS (a 30-day 
period when Bragan did not have an active application pending 
as required by Zurn), Joey Ne
eb, brass 232, was hired October 
27 as a journeyman pipe welder. Neeb was a priority class hire, 
being a name call and a former Zurn employee. (RX 12 at 24; 
RX 80; 17:3847Œ3851, 3869Œ3870, Malone.) He was referred 
under the same job order that Ronald Geer and Mike Barnes 
were referred.  
Two other priority preference hires referred under the 
Geer/Barnes/Neeb pipefitter welder job order (dated October 
18) were Brian Ledin, brass 343 (name call but not a former 
employee, 7:1648; 17:3854), and Darron Burrill, brass 344 
(name call and a former Zurn
 employee, 7:1661; 17:3852), with 
the FJS computer printout showing that they were hired. (GCX 

138b at 56.) As his brass number 
indicates, Neeb previously 
had worked on the Auburndale project. (GCX 79; RX 12 at 21; 

7:1621.) Ledin and Burrill were hired as boilermakers (Ledin 
on November 2, 1993 (RX 84 at 4; 17:3853, 3856) and Burrill 
the same date (RX 82 at 3: 17;3851, 3855). Of course, Bragan 
did not apply on October 18, the date of job order FL0925583, 
or at any time that job order was open. Because he did not, he 
had no application on file.  
(2) Conclusions  
 Juncal™s October 5 applicati
on (RX 61) remained active at 
Zurn through Thursday, November 4, 1993. However, during 
that time Juncal apparently did not call either FJS or Malone or 
visit FJS to check the computer. Juncal therefore did not learn 
of the October 18 job call. Zurn 
had no obligation to call Juncal 
to inform him of the job opening order. The record does not 

show whether FJS attempted to call Juncal respecting the Octo-
ber 18 job call. Recall that Veterans Representative Anderson called Juncal on August 20 and left messages to contact FJS.  
As the evidence fails to establish, even prima facie, that Zurn 
discriminated against either Bragan
 or Juncal, or against any of 
the named discriminatees, on Oct
ober 5 or 8, or at any time 
through November 4, 1993, I shall dismiss complaint paragraph 
 ZURN/N.E.P.C.O. 50513(c) respecting the period of October 5 through November 4, 
1993.  The next contact either Juncal or Bragan had with Zurn was 
not until a year later, October 1994. In the meantime, February 
1994 visits to FJS by the Carpenters and the Ironworkers re-
sulted in the inclusion of more names in the complaint, and I 
turn now to address February 1994 and the Bartow and Mul-
berry projects.  
3. Bartow
10 a. Introduction As I described earlier when 
summarizing the allegations, in 
addition to the 19 names the complaint alleges (from the Boil-

ermakers™ charge, GCX 1a) to ha
ve been discriminated against 
on August 16Œ17, 1993 [Auburndale], complaint paragraph 
11(a) also names 18 more employ
ees as having been discrimi-
nated against (refused to consider for hire), 17 suffering the 

alleged discrimination on February 18, 1994, and 1 (Dan 
Beardsley) receiving that 
treatment on April 11.  
Of the 17 named for February 18, 14 are carpenters and 
named in the July 15, 1994 charge (GCX 1p) filed by Carpen-
ters Local 140 in Case 12ŒCAŒ16381, and 3 are ironworkers 
(Grady Brown, Morris Dennison,
 and Sam Sullivan) and named 
in the July 15 charge (GCX 1r) filed by Iron Workers Local 
397 in Case 12ŒCAŒ16382. Complaint 12(a) alleges that Zurn 
unlawfully refused to hire Sullivan on February 18. Beardsley, 
an ironworker, is the sole alle
ged discriminatee in the October 
11 charge (GCX 1y) filed in Case 12ŒCAŒ16656 by the Boil-

ermakers International Union. Finally, complaint paragraph 
12(b) alleges that Zurn unlawfully refused to hire Lawrence 
Roberts on May 24. Roberts filed his own charge on July 27, 
1994, in Case 12ŒCAŒ16418. (GCX 1t.)  
To summarize, the alleged Bartow discriminatees are as fol-
lows, with the ironworkers listed as the last three for February 

18. And recall that the names of Larry Jones and Grady Brown 
are italicized and marked with asterisks because they are sala-
ried officials of their unions:  
February 18, 1994  
Damon Allen  
Ronald Ballentine  
Grady ﬁLarryﬂ Brown* 
(i/w) Teddy Casey  
Morris Dennison (i/w) Dennis Franks  
Sean Gaffney  
James Gardner  Bobby Givens  
Robert Hall  Dale Hunt  
Carl Jones  Larry Jones*  
Charles McCaul  
John Palmer  
Gary Smithers  
Sam Sullivan (i/w) 
 April 11, 1994  Dan Beardsley  
May 24, 1994  Lawrence Roberts  
b. February 18, 1994  
(1) Carpenters  
(a) Facts  
Early efforts by the Carpente
rs (who did not identify them-
selves as union members) to seek employment at the Bartow 
                                                          
 10 Unless otherwise stated, all dates for Bartow are 1994. 
jobsite met with instructions by the guard to apply at FJS. In-

deed, a photo in evidence shows a rather large sign posted on 
the fence by the gate reading (GCX 91): 
 ZURN NEPCO  
NOTICE  ALL EMPLOYMENT  
APPLICATIONS MUST  
BE PROCESSED BY  LAKELAND JOB SERVICES  
309 N. INGRAM  LAKELAND, FL 33802  On Friday, February 18, Business Manager James Larry 
Jones of Carpenters Local 140 met 13 members of Local 140 at 

FJS. These are the 14 carpenters named above. (10:2152Œ
2153.) Jones gave each a rather large ﬁI™M PROUD TO BE 
UNIONﬂ button (GCX 64) to wear 
and advised each to write on 
his application that he wa
s a volunteer union organizer. 
(10:2154, 2169.) When they en
tered the FJS office, Jones 
(Business Manager Jones, not Carl Jones) served as spokesper-
son for the group. (10:2154, 2179.) Jones told the female recep-
tionist that they wanted to fill out Zurn applications for carpen-
ter jobs. (10:2154, 2179.) The receptionist informed Jones that 
there was no job order for carpenters [journeymen], but that 
there was a Zurn order for carpenter helpers. (10:2155.)  
Of the group of 14, only one, Damon Allen, was an appren-
tice; the others were journeymen, with most employed on other 
jobs. (10;2155, 2178.) Jones told 
her that Allen would complete 
an application for a helper™s 
position. Allen did so. (8:1907Œ
1909; 10:2155, 2179; GCX 87.) Although he has been a jour-
neyman carpenter for many years, Ronald Ballentine also com-
pleted a Zurn application for a 
helper™s position that was open 
at $12 per hour at Zurn. (9:2038Œ2040, 2058; 10:2155, 2180; 
GCXs 88, 89.)  
Jones then had a conversation 
with Supervisor Yvonne Jor-dan in which he asked why they
 (the journeymen) were being 
denied applications. Jordan e
xplained that the procedure re-
quired that FJS have a job order from an employer before post-
ing it (on the computer, apparently) and that FJS would not take 
Zurn applications without the job call. (10:2157, 2182.) Jordan 
explained that veterans could fi
ll out FJS applications, but not 
Zurn applications, and that veterans received priority treatment. 

[The priority treatment is at FJS. Zurn™s hiring procedure does 
not have a priority hiring ca
tegory for veterans (14:3264, 
Mace), although there is an emphasis at Zurn on hiring veter-
ans. 8:1786, Brigham.] Jones and 
four other veterans (Barry 
Gardner, John Palmer, Gary Sm
ithers, and one other whom 
Jones could not recall) filled out the generic applications and a veterans representative regist
ered them on the computer. 
(10:2157Œ2160, 2182.) That was the la
st contact Jones or any 
of the other carpenters had with FJS regarding a job with Zurn.  
Tom Brigham served as Zurn™s personnel supervisor at the 
Bartow project from January 23
 to April 11, 1994. (8:1780; 
15:3274.) Brigham was followed by Walter Neal (15:3300) 
who began on April 11 and was still serving as of the trial. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506(6:1324; 16:3724.)
11 Neal™s presence was interrupted by a 2-
month medical leave from late August to late October 1994. 
During that medical leave, Malone substituted for Neal for 
some 4 to 5 weeks, and he ap
parently was followed by the 
timekeeper, Ann Bruner. (7:1574Œ1575; 16:3747, 3766; 
17:3905Œ3906.) A credible witness,
 Brigham explains that 
competition was heavy for the Bartow jobs because the appli-
cant pool of former Zurn empl
oyees was large, and included 
many coming off Zurn™s Auburndale and other Florida jobs. 
(15:3282, 3308, 3429, 3451.) Walter N
eal, a persuasive witness 
for Zurn, confirms that there was an overabundance of former 
Zurn employees seeking work on 
the Bartow project and that 
there were not enough positions to hire all the former Zurn 
employee-applicants. (6:1369, 1375.)  
On his application (GCX 87), Damon Allen wrote that he was applying for a position as 
carpenter™s helper 1. The 516 
referral card shows that Allen was referred by FJS for the 
helper position. (GCX 87; 8:1913.) Brigham testified that he 
received the papers (15:3358), a
nd that Allen was considered 
for a helper 1 and 2 position. He was not considered for a 
helper 3 position because of Zurn™s policy of dropping no more 
than one level below the applicant™s skill level. Allen was not 
hired, Brigham testified, because hiring commitments had been 
made. (15:3358Œ3359, 3485.) Thus
, as Brigham testified 
(15:3361):  Q. Do you know why applicant Allen was not hired for 
a Carpenter Helper 1 or Carpenter Helper 2 job at the Bar-
tow jobsite?  
A. As I stated before [15:3308], the competition for 
those positions at Bartow was intense. He didn™t have any 
priority. And the people that I did hire in those positions 
did have (come under one of our priorities, in our priority 
hiring policy). And I didn™t have any slots for the man. 
 On his application, Allen wrote that he had been referred by 
the union™s business agent, and th
at he was a ﬁVolunteer Union 
Organizer.ﬂ (GCX 87.) Brigham cr
edibly testified that those 
entries played no part whatsoever in the decision process. 

(15:3366.)  Similarly, Ronald Ballentine was referred (GCX 88), but, 
Brigham testified, Ballentine was not considered because he did 
not complete the employment history section of the application 
other than his last employer, Milton J. Wood Company, at ﬁJax, 
Fla.ﬂ where he was a carpenter from ﬁJanﬂ to ﬁ1994.ﬂ (GCX 
88.) Ballentine also submitted to FJS a sheet bearing photocop-
ies of eight documents (GCX 89), 
including his driver™s license, 
his social security card, a re
ceipt for payment of union dues, 
plus certificates for completion 
of various programs on health 
(passed a drug test), safety, and asbestos abatement. Ballentine 

testified that his service at Mi
lton J. Wood was for 1 week in 
January 1994. (9:2065Œ2066.) He also 
testified that he did not 
take time to complete the prev
ious employment section because 
he thought Zurn would call the union hall to obtain his experi-
ence record. (9:2049, 2067.) In addition to the copy of his un-
ion dues receipt from Carpenters Local 140, Ballentine wrote 
on the face of the application that he had been referred by the 
ﬁunionﬂ and that he was a ﬁVol. Union Organizer.ﬂ  
                                                          
 11 Neal™s hand entries begin at 
brass 150 on the Bartow brass log 
(RX 13 at 6) because in late Marc
h he spent a couple of weeks house 
hunting in the Bartow area. (16:3731). That no doubt explains why the 
FJS printout of job-order history s
hows the change in contact person 
from Brigham to Neal about that time. (GCX 138b at 123Œ126.)  
Brigham received Ballentine™s application (GCX 88), but not 
the extra sheet (GCX 89) containing photos of the various 
documents. Brigham did not cons
ider Ballentine because he 
was an ﬁunknown quantityﬂ as he
 had not completed his appli-cation. (15:3362Œ3363.) Even if he had received the page of 
photocopies, Brigham testified,
 the documents would have 
disclosed practically nothing about Ballentine™s skills or quali-
fications. (15:3363Œ3365.) Brigham credibly testified that Bal-
lentine™s entries pertaining to hi
s union status played no part in 
the decision process. (15:3366Œ3367.)  
Although Ballentine was referred for a helper™s position, and 
that is what he applied for, he 
also wrote, for salary desired, 
ﬁ$15.00 plus Benefits Will neg.
ﬂ Brigham testified that the 
hourly pay rate for a carpenter helper 1 at Bartow was $13. 
(15:3360.) The FJS job order data 
sheet reflects that a pay rate 
of $12 for the job order. (GCX 138b at 112.) Ballentine could 
not recall ever working previous
ly as a helper. (9:2052.) Asked 
if he would have accepted a job at Zurn for $12 per hour, Bal-
lentine confessed, ﬁNo, I don™
t believe IŠI don™t believe I 
could at $12 an hour.ﬂ (9:2077.)  
Ballentine clearly was not a good-faith applicant for em-
ployment at Zurn for the helper position which, on the FJS 

computer, was open at $12 per hour, and for which he was 
referred. However, because th
e pay was actually $13 per hour, 
and because Ballentine was not aske
d about that rate, I shall not 
dismiss the complaint as to 
Ballentine on the ground that he 
was not a good-faith applicant for the helper 1 position.  
During the 30-day period that the applications of Allen and 
Ballentine were active, Zurn hired four employees as carpenter 
helper 1 (RX 13 at 3Œ6), with three being hired on February 21 
(Stephen Milcher, brass 114; 
Ronald Kula, brass 118; and 
James Tabor, brass 117) and one, 
Todd Miller, brass 141, hired 
on March 7. Each was hired at
 $13 per hour. (RX 13 at 4, 5; 
RXs 43Œ46.) All four, Brigham testified, were classified as 
priority preference hires (RX 13), with Milcher, Kula, and Ta-
bor being employee-referrals by Eric Major and Todd Miller 

being a former Zurn employee. (15:3386Œ3392, 3445.)  
Called as a witness by the General Counsel, Milcher testified 
that, as his application (RX 43) 
reflects, he had been working 
for Metric Construction Company. (11:2315.) Metric, Milcher 

testified, works nonunion, at least in the central Florida area. 
Brigham confirms that, so far 
as he knows, Metric operates 
nonunion. (15:3512.) Milcher had learned of Zurn™s Bartow job 

from Eric Major at a previous Metric job. (11:2329Œ2330, 
2344Œ2346.) Major, brass 92, was hi
red February 14 at Bartow 
as a cement finishing foreman 
(RX 13 at 3; 15:3338, 3356) and 
had previously been at Auburndale as a journeyman carpenter 
(RX 12 at 5, brass 87).  On February 17 Milcher telephoned the Bartow jobsite. Al-
though Milcher does not recall whom he talked to (11:2316), 
Brigham recalls speaking with Milcher (15:3444). Milcher said 
he and two men who rode with 
him, Ronald Kula and James 
Tabor, were interested in work
 as carpenters. (11:2318, 2320; 
15:3444.) Brigham said Zurn had no journeymen positions 
available, but did have some carpenter helpers available. Mil-
cher expressed interest on learning that the pay was $13 and 
that it was possible to be moved up later. (11:2320, 2344; 
15:3445.) Brigham told Milcher they had to go by FJS and fill 

out applications. (11:2320.) 
By the time the Milcher group 
arrived at FJS, however, FJS wa
s closed. They called Brigham 
who told them to come by the next morning and pick up papers 
for a drug test. They did so, to
ok the test (after a wait until 
 ZURN/N.E.P.C.O. 507nearly noon), again called Brigham who told them to proceed to 
FJS and fill out their applications. They did so, were referred, 
were hired, and reported to work on Monday, February 21.  
Respecting the nine other carpenter applicants, the record re-
flects that none ever filled out
 a Zurn application and was re-
ferred by FJS to Zurn. Brigham confirms that to be the situa-
tion. (15:3367Œ3371.)  
Over the course of the next 30 days from February 18, the 
record reflects that Zurn hired seven employees for the position 
of carpenter helper 2. (RX 13 at 4Œ6.) Five of the six were for-
mer Zurn employees, one (Mar
tin Gonzalez, brass 131) was a 
name call, and the sixth, Chris Morris, brass 143, was eligible 
for the veterans special job tr
aining program under Department 
of Labor criteria. For this Zurn receives a tax credit and reim-
bursement of a portion of the 
wages paid. Thus, Morris was a 
Zurn priority hire category 7. (15:3393Œ3395, 3413.)  
Turning now to the journeymen carpenters hired during that 
same 30-day period, the record di
scloses that Zurn hired five, 
with each being either a name call or a former Zurn employee. 
(RX 13 at 4Œ5; RXs 38Œ42.) No other carpenters were hired 
during the period. (15:3412Œ3413, Brigham.)  
(b) Conclusions  
It seems clear, and I find, that 
the General Counsel failed to 
establish a prima facie case of discrimination by Zurn against 
the carpenters. Moreover, Zurn es
tablished that all those hired 
came within Zurn™s priority hi
ring categories. No discrimina-
tion having been shown, I shall dismiss complaint paragraphs 
11(a) and 13(c) as to the 14 carpenters.  
(2) Ironworkers  
(a) Facts  
Turn now to the three ironworkersŠGrady ﬁLarryﬂ Brown, 
Morris Dennison, and Sam Sulliv
an. Brown and Sullivan testi-
fied, but Dennison did not. The president of Iron Workers Lo-
cal 397, Brown is a full-time, sa
laried official of Local 397. (5:1153, 1162.) The morning of February 18, Brown and four 
other ironworkers, including Morris
 Dennison, went to FJS and 
asked the receptionist for applications for hire as ironworkers at 
Zurn. The receptionist told Brown that ﬁtheyﬂ [Zurn] had no 
current openings for ironworkers. (5:1156Œ1157.) An inter-
viewer told Brown and the other 
four that only veterans could 
file applications [FJS], and that
 applicants would have to come in each day and check the computer. If a job were open on the 
computer, the interviewer told the group of five, then they 
could ask for applications if 
FJS was then accepting applica-
tions from nonveterans. Brown is not a veteran. (5:1157Œ1158.) 
Brown and the others were we
aring union insignia. (5:1159.) 
Brown testified that he and the others have not returned to FJS 
because they did not think they would be given applications. 
(5:1168, 1171.)  
Although he was not with the Brown group, Sam E. Sullivan 
also went to FJS the morning of February 18. A member of an 
Iron Workers local in North Carolina, Sullivan sometimes 

works out of Local 397 in Tampa. Because he is a veteran, 
Sullivan was able to confer with a veterans representative at 
FJS. Sullivan told him that he was a union ironworker looking 
for a job, that he had heard Zurn
 was hiring, and that he wanted 
to apply. The veterans representative informed Sullivan that 

there was no call by Zurn for ironworkers. (4:1025Œ1026, 1041, 
1045.) The representative entered in
 the computer that Sullivan 
was qualified for ironworker, 
maintenance, and welding. 
(4:1042, 1045.) While at FJS, Sullivan filled out no papers. 
(4:1047.) Sullivan left, has not 
returned to FJS, and has not 
been called by FJS for referral to Zurn. (4:1030, 1046, 1049.) 

FJS recently called him for referral elsewhere, however. 
(4:1046.)  When shown the charge (GCX 
1r) naming Brown, Dennison, 
and Sullivan, Brigham credibly testified that he never received 
a 516 referral for any of the three, which means none was re-
ferred by FJS to Zurn. (15:3369Œ3370.) As the record reflects, 
other than a few employees hi
red as rodbusters, reinforcing 
ironworkers, and ironworker helpers to do rebar work during 

the initial stage of the project (hired January to mid-February, 
RX 13 at 1Œ3; GCX 138b at 87, 98, 99, 108), no other orders 
were opened for ironworkers until April 4 when an order was 
placed with FJS (FL1015950) for 
one ironworker helper 1, at 
$12 per hour, with referral instructions to see ﬁWalt Neil 
[Neal].ﬂ Steven Dyal is shown 
as being hired. (GCX 138b at 
133.) The brass log discloses that Dyal, brass 153, was hired on 
April 11 as a structural ironworker helper 1 at $13.50. Dyal was 
a name call and a former Zurn employee. (RX 13 at 6; 
16:3749Œ3750, 3789.)  
(b) Conclusions  
Aside from the Government™s generalized attack on Zurn™s 
hiring priorities as applied at 
Bartow, the General Counsel ar-
ticulates no theory of discrimi
nation by Zurn against the iron-
workers. As for that, Zurn™s priority hiring policy did not ad-

versely affect the three ironwor
kers because Zurn was not hir-
ing ironworkers when they went to FJS. Nor did Zurn hire any 

ironworkers over the next 30 days. In any event, finding that 
the prosecution has failed to establish, even remotely, a prima 
facie case of discrimination by Zurn, I shall dismiss complaint 
paragraphs 11(a) and 13(c) as to Grady ﬁLarryﬂ Brown, Morris 
Dennison, and Sam Sullivan. For the same reasons, I shall dis-
miss complaint paragraph 12(a), the allegation of refusal to hire 
Sam Sullivan.  
c. April 11, 1994ŠDan Beardsley  
(1) Facts  Daniel Beardsley worked for Zurn as a structural welder on 
four construction projects, the la
st being at Cadillac, Michigan. 
(11:2256Œ2264, 2309Œ2310.) While Beardsley was at Cadillac, 
there was a strike by some em
ployees over working conditions 
on the job, and Beardsley joined the strike about December 8, 
1992. He picketed, a supervisor
 delivered Beardsley™s last 
check to him at the picket line, and Beardsley (and other strik-
ers) was videotaped by Zurn. 
(Apparently there were allega-
tions in the Cadillac litigation of strike violence. There was no 
effort to relitigate that issue 
here, although there was some brief 
testimony here about it.) (8:1785; 11:2264Œ2269, 2294Œ2295, 
2311.)  The record is unclear concerning whether Beardsley worked 
at Cadillac after the strike ende
d. In February 1993 Beardsley 
received a notice from Zurn that he had been laid off from the 
Cadillac job in a reduction of force. Beardsley was never in-
formed that he had been accused of strike violence at Cadillac, 
and he testified that he did not participate in any there. 
(11:2294Œ2295, 2311Œ2313.) The personnel supervisor at 
Cadillac from about mid-November 1992 to about mid-April 1993 (8:1782), Brigham testified (8:1785) that Beardsley was 
eligible for consideration to be rehired at Bartow. Brigham was 
aware of Beardsley™s participation in the strike at Cadillac. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508(8:1785.) In about FebruaryŒMarch 1993, Beardsley joined Iron 
Workers Local 340 of Battle Cree
k, Michigan. (11:2255, 2296.)  
In January 1994, Beardsley began his efforts to be hired on 
Zurn™s Bartow job as a structural welder. Consistent with his 
successful past practice of contacting the personnel supervisor 

(on his third job who contacted the Cadillac jobsite for him), or 
a general foreman for jobs two 
and three, Beardsley telephoned 
Bartow and spoke with Tom Bri
gham. There is no dispute that 
Beardsley told Brigham he had worked on the other Zurn jobs, 
that he was applying for a position as a structural welder, and 
that Brigham said that none was needed at the time because the 
job was still coming out of the ground. (8:1784Œ1785; 
11:2272Œ2275, 2297Œ2298, 2310; 15:3416Œ3418.) Beardsley 
testified that Brigham said he 
would call Beardsley when Zurn 
needed structural welders. (11:2275.) Brigham credibly denies 
this, explaining that he told Beardsley that he had no idea when 
Zurn would be hiring structural welders and that Beardsley 
should keep in touch to check on the status of that craft. 
(15:3420.) Aside from Brigham™s 
more persuasive demeanor, 
Beardsley™s telephone records (he 
has some but not all) reflect 
many calls over the next few m
onths, a fact which tends to 
corroborate Brigham™s version that
 he told Beardsley to keep 
checking.  
Although Beardsley recalls speaking to Brigham again when 
he called in February, and being told there was still no need for 
structural welders but that he would call when some were 
needed (11:2276, 2298), Brigham credibly testified that he 
spoke only once with Bear
dsley. (8:1784; 15:3417.) 
Beardsley™s telephone records (he does not have those for Janu-

ary or February or for August) show calls to Bartow on March 
11, March 28, and April 7 (possibly before Brigham left), and 
that the calls were 4, 1, and 
1 minutes in duration. (GCX 93Œ
94.) Beardsley claims that, if he did not get through the first 

time he called, he would call agai
n until he did, or if the per-
sonnel supervisor was not in, Beardsley would call another day. 
(11:2298Œ2299.) As we see later,
 Walter Neal acknowledges 
speaking at least three times with
 Beardsley, with two of those 
times, however, coming after the relevant events. Although it 
actually is an immaterial issue, 
I find that Beardsley spoke with 
Brigham only once.  
According to Beardsley, as Brigham said they later would be 
hiring structural welders, he as
ked if he could submit an appli-
cation now, and ﬁtheyﬂ said he 
could. Beardsley identified the 
generic ﬁtheyﬂ as being Brigham. (11:2292.) Brigham told 

Beardsley that he had to go through Job Service, and so 
Beardsley went to the New York State Job Service and sent an 
application with a resume. (11:2293.) Brigham credibly testi-
fied, however, that, at the time of the call, he had already re-

ceived the generic Job Service application from New York. 
Brigham told Beardsley that he had to register at the local FJS, 
and that Zurn did not accept unsolicited applications or applica-
tions from out-of-state Job Service offices. (15:3417Œ3420.)  
Because Brigham was concerned that the New York State 
Job Service application reflected a ﬁglitchﬂ in the agreement 
with FJS that FJS would register and process and screen appli-cations locally, Brigham took Beardsley™s New York applica-
tion to FJS and gave it to, apparently, Supervisor Yvonne Jor-
dan, who said she would tell Ne
w York that the application 
would be handled by FJ
S. (8:1880Œ1881; 15:3420Œ3421, 3497Œ

3498.)  Brigham testified that no struct
ural welders were hired at 
Bartow until after he left the job about April 11. That is so, 
Brigham testified, because the stage for erection (above 
ground) of structural iron had not been reached. Brigham un-
derstands that structural welders were not needed until that 
summer. (15:3421Œ3422, 3499.) The re
cord reflects that the 
first structural welder was not hired at Bartow until July 25 

when Douglas Sargent, brass 208,
 was hired. He was a name 
call and a former Zurn employee. (RX 13 at 9; RX 102; 
16:3745.)  Beardsley testified that he spoke, by telephone from New 
York, with Walter Neal more than 10 times between February 
(11:2277) [Neal had not yet arrived in Bartow] and sometime in 
August (11:2276, 2290, 2299Œ2300). Neal acknowledges 
speaking with Beardsley 3 times
, and possibly as many as 5 
times, but denies that it was as many as 10 times. Neal recalls 

only three calls, the first being s
hortly after he arrived at Bar-
tow, the second around Thanksgiving 1994, and the third being 
in January 1995. (16:3740Œ3741.) Both agree that Beardsley 
listed his former jobs for Zurn an
d that he was looking for work 
as a structural welder at Bartow. (11:2276Œ2277; 16:3739, 
3741, 3763.)  
Beardsley does not claim that he
 told Neal, or anyone, of his 
picketing at Cadillac, and Neal credibly testified that Beardsley 
did not do so and that Neal was not aware of it. (16:3750.) 
Moreover, Neal (16:3755Œ3756) and Brigham (15:3420) credi-bly testified that they never 
discussed Beardsley. Although 
Beardsley claims that Neal, 
beginning in February (11:2277), 
said that he would call Neal when Zurn needed structural weld-
ers, Neal (16:3742) credibly denied doing so. Beardsley™s July 
telephone statement (GCX 97) re
flects a 1-minute call to Bar-
tow on July 22. That would not appear to involve a conversa-
tion with anyone other than a receptionist. Most of the calls 
shown are in the 1Œ3-minute category, with one 5-minute call 
on May 9 (GCX 95 at 2) and one call, the longest, of 14 min-
utes on May 23. (GCX 95 at 4.) A call of 14 minutes could 
have been a conversation with 
Neal, or it could mean that 
Beardsley was on ﬁholdﬂ for some reason. In any event, I credit 
Neal™s testimony that it had been so long since he had talked 
with Beardsley that he did not ev
en think of him or anyone else 
when Sargent, a local person, was hired on July 25. Sargent 
was the only structural welder hi
red while Neal was working at 
Bartow. (16:3742Œ3743.) As I already have observed, Sargent 

was a name call. (RX 13 at 12; RX 102; 16:3745.)  
According to Beardsley, he 
was calling from a pay telephone 
when he made his last call, in
 August, to Bartow, and spoke 
with Neal. (11:2290, 2299Œ2300.) In any event, Beardsley has 

lost or misplaced his August telephone statement and had not 
yet obtained a copy from the telephone company as of his Feb-
ruary 28, 1995 testimony. (11:2
280.) According to Beardsley, 
when he spoke to Neal in August, Neal said the job was just 

about completed and that Zurn did not need any structural 
welders. (11:2290.) Beardsley apparently did not ask how that 
could be in the face of Neal™s earlier statements that there was 
yet no need and that Neal would call him when some were 
needed. Beardsley testified that he never received a call from 
either Brigham or Neal. (11:2290.) Although Neal does not 
expressly deny telling Beardsle
y in August that the job was 
about over and that no structural welders were needed, such a 
denial is implicit in Neal™s description of his conversations. I 
credit that implicit denial.  
Moreover, I do not believe Beards
ley in his testimony that he 
spoke to Neal in August. First, Beardsley has no copy of his 
late August telephone record, when
 it seems that he would have  ZURN/N.E.P.C.O. 509a copy of that record along with
 the others. Although he claims 
to have placed that call from a pay phone, unless he put cash 
into the pay phone, the call woul
d show up on his record. Sec-
ond, the job was not about over, and it is highly unlikely that 
Neal would have said such knowing, as he must have, that more 
structural welders would be hired in a few weeks. Finally, as 
Beardsley apparently was by then a member of Iron Workers 
340, he easily could 
have had union sources verify for him the 
status of the Bartow job and whet
her Neal was truthful in tell-
ing him that the job was about complete. In short, I find that no 
such conversation occurred.  
Recall that Neal was off work for surgery from late August 
to about October 24. (16:3747.) Between September 19 and 
October 4, while Neal was out, Zurn hired five structural weld-
ers: Robert Doster, brass 267; 
Kevin Pelfrey, brass 273; James 
Payne, brass 286; Wa
lter Gilbert, brass 289; and Scotty K. 
Miller, brass 294. All but James Payne were both name calls 

and former Zurn employees; 
Payne was neither. (RX 13 at 12Œ
13.) As Payne was hired Septem
ber 27 (RX 13 at 13), he ap-
parently was hired while B.J. Ma
lone was substituting for Neal. Other than what appears on the Bartow brass log (RX 13 at 13), 

there is no other evidence in the record about James Payne. 
Beardsley makes no claim that he
 ever spoke with Malone or 
Ann Bruner. Neal (16:3756) credibly denies ever having a con-

versation with B.J. Malone 
about Beardsley, and Malone 
(17:3902Œ3903) confirms this, adding that he does not know 
any Beardsley, has never spoken 
with anyone claiming to have 
picketed at Cadillac, and that he has never spoken with Brig-

ham about Beardsley. Ann Br
uner did not testify.  
(2) Conclusions  
Aside from the Government™s ge
neralized theory of a viola-
tion by the application at Bartow of Zurn™s priority hiring pol-
icy, the discrimination theory which the prosecution appears [it 
is not articulated] to present he
re is that knowledge of Beards-
ley™s picketing activities at Cad
illac is shown, personally as to 
Brigham and corporate through the videotaping; that contrary 
to Beardsley™s past successes at
 being rehired by calling the 
personnel supervisor or a genera
l foreman, this time he was 
unsuccessful; and that Zurn hired four (Br. at 15; a miscount of 
the five) structural welders after January 1994.  
As for knowledge, only Brigham knew of Beardsley™s pick-
eting activities at Cadillac. Ev
en if there is corporate knowl-
edge via the videotaping, neither
 Neal nor Malone was aware of 
Beardsley™s picketing activities at Cadillac. As for Beardsley™s 
past successes, it appears that jobs were available when he con-
tacted the personnel officer and 
general foremen. That was not 
the case at Bartow. I have found that the phantom August con-

versation (in which Neal supposedly
 lied and said that the Bar-
tow job was nearly complete) never occurred. Respecting the 
five structural welders hired, a
ll were hired months after Brig-
ham had left Bartow. Finally (a
nd not even mentioned in the 
prosecution™s brief), Zurn™s September 27 hiring of James 
Payne (not a priority hire) presents the only conceivable basis 
for the prosecution to argue th
at Zurn should have called 
Beardsley rather than hiring someone (James Payne) ﬁoff the 
street.ﬂ But who would have called? Not Brigham, for he was 
long gone. Not Neal, for he was on medical leave. And corpo-
rate knowledge did not attach to
 Malone because he credibly 
testified that he knew not
hing about Beardsley.  
Finding no prima facie case of discrimination by Zurn 
against Beardsley, I shall dism
iss complaint paragraphs 11(a) 
and 13(c) as to Dan Beardsley.
 The Beardsley allegation com-
pletes the coverage of all name
s in paragraph 11(a), and as I 
have found no merit to any of the allegations, I now dismiss 
complaint paragraph 11(a) in its entirety.  
d. May 24, 1994ŠLawrence Roberts  
(1) Facts  An experienced union pipefitter
, Lawrence Roberts has been 
registered with FJS since about January 1991 as a military vet-

eran. At that time, the veterans representative entered, in the 
computer, Roberts™ data, including the different local unions 
which have referred him to jobs. In short, the FJS computer 
shows that Roberts is a union member. (10:2095, 2106Œ2107.) 
At some point in the summer of 1993, Roberts went to Zurn™s 
Auburndale jobsite to apply for work. Telling Roberts that ap-
plications were not taken at the project, the security guard at the 
gate directed Roberts to apply at the Lakeland office of FJS. 
(10:2095, 2107Œ2108.) Roberts filled out a card at FJS, but 
nothing ever came from that. Moreover, he took a job about the 
same time with Brown and Root. (10:2096Œ2097.)  
As earlier mentioned, Gerald Jaisarie works part-time at the 
Plant City office of FJS under a ﬁwork/studyﬂ program with the 
Veterans Administration, and he 
assists the veterans representa-
tive. (4:773Œ774.) The balance of the day, Jaisarie attends 
school. (4:797Œ798.) As a ﬁwork 
study,ﬂ Jaisarie makes job 
searches on the computer. Once he finds a job opening, he then 
searches for a veteran with ma
tching qualifications. He then 
calls the veteran. (4:779Œ780.) Ja
isarie deals only with the vet-
eran, and not with the employer
. (4:800, 809.) With the job 
opening at Zurn for a pipefitter, Jaisarie thought of Roberts and 

decided to call him because he met the qualifications. (4:800, 
810.) Indeed, about 3 or 4 days earlier Roberts had been in the 
Plant City office and Jaisarie had done an extensive search for 
Roberts, but had found nothing 
which interested Jaisarie. 
(4:808Œ811.) There is no dispute th
at in May (Roberts specifies 
May 23) Jaisarie called Roberts 
about a job opening for a pipe-
fitter at Zurn™s Bartow project. (4:791Œ792, 807Œ808, 810; 

10:2099, 2107.)  
There is no material differenc
e between the versions of Rob-
erts and Jaisarie concerning their May 23 telephone conversa-
tion. After Jaisarie describe
d the $14.75-per-hour job opening 
at Bartow, and asked whether Roberts would be interested, 
Roberts said yes. Jaisarie told h
im he would need to register at the FJS™ Lakeland office. Robert
s said fine. Roberts asked if 
Jaisarie was certain the job was available for him. Jaisarie said 
yes. Roberts said he did not believe Zurn would hire him. When 
Jaisarie stated that Roberts was a pipefitter, Roberts said he was 
but that he did not think Zurn would hire him because he was 
union. After a pause, Jaisarie sa
id he was sorry for bothering 
him, and that if something else 
came up, they wo
uld give him a call. That ended the convers
ation. (4:808, 811Œ812; 10:2099Œ
2100, 2108.)  
Roberts testified that he asked Jaisarie if he was sure the job 
was available for him because it is general knowledge among 
organized labor that Zurn do
es not knowingly hire union mem-
bers. (10:2100.) The following morning, concerned that FJS 
might construe his response as a 
job rejection, with a resulting 
termination of the unemployment 
benefits he then was receiv-
ing, Roberts went to the Lake
land office of FJS. (10:2101, 2109Œ2110, 2112Œ2113.) A representative there told him there 
was no job available. (10:2102, 2113.) Roberts then went to the 
FJS™ Plant City office, and a veterans representative there in-
formed Roberts that two jobs ha
d been available but they had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510been filled. Roberts accused FJS of screening applicants 
(screening out union applicants, a
pparently). ﬁHe denied it, and 
I left.ﬂ (10:2102, 2114.)  
Walter Neal testified that he does not know Lawrence Rob-
erts, has had no conversation with him, and no conversation 
with anyone at FJS regarding Roberts. (16:3758.)  
The Bartow brass log shows no 
pipefitter hires from May 18 
through 30. (RX 13 at 7.) On May 31 Charles Martin, brass 
171, was hired as a pipe welder at $15 per hour, and Paul 
Hurni, brass 172, was hired the sa
me date as a pipefitter at $15 per hour. Both are listed as name
 calls and former Zurn em-
ployees. (RX 13 at 7.) Both had worked at Auburndale. (CPX 
12s at 96Œ97, 134; RX 73; 17:3832, 3840Œ3844.)  
Douglas Wade Atkins, brass 17
5, was hired on June 6 as a 
pipefitter at $15 per hour. Atkins 
was a name call and a former 
Zurn employee. (RX 13 at 7.) Atkins also had worked at Au-

burndale. (RX 12 at 22, brass 265.) It was July 11 before the 
next journeyman pipefitters were
 hired (two, both name calls 
and former employees; RX 13 
at 8, brass 185 and 186). Addi-
tional pipefitters and pipe welders were hired thereafter. The 
FJS job-order printout assists 
in showing the timing here, for 
the hire date is not necessarily
 the interview date. Thus, Hurni 
was entered on FJS™ computer on May 18 under job order 
FL1043626, an order for one pipefitter. The result is shown as a 
hire. (GCX 138b at 145.) Job order FL1044912, dated May 20, 
called for two pipefitters, with Charles Martin (hired as a pipe 
welder) and Douglas Atkins hired out of six referrals. Martin™s 
name was entered on the FJS com
puter on May 23, and that of 
Atkins on June 1.  
The computer notes, which are obscure and need interpreta-
tion (not provided by testimony) in
 some respects, indicate that 
Zurn called the morning of Ma
y 23 needing one pipefitter im-
mediately. The notes about Atki
ns are confusing, seemingly 
suggesting that he was intervie
wed, hired, and began working 
on May 23, but notes for June 1 
and 7 state that he will, and 
did, begin work on Monday, June 6. (GCX 138b at 146.) The 

record compiled from the Zurn job 
applications reflects that the 
date of Atkins™ application was June 1. (CPX 12s at 6.)  
The point, as I find, is that a FJS representative checking the 
computer on May 24 apparently had some basis for telling 
Roberts that the two openings had been filled. Whether that was 
clear to the representative from 
the computer cannot be deter-mined from the record here. Moreover, the existence of the 
separate order, for which Hurn
i was hired, complicates the 
picture. Thus, it is not known whether the FJS representatives 

on May 24 were looking at one or two job orders.  
Return now to the testimony of Roberts and Jaisarie. To 
Roberts, Jaisarie™s ﬁI™m sorry 
to have bothered youﬂ indicated 
that FJS was no longer interested
 in him because of his union 
affiliation (10:2110), and, in Ro
berts™ view, there is no way FJS 
could have interpreted his resp
onse as a rejection of the job 
because it was not that. (10:2112.) According to Roberts, he 
wanted the job because it pays more than unemployment. 
(10:2110, 2113.) Although, I find, R
oberts testified sincerely, I 
also find that Jaisarie added an additional statement, that if 
anything else comes up, they woul
d be sure to give him a call. 
(4:808, 811Œ812.)  
Turn now to the rather sarcas
tic remark Roberts made, that 
he did not think that Zurn would hire him because he was un-
ion. First of all, Jaisarie knew that Roberts was union because 
Jaisarie had inspected Roberts™ work history on the computer 
(4:778), plus having worked in person with him just 3 to 4 days 
earlier, and (10:2095, 2106Œ2107) that work history included 
the various union locals which 
had referred Roberts. The obvi-
ous question one has is why did 
not Jaisarie simply respond to 
Roberts, ﬁMr. Roberts, the job is
 open. Do you want to apply or 
don™t you?ﬂ  
But that would be asking too much of student Jaisarie, who 
appeared to me to be about 27, and (4:773, 812) who had just 
started working at FJS about 3 m
onths earlier. Roberts™ sarcas-
tic response shocked Jaisarie: ﬁI 
didn™t know what to say at the 
time because I never had somebody say that to me. What I™m 
trying to say is that I™m calling him on a job and we don™t dis-
criminate, you know. If he™s 
union or nonunion, weŠit doesn™t 
matter to me.ﬂ (4:808.) So, ﬁWhat could I say. The only thing I 

said to him was that if there™s something else that comes up, 
we™ll be sure to give him a ca
ll.ﬂ (4:808.) And, ﬁAnd my re-
sponseŠIŠI™m not familiar with the union system and how it 
works, so I couldn™t say anything to him.ﬂ (4:811.) Jaisarie 
simply went on to the next veteran. (4:812.)  
Jaisarie credibly testified that he never has had any contact 
with a representative of Zurn (4:809) (aside from being inter-
viewed by a Zurn attorney about 2 weeks before testifying, 
4:793), and that no one at FJS ever told him that Zurn preferred 
nonunion applicants over applican
ts who are union members. 
(4:809.)  (2) Conclusions  
I have no doubt that Lawrence Roberts is sincere in his belief 
that Gerald Jaisarie™s response indicated that Roberts would not 
be considered for the Zurn job because of his union affiliation. 
Similarly, it is clear, and I find, that the reply of the youthful 
(appearing to be about half the age of Roberts) and inexperi-
enced Jaisarie was so expressed, and the call terminated, be-
cause Jaisarie was in shock fro
m Roberts™ perceived rudeness. 
Not knowing how to deal with su
ch acerbity, Jaisarie politely 
ended the conversation and went 
on to help the next veteran. 
Jaisarie terminated the call, I find, not because of Roberts™ un-
ion affiliation, but because of 
Roberts™ rudeness. If Jaisarie 
never undertook to call Roberts again, for a job opening at Zurn 
or any other company, it is not because of any union considera-
tions, but because Jaisarie did not
 want to talk with someone 
who came across to him as unpleasant and discourteous.  
Of course, Roberts™ response would not even have ruffled 
the feathers of a seasoned repres
entative who, as I have indi-
cated, might have come back with something on the order of, 
ﬁLook, buddy. The job is open. Do you want to apply or not?ﬂ  
In any event, Zurn knew nothing about Lawrence Roberts 
(who never filled out a Zurn app
lication and was never referred 
to Zurn). As the evidence falls 
far short of establishing a prima facie case of discrimination by Zurn against Lawrence Roberts, 
I shall dismiss complaint paragraphs 12(b) and, as to Lawrence 
Roberts, paragraph 13(c).  
4. Mulberry
12 a. Introduction Recall that, aside from the general charge expressed in com-
plaint paragraph 13(c), the disc
rimination allegations applying 

to Mulberry are that Zurn refused to hire Camilo Juncal (par. 
12c) and James A. Bragan (par. 12d) about October 11, 1994, 
and Glen Thornbury (par. 12e; GCX 153; 16:3606) about No-
vember 2, 1994. As summarized earlier, Juncal and Bragan are 
                                                          
 12 Unless otherwise stated, all dates for Mulberry are for 1994. 
 ZURN/N.E.P.C.O. 511salaried staff organizers for 
the Boilermakers. Thornbury is a 
member of Pipe Fitters Local 624. (16:3648.) And recall that 
earlier I dismissed complaint paragraph 10, an allegation that, 
about October 10, B.J. Malone ﬁimpliedly threatenedﬂ not to 
hire applicants because of their union affiliation (the ﬁkeeping 
tabsﬂ remark).  
As we are about to see, the 
October 1994 efforts by Juncal 
and Bragan to be hired at Zurn™s Mulberry project were gener-
ated by a call to Juncal from Veterans Representative Anderson 
at FJS about a job opening at Zurn. Thornbury, who has been 
referred to many employers by FJS™ representative Bob Hill, 
telephoned Hill in September. Hill suggested that Thornbury 
come to FJS and apply for 1 of 
15 pipefitter openings at Zurn. 
(16:3649Œ3651, 3665.)  
Because of the large pool of priority applicants available for 
positions at Auburndale and Bartow, jobs there were hard to 
come by for nonpriority applicants (and there were not even 
enough positions to hire all the prio
rity applicants). If the situa-
tion at those two projects was difficult for nonpriority appli-
cants (and the unsuccessful priority
 applicants), it must have 
been even more frustrating at Mulberry because of the unusual 
circumstances there. Ordinarily, 
Zurn begins the construction of 
a project which it contracts to build. That was not so at Mul-

berry where, after construction al
ready was in progress by Plant 
Process Equipment Company (PPE), Zurn was substituted as 
the construction and engineering contractor on very short no-
tice. For Zurn, the situation was ﬁuniqueﬂ and ﬁnever encoun-
tered before.ﬂ (14:3128, 3221, M
ace.) It was a ﬁfirst timeﬂ for 
Zurn. (8:1728, Malone.)  
PPE had about 160 employees working on the Mulberry pro-
ject. (14:3128.) Because of the need to staff the job quickly, 
because of public relations considerations, and to keep from 
turning all 160 PPE employees onto 
the street, Zurn decided to 
accord all qualified PPE employees preferential hiring status as 
priority category 3. (14:3128Œ3129, 3219.) Although no revi-
sion issued to Zurn™s policy 303 respecting this situation 

(14:3205), Zurn™s President Butynski did approve the oral 
modification which gave PPE em
ployees the category 3 status 
(14:3220, Mace.)13 As Malone credibly testified, Mace simply 
told Malone to accord qualified PPE employees category 3 
status. (8:1728, 1738; 17:3883Œ3884, 3916.) 
Actually, it is not entirely clear whether PPE employees 
were given sole possession of 
category 3, or whether they 
shared it with qualified individuals ﬁrecommended by a current 
Company supervisor or manager.
ﬂ The former is implied from 
the record, with the result being that, only for Mulberry, policy 
303™s eight numbered priority categories were increased to 
nine, as those below one and 
two were moved down to make 
room for the new third categoryŠPPE employees who were 
working on the Mulberry project immediately before Zurn re-
placed PPE as the contractor. Apparently fewer than a third of 
PPE™s 160 employees were hired by Zurn. In Zurn™s view, the 
Mulberry job, under PPE, was overstaffed in some crafts. 
(14:3129Œ3130.)  
Finally, Mace testified that
 the agreement was signed on a 
Wednesday in early October (14:3128Œ3129.) Zurn™s short 
notice impacted on the personnel 
function. Malone, the person-
nel supervisor for Mulberry from the beginning (7:1484Œ1485; 
17:3805), credibly testified that Mulberry also was not typical 
                                                          
 13 Union counsel inadvertently states (Br. at 55) that Butynski did 
not give permission. 
respecting the time he had for preparation. Ordinarily, Malone 

testified, he enjoys a lead time of 4 to 6 weeks to prepare for 
hiring on a jobsite. At Mulberry, however, Malone received 
notice late Thursday afternoon to begin hiring the next day, 
Friday, October 7. (17:3884Œ3885, 3902; RX 14 at 1.)  
As the Mulberry brass log reflects, by the end of the first full 
week (Friday, October 15), Malone processed the hiring of 102 
employees. (RX 14 at 1Œ6, brass 26 through brass 127.) After 3 
weeks and 2 days (counting October 6 when the first three car-
penters were hired), through October 31, Malone had super-
vised the hiring of 180 employees. (RX 14 at 1Œ10, brass 26 

through brass 205.) (Brasses 1 through 25 employees are not 
listed because the first several brasses are reserved for salaried 
staff.) Many of these first hi
red were former PPE employees 
(CPX 12s), as the testimony of
 Government witnesses Billy Landry and Douglas Jarman confirm.  
Billy Landry, the piping general foreman at Mulberry 
(13:2663), testified that ﬁa lot 
ofﬂ PPE employees were hired. 
(13:2696.) Moreover, during a recal
l following a layoff, Landry 
testified, the supervisors r
ecommended recalling employees 
who had already worked for Zurn at Mulberry (13:2755): 
 A. Yes. And some of the ones that we already knew 
were good people, you know, to bring back to have them 
do us a good job. Because we were in the mode where you 
had toŠIt was a rush job. You know, you had to get 
things done. So we tried to call and get the best ones that 
didn™t mind working and get them back.  
 Pipefitter Foreman Douglas Ray 
Jarman testified that he and 
at least 95 percent of his 20-man crew were brought over from 

PPE. (13:2854, 2866.) Jarman verifies that when Zurn first took 
over at Mulberry there was a rush to get the work done, that 
Zurn needed skilled employees, and that they worked 80 hours 
a week in order to meet the completion schedule. (13:2933.) 
There was, Malone credibly tell
s us, no time to train anyone. 
(7:1558.) In his deposition, Richard Patrick, who had been the 

piping superintendent, testified that notice was very short and 
that the pace was the fastest of any job he has ever worked. 

(GCX 148 at 20, 38Œ39.) As Malone bluntly puts it, Mulberry 
ﬁwas no training program.ﬂ (17:3890.)  
b. Juncal and Bragan referred by FJS, but not hired  
There is no dispute that, pursuant to a call from FJS, Camilo 
Juncal and James A. Bragan we
nt to FJS and applied for open 
positions at Zurn. On October 7 
Juncal applied, and was re-
ferred, for the open positions of pipe welder (GCX 52; Job 
Order FL 1123631) and ironworker (GCX 52; RX 62; Job Or-
der FL 1123482). (2:367Œ370, 375Œ378; 17:3885Œ3889.) On October 10 Bragan applied, a
nd was referred on Job Order FL 
1123631, for the open position of pipe welder. (GCXs 57, 58; 
RX 63; 3:663Œ664; 17:3885, 3889.) It also is undisputed that 
Zurn did not offer employment to either Juncal or to Bragan 
even though Zurn hired many others.  
Personnel Supervisor B.J. Malone credibly testified that Bra-
gan and Juncal were not hired because they had no (Juncal) or 
inadequate (Bragan) recent experience. As Malone testified 
(8:1727, 1755; 17:3889Œ3990), and as Bragan™s application 
reveals (RX 63 at 3), Bragan had worked with the tools of the 
trade for less than 3 months (late May to mid-August 1994) 
during the previous 5 years. As 
Juncal™s application (GCX 52; 
RX 62) reflects and as he concedes (3:531), Juncal has not 

worked at the trade since becoming an organizer for the Union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512in November 1991. As Malone credibly testified, ﬁYou know, 
we want people in our business 
who have worked on their tools 
the last three or four years.ﬂ (7:1557.) Additionally, Malone 

testified, all the open slots were 
filled by priority hires, includ-
ing Plant Process Equipment Company employees. (8:1727Œ
1728.)  The FJS printout (GCX 138b at 210Œ211) reflects that, for 
Job Order FL 1123631 (journeyman pipe welder), a total of 41 
applicants, including Bragan and Juncal, were referred, with 28 
being hired and 13, including Brag
an and Juncal, not hired. Of 
interest is the fact that Dencil 
Truman, one of those not hired, is 
a former Zurn employee, havi
ng worked at both Auburndale 
and Bartow. (CPX 12s at 218.)  
Neither the prosecution nor the Union points to any evidence 
showing that any of the ones hired were less qualified than 
Bragan or Juncal. The prosecution 
contents itself with citing the 
brass log (RX 14) and arguing (Br. at 10) that ﬁNeither Bragan 
nor Juncal were [was] ever hired by Zurn while literally dozens 
of people were hired as ironworkers, pipefitters and pipeweld-
ers from October 10, 1994 through the present. R. Exh. 14, p. 
2Œ14.ﬂ The Government™s position is nothing more than an 
argument that it makes out a prima
 facie case of discrimination 
by showing that known union me
mbers were not hired while 
other applicants (union or nonunion preference unknown) were 
hired, with the burden then shifting to Zurn to prove its inno-
cence. Such is not the law, and its argument is no substitute for 
proof of discrimination on this referral (much less is it proof of 
discrimination as to all other refe
rrals on the job, a job that was 
not even complete when the hearing closed).  Consider now the 
FJS printout for the ironworker job order, FL 1123482 (GCX 
138b at 204). It shows that, of 17 referred, 11 were hired, and 6 
(including Juncal) were not hire
d. Again, neither the General 
Counsel nor the Union points to any evidence showing that any 

of those hired were less qualified 
(specifically, that they had not 
worked with the tools of the trade for several years) than Jun-
cal.  
I find no merit to this allegation because the General Counsel 
has failed to establish a prima facie case that Zurn, because of 

union animus, rejected the applications of James A. Bragan and 
Camilo Juncal. In so finding, I 
have considered the fact that 
Bragan and Juncal had conversati
ons with Malone at the gate 
during this time as they were seeking to alert Malone to the fact 
of their applications. At one 
point, as I described earlier, 
Malone remarked that he and Bragan kept ﬁtabsﬂ on each other. 

I have dismissed the 8(a)(1) al
legation respecting the ﬁtabsﬂ remark, and I find here that it does not show animus. Malone 
also stated during the conversations that he was aware Bragan 
had been seeking employment with Zurn for several years. I 
find no animus reflected in that statement. Accordingly, I shall 
dismiss complaint paragraph 12(d).  
c. Glen Thornbury referred 
by FJS, but not hired  
Most of the material facts regarding Glen Thornbury are un-
disputed. His initial applicati
on (GCX 146, October 20), shows, 
for his employment history, Pipe Fitters Local 624 and that he 
is a ﬁunion organizer.ﬂ (16:3666, Thornbury.) At trial, Thorn-
bury explained that he has attend
ed classes for training of or-
ganizers, and that his purpose in applying at Zurn was to organ-
ize. (16:3667, 3672.) FJS Representative Bob Hill called 

Thornbury and told him that Zurn would not accept the applica-
tion and that he needed to complete a new one and that Zurn 
was hiring pipefitters, Hill gave Thornbury Malone™s telephone 
number. After completing a se
cond application (GCX 145), 
October 31), on which he included ﬁwelderﬂ among his other 
work skills (plus ﬁtrained union organizerﬂ), Thornbury tele-
phoned Malone and alerted him that
 the new application was at 
FJS.  
Thereafter, in a second telephone conversation (Malone re-
calls only two convers
ations, although Thornbury asserts they 
had more than two), Malone offered Thornbury a job as a pipe 
welder. Thornbury said he could not do that work because of 
poor eyesight. (16:3658, 3675.) By date of November 30, 
Malone wrote Thornbury a letter reading (GCX 147):  
 This letter is to follow up on our telephone conversa-
tion of November 1, 1994 during which I offered you a job 

as a pipe welder at the Mulberry Ethanol Plant on State 
Route 555 in Bartow, Florida. I appreciate your candor in 
telling me that you could not accept the offer because your 
eyes were in bad shape and you were having difficulty 
seeing well enough to weld.  
Best of luck to you. 
 Thornbury testified that, rather than the November 1 date 
specified in the letter, the te
lephone conversation was some 10 
to 14 days later. (16:3661, 3673.)  
At trial Thornbury testified that his eyesight does not prevent 
him from being a pipefitter, and 
that in several conversations 
with Malone after the job offer Thornbury asked about pipefit-
ting work, and that Malone never asked whether Thornbury™s 
eyesight was good enough for pipef
itting. (16:3680.) However, 
Thornbury admits (16:3675) he never told Malone that his eye-

sight was sufficiently good fo
r him to do pipefitting.  
Malone credibly testified that, even though the FJS 516 card 
referred Thornbury for a pipefitter™s position, at the time Zurn 
had plenty of fitters and Malone
 needed welder to match with 
all the fitters he had. Malone therefore checked Thornbury™s 
skills, saw that he could weld, and offered him a welder™s job. 
Thornbury never said his eyesight was good enough for pipefit-
ting. Malone never offered Thornbury a pipefitter™s job thereaf-
ter because Malone viewed Thor
nbury™s poor eyesight as being 
as much of a problem with fitting as with welding. (17:3897Œ
3899, 3917Œ3918.)  
The General Counsel offered in evidence an April 14, 1995 
position letter (GCX 151) which Zurn™s counsel submitted 
respecting the charge as to Thornbury. The Government does 
not articulate in what way the letter is different from Malone™s 
testimonial position, but to the extent the letter differs some-
how, I find that the letter is not inconsistent with Malone™s 
testimony.  
Documents of record support Malone™s testimony. Thus, the 
FJS computer printout reflects that, after the pipefitter job order 
on which Thornbury was referred (GCX 138b at 235Œ236), 
from which 35 referrals reportedl
y were hired, there were 5 
calls for pipe welders up to the printout™s closing date of De-
cember 6, 1994. (GCX 138b at 
237, 240, 254, 267, and 270.) 
The Mulberry brass log discloses 
that Zurn hired 15 pipe weld-
ers in November, with the first being hired on November 5 
(brass 227) and the last being hired on November 18 (brass 
262). To the extent that it matters, I find that the telephone 
conversation, in which Malone o
ffered the pipe welding job to 
Thornbury, occurred at some point during the first week of 
November 1994. While Thornbury™
s later estimate is not im-
plausible, the first week in Nove
mber is more consistent with 
the date of Thornbury™s second application, the hiring need for 
 ZURN/N.E.P.C.O. 513pipe welders, and Malone™s statement in his letter of November 
30.  Finding that the General Counsel has failed to prove that 
Zurn™s failure to hire Thornbury constitutes a prima facie viola-
tion of the Act, I shall dismiss complaint paragraph 12(e). To 
the extent that complaint paragraph 13(c) applies to Thornbury, 
I dismiss that allegation as to him.  
J. Findings Respecting Appendixes  
1. Union Appendix A  
Based on four appendixes (lists of names extracted from the 
records) to its brief, the Unio
n presents certain statistically 
based arguments. These contentions are effectively answered in 
Zurn™s reply brief.  
First, Appendix A (and Union™s Br. at 48) contends that Zurn 
hired 222 employees (Union™s count; the list of names is un-
numbered) on the three Florida jobsites who were not referred 
by FJS. The list of 222 names was compiled by comparing the 
names on the FJS computer printout (GCX 138b) with the 
names on the list (CPX 12s) compiled from the applications of 
those actually hired. (In other words, 222 names appear on 
CPX 12s that do not appear on GCX 138b.) Consequently, the 
Union argues, Zurn™s supposed rule requiring registration at 

and referral by FJS is nugatory and the Union™s letters of Au-

gust 25 (GCX 39) and October 13, 1993 (GCX 44), should be 
considered sufficient application for consideration for employ-
ment at Zurn.  
This contention is without merit because the FJS computer 
printout (GCX 138b), as I wrote earlier, is unreliable except 
when consistent with Zurn docum
ents, such as the brass logs. 
First, the printout ends, as it states, on December 6, 1994. Thus, 
those hired at Bartow and Mulberry after that date do not ap-
pear on the printout, yet appear on Charging Party™s Exhibit 
12s. For example, James C. Beaver is listed among the 222 (as 
the sixth name), yet Charging Party™s Exhibit 12s shows that he 
did not even apply until December 12, 1994Š6 days after the 
cutoff date of General Counsel
™s Exhibit 138b. (As both CPX 
12s and RX 13 at 16, brass 350 (the Bartow brass log) show, 
Beaver was hired on December 14. Actually, and contrary to 
the Union™s list of 222, Beaver is listed on GCX 138b at page 
271 for November 21. The raw data does not explain what hap-
pened.) Similarly, Lawrence C
lincy (16 on the list of 222) is 
shown, yet he was not hired until December 13 (RX 13 at 16, 

brass 349). Once again, the Union™s contention is in error be-
cause Clincy is listed on Gene
ral Counsel™s Exhibit 138b at 277 
(the last page) as having an appointment date of December 5, 

1994Šthe day before the printout™s cutoff date of December 6. 
Charging Party™s Exhibit 12s at 
37 shows that Clincy™s applica-
tion is dated December 5.  
Howard Haas is listed as one of
 the 222 as not being referred 
by FJS for his job at Bartow. If that is true, the mistake bene-

fited an openly declared union organizer. (Recall the discus-
sion, in the conclusions sect
ion for the topic of August 1993 
and the 19 boilermakers, that Haas was given a priority prefer-
ence at Bartow after giving writt
en notice (RX 90) to Zurn of 
his intention to organize at Auburndale.)  
 Kevin Pritchard is listed as 
one of the Union™s 222, and is 
shown on Charging Party™s Exhibit 12s as hired on December 

7, 1994 (the correct date is Dece
mber 8, RX 13 at 16, brass 
340). In fact, Pritchard is liste
d on General Counsel™s Exhibit 
138b at 274 for December 5, so he was referred through FJS.  
 Other names could be cited 
of employees, listed among the 
Union™s 222, who were hired from mid-December 1994 into 
January (Bartow brass log) and 
February (Mulberry brass log) 
1995. As it is certainly probable that they applied after the 
printout™s cutoff date of December 6, it is not at all surprising 
that their names do not appear
 on General Counsel™s Exhibit 
138b. For example, Ellis Johnson 
is listed as being hired at 
Mulberry, yet not shown on General Counsel™s Exhibit 138b. 
But even Charging Party™s Exhibit 12s, at 103 (the page the 
Union itself cites), shows that Johnson did not apply for the 
Mulberry job until February 3, 1995, 3 days before he was 
hired. There is no reason Johnson™s name should appear on 
GCX 138b, the cutoff date of which was nearly 2 months ear-
lier.  
The foregoing errors in the Union™s contention, and in its 
own list of 222, simply highlight a major objection which Zurn 
registered at the trial in urging that GCX 138b not be received 
in evidence. That is, GCX 138b had no sponsoring witness 
(other than by affidavit, GCX 139), and Zurn was left with no 
opportunity to cross-examine respecting the compilation of the 
data or even to voir dire re
specting foundation. (14:3041.) As 
counsel perceptively observed (14:3042), ﬁIt™s going to be mass 
confusion and it™s going to show up in the briefing on that 
point.ﬂ  Nevertheless, over Zurn™s seve
ral objections, and with ﬁsome 
reluctance and some real hesi
tancy,ﬂ I received General Coun-
sel™s Exhibit 138b, accepting the General Counsel™s argument 

that the objections went to weight rather than to admissibility. 
(14:3063, 3068.) This litigation by lists of names in the briefing 
process is a poor substitute for testimony from a sponsoring 
witness who is subject to cross-examination. Shifting the trial 
from the witness stage to the briefing stage guarantees confu-
sion, questions, and doubt over the integrity and significance of 
raw computer generated data. Th
e lack of a sponsoring witness 
to explain General Counsel™s Exhibit 138b produces an acute 
problem when we realize that 
FJS headquarters at Tallahassee 
purges the FJS computer every year. (18:4072, Jordan; 
18:4183Œ4184, Franceschi.) However, we are not sure when 
this occurs (Franceschi thinks it occurs in July), nor do we 

know to what extent the purge takes. As General Counsel™s 
Exhibit 138b pulled up some files more than a year old, it 
seems clear that not every closed
 job order is deleted during the 
purge. Speculation is the order of the day.  
Citing the purge problem, and countering the Union™s list 
with its own appendix (Reply Br. at 4Œ5, and Appendix J), Zurn 

lists 142 numbered names of em
ployees hired at Auburndale, 
during the period covered by General Counsel™s Exhibit 138b 
(January 1, 1993, to December 6, 1994), but over a year before 
General Counsel™s Exhibit 138b was generated on December 6, 
1994, who are not listed on General Counsel™s Exhibit 138b. 
The explanation proffered by Zurn is that the 142 names were 
deleted when FJS headquarters purged the computer at some 
point and to some unknown exte
nt. At least some, perhaps 
many, of the 142 names appear on the Union™s list of 222. Ex-
amples include the first three Auburndale employees on the 
Union™s list: Mark Anderson (brass 112, RX 12 at 7); Jeff An-drews (brass 193, RX 12 at 16)
; and Daniel Baker (brass 196, RX 12 at 17).  Of several inferences that can be 
drawn, one that is at least as 
strong as any other is that Ge
neral Counsel™s Exhibit 138b is 
incomplete because names were de
leted as part of FJS™ annual 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514purging. Thus, I find, General Counsel™s Exhibit 138b is not 
incomplete because Zurn hires were not referred by FJS.  
Finally, as Zurn observes (Rep
ly Br. at 5Œ6), it is important 
to note that not a single witness 
testified that he was hired by 
Zurn without first registering at FJS. With the exception of 

James Bragan (who sought to submit an application, GCXs 55, 56, using a blank Zurn applica
tion which he had obtained else-
where, 3:744), no witness testified that he received a Zurn ap-
plication from any source other than FJS. Moreover, every 
witness (including those of the General Counsel, who testified on point confirmed that all applican
ts were directed to FJS, and 
that all applicants were required to register with FJS as a pre-
requisite to hire. And the three personnel supervisors, Brigham (15:3286, 3293, 3371), Neal (16:3725), and Malone (17:3873, 

3890) credibly testified that they
 did not hire anyone who had 
not first registered at and been referred by FJS.  
Because of all the problems detracting from the integrity of 
GCX 138b, I attach only limited we
ight to it, and even then 
only to the extent that it is cons
istent with Zurn documents of 
record, such as the brass logs. On this basis, and crediting the 

testimony of the three personnel s
upervisors that they hired no 
one who had not registered with
 and been referred by FJS, I 

find no merit to the Union™s contention respecting its Appendix 
A.  
2. Union Appendix B  
On Appendix B attached to its brief, the Union lists the 
names of 20 numbered employees 
as having been hired before 
they applied. As an extension 
of its Appendix A contention, the 
Union argues (Br. at 49) here that these deviations from Zurn™s 

hiring rules are ﬁfurther justification for treating the Union™s 
letters of August 25 (GCX 39) and October 12, 1993 (GCX 44), 
as sufficient for considering the Boilermaker applicants for 

employment with Zurn/N.E.P.C.O.ﬂ I find no merit to this ar-
gument.  First, even if there were 20 mistakes out of over 900 em-
ployees hired at the 3 jobsites, that number of mistakes (about 2 

percent) is well within a margin of error allowing for honest 
mistakes. (I am confident that trial lawyers and surgeons would 
be delighted to have a success rate of 98 percent!)  
Second, once again it is the Un
ion™s list which contains er-
rors. Jerry D. Haygood (number 6) apparently was listed be-
cause Charging Party™s Exhibit 12s
 shows his application date 
as April 19, 1993, and his hire date as April 16. (CPX 12s at 
89.) But the correct hire date is
 shown in the Auburndale brass 
log, and that date is April 19, 
1993. (RX 12 at 13, brass 165.)  
Brent L. Hennington (number 8)
 apparently was listed inad-
vertently, for even Charging Party™s Exhibit 12s at 90 shows 
the application date, at January 
5, 1993, to be several months 
before Hennington™s hire date of
 August 10. Actually, Charging 
Party™s Exhibit 12s probably is in
 error, with General Counsel™s 
Exhibit 138b, at 37, probably be
ing correct when it shows the appointment date of August 5.  Some names on the list raise the question of relevance even 
if errors were made. Thus, at 
most, relevance is de minimis 
respecting the office clerical Alice Hedden (none of the boiler-
makers was seeking a typing job or work answering the tele-
phone), the timekeeper Edgar A. Mullins, and those hired as 
supervisorsŠBilly Landry (brass 34, RX 14 at 1) and John 
Padget (brass 52, RX 12 at 1). Mulberry was Landry™s eighth 
jobsite with Zurn. (13:2754, Landry.) He had been a supervisor 
on previous Zurn jobs, including Bartow, was hired at Mulberry 
as a foreman, and soon became a general foreman there. 
(13:2664, 2753; RX 13 at 10, bra
ss 229; GCX 110; CPX 12s at 
120.) Recall that October 7, 1994, 
the date Landry was hired at 
Mulberry, was Malone™s first day on the job there. If Malone, 
because of the hectic pace engendered by replacing PPE as the 
contractor, slipped up and took 3 weeks to get an application 
from Landry, that understandabl
e mistake hardly shows any 
discrimination either in Zurn™s a
pplication of its hiring rules or 
in Zurn™s not treating the Union™s letters of August 25 and Oc-
tober 12, 1993, as sufficient for ﬁconsidering the Boilermaker 
applicants for employ
ment withﬂ Zurn.  
As for the others (only nine 
are pipefitters, pipe welders, 
ironworkers, or helpers in those 
classifications), to the extent 
that General Counsel™s Exhibit 138b is complete, it reflects 
that, most instances, the applicant appeared at FJS before his 
hire date at Zurn. Because the 
law does not require perfection, 
because the number of mistakes was so small as to be irrele-

vant, and as the credited eviden
ce supports the inference, which 
I make, that the very few mist
akes which did occur were not 
because of any bad faith, I find no merit to the Union™s conten-
tion respecting its Appendix B.  
3. Union Appendix C  
Appendix C is a lengthy list 
of unnumbered names (and no 
number given in the Union™s brief) showing that the employees 
applied for one job, such as carpenter foreman, and were hired 
for another, such as a (journeyman) carpenter, or even that the 
job applied for was left blank. This proves nothing, and is en-
tirely different from not filing an application for a position 
which is open. The critical point 
is that FJS, using its 516 refer-ral card, referred the applicants
 for one, and only one, specific 
job opening per application. All this has been summarized ear-
lier. There is no merit to this contention.  
4. Union Appendix D  
Appendix D, another lengthy
 list of unnumbered names, 
shows that 310 (Union™s count, Br. at 55) employees were hired 
after August 23, 1993, who were not prior Zurn employees. The 
Union™s argument here is that the list of 310 invalidates 

Malone™s (purported) testimony 
(7:1670) that all slots at Au-
burndale were filled by former 
Zurn employees (and one refer-
ral). In making this contention, the Union distorts Malone™s 
testimony. As I described earlier,
 Malone actually testified that 
the two classification (boilermak
er and pipefitter) for which Bragan and Juncal applied, from brass 291 until the close of the 
Auburndale project, were filled by a total of 17 priority hires. 
(7:1634Œ1635, 1670; 17:3813Œ3814.)  
The Union™s distortion is unpersuasive. As for the list of 310 
names, the Union does not pause to show on which project each 
person worked, or in which classification the worker was hired. 
The Union™s contention is irrelevant absent a new law that pro-
hibits employers, including Zurn, from having recruiting and 
hiring rules that are applied without unlawful discrimination. 
The Union™s Appendix D contention is without merit.  
K. Hiring Policy Al
legation Dismissed  To the extent that I have not previously done so, I now dis-
miss complaint paragraph 13(c) (applying hiring policies so as 

to avoid hiring union members a
nd union organizers). First, no 
prima facie case of unlawful motivation was established. Sec-
ond, the record actually shows that Zurn hires union members 
and employees who, by writte
n notice to Zurn, have openly 
declared their intent to organize Zurn™s employees. In short, the 
Government™s allegation is without merit.  
 ZURN/N.E.P.C.O. 515Third, the cases relied on by the General Counsel and the 
Union are inapposite respecting their attack on the nature of 
Zurn™s priority hiring system because the cases turned on ani-
mus-based motivation. None of the cases stands for the propo-
sition that a priority system, such as Zurn utilizes, is itself dis-
criminatory, or that it becomes discriminatory simply because 
the ﬁeffectﬂ of the policy is that the majority, even the great 
majority, of those hired will be those who qualify for prefer-
ence under Zurn™s priority hiring policy (because of, for exam-
ple, many of those hired are from ﬁfollowings,ﬂ many others 
have come off other Zurn projec
ts, and still others have been 
referred by a Zurn employee or
 supervisor). The ﬁeffectﬂ argu-
ment really is the unalleged ﬁinherently destructiveﬂ concept by 
another name.  
Fourth, ﬁunlawfully pr
omotesﬂ (GC Br. at 24) is not a cate-
gory of violation. Zurn™s hiring policy, as applied at the three 
Florida jobsites, was either an
imus based (or, not alleged or 
litigated, ﬁinherently destructiveﬂ), or it was lawful. Finding no 
animus, I find that Zurn™s application of its priority hiring pol-
icy at the three Florida jobsites was lawful. Moreover, the re-
cord here does not support an
y new concept of ﬁunlawfully 
promotesﬂ (or the alternative concept of inherently destructive), 
for the evidence demonstrates that union members get hired, 
and that Zurn even hires known union activists who have de-
clared their intent to organize.  
In short, complaint paragraph 13(c) is without merit. Having 
dismissed all individual allegati
ons of the complaint, I now shall dismiss the complaint in its entirety.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
14 ORDER The complaint is dismissed. 
                                                           
 14 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes.  
 